



Exhibit 10.01
 
 
 
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENABLE MIDSTREAM PARTNERS, LP


 





--------------------------------------------------------------------------------







 
TABLE OF CONTENTS
 
 
 
 
ARTICLE I
 
DEFINITIONS
 
 
 
Section 1.1
Definitions
1


Section 1.2
Construction
32


 
ARTICLE II
 
ORGANIZATION
 
 
 
Section 2.1
Formation; Conversion
33


Section 2.2
Name
33


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
33


Section 2.4
Purpose and Business
34


Section 2.5
Powers
34


Section 2.6
Term
34


Section 2.7
Title to Partnership Assets
34


Section 2.8
Power of Attorney
35


 
ARTICLE III
 
RIGHTS OF LIMITED PARTNERS
 
 
 
Section 3.1
Limitation of Liability
36


Section 3.2
Management of Business
36


Section 3.3
Rights of Limited Partners
37


 
ARTICLE IV
 
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
 
 
 
Section 4.1
Certificates
38


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
38


Section 4.3
Record Holders
39


Section 4.4
Transfer Generally
40


Section 4.5
Registration and Transfer of Limited Partner Interests
40


Section 4.6
Transfer of the General Partner�s General Partner Interest
41


Section 4.7
Transfer of Incentive Distribution Rights
42


Section 4.8
Restrictions on Transfers
42


Section 4.9
Eligibility Certifications; Ineligible Holders
44


Section 4.10
Redemption of Partnership Interests of Ineligible Holders
45


Section 4.11
Sponsor Party Right of First Offer.
46


Section 4.12
Sponsor Party Right of First Refusal.
48



 
-i-







--------------------------------------------------------------------------------







 
 
 
ARTICLE V
 
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
 
 
Section 5.1
Reserved
49


Section 5.2
Reserved
49


Section 5.3
Contributions by Limited Partners
49


Section 5.4
Interest and Withdrawal
49


Section 5.5
Capital Accounts
50


Section 5.6
Issuances of Additional Partnership Interests; Derivative Partnership Interests.
54


Section 5.7
Conversion of Subordinated Units
55


Section 5.8
Limited Preemptive Right
55


Section 5.9
Splits and Combinations.
55


Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests
56


Section 5.11
Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights
56


 
ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS
 
 
 
Section 6.1
Allocations for Capital Account Purposes
58


Section 6.2
Allocations for Tax Purposes
70


Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
72


Section 6.4
Distributions of Available Cash from Operating Surplus
72


Section 6.5
Distributions of Available Cash from Capital Surplus
74


Section 6.6
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels
74


Section 6.7
Special Provisions Relating to the Holders of Subordinated Units
74


Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Rights
75


Section 6.9
Entity-Level Taxation
76


 
ARTICLE VII
 
MANAGEMENT AND OPERATION OF BUSINESS
 
 
 
Section 7.1
Management
77


Section 7.2
Certificate of Limited Partnership
79


Section 7.3
Restrictions on the General Partner�s Authority to Sell Assets of the
Partnership Group
79


Section 7.4
Reimbursement of the General Partner
79


Section 7.5
Outside Activities
80


Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
82


Section 7.7
Indemnification
83



 
-ii-











--------------------------------------------------------------------------------





 
 
 
Section 7.8
Liability of Indemnitees
84


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
85


Section 7.10
Other Matters Concerning the General Partner
88


Section 7.11
Purchase or Sale of Partnership Interests
88


Section 7.12
Reliance by Third Parties
88


Section 7.13
Pension Plan Liabilities
89


 
ARTICLE VIII
 
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
 
 
Section 8.1
Records and Accounting
89


Section 8.2
Fiscal Year
90


Section 8.3
Reports
90


 
ARTICLE IX
 
TAX MATTERS
 
 
 
Section 9.1
Tax Returns and Information
90


Section 9.2
Tax Elections
91


Section 9.3
Tax Controversies
91


Section 9.4
Withholding
91


 
ARTICLE X
 
ADMISSION OF PARTNERS
 
 
 
Section 10.1
Admission of Limited Partners
92


Section 10.2
Admission of Successor General Partner
92


Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
93


 
ARTICLE XI
 
WITHDRAWAL OR REMOVAL OF PARTNERS
 
 
 
Section 11.1
Withdrawal of the General Partner
93


Section 11.2
Removal of the General Partner
94


Section 11.3
Interest of Departing General Partner and Successor General Partner
95


Section 11.4
Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages
97


Section 11.5
Withdrawal of Limited Partners
97



 
-iii-









--------------------------------------------------------------------------------





 
 
 
ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
 
 
Section 12.1
Dissolution
97


Section 12.2
Continuation of the Business of the Partnership After Dissolution
97


Section 12.3
Liquidator
98


Section 12.4
Liquidation
99


Section 12.5
Cancellation of Certificate of Limited Partnership
99


Section 12.6
Return of Contributions
99


Section 12.7
Waiver of Partition
100


Section 12.8
Capital Account Restoration
100


 
ARTICLE XIII
 
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
 
 
Section 13.1
Amendments to be Adopted Solely by the General Partner
100


Section 13.2
Amendment Procedures
101


Section 13.3
Amendment Requirements
102


Section 13.4
Special Meetings
103


Section 13.5
Notice of a Meeting
103


Section 13.6
Record Date
104


Section 13.7
Postponement and Adjournment
104


Section 13.8
Waiver of Notice; Approval of Meeting
104


Section 13.9
Quorum and Voting
104


Section 13.10
Conduct of a Meeting
105


Section 13.11
Action Without a Meeting
105


Section 13.12
Right to Vote and Related Matters
106


Section 13.13
Voting of Incentive Distribution Rights
107


 
ARTICLE XIV
 
MERGER, CONSOLIDATION OR CONVERSION
 
 
 
Section 14.1
Authority
107


Section 14.2
Procedure for Merger, Consolidation or Conversion
108


Section 14.3
Approval by Limited Partners
109


Section 14.4
Certificate of Merger or Certificate of Conversion
111


Section 14.5
Effect of Merger, Consolidation or Conversion
111


 
ARTICLE XV
 
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
 
 
 
Section 15.1
Right to Acquire Limited Partner Interests
112



 
-iv-







--------------------------------------------------------------------------------







 
 
 
ARTICLE XVI
 
SERIES A PERPETUAL PREFERRED UNITS
 
 
 
Section 16.1
Designation
114


Section 16.2
Series A Preferred Units
114


Section 16.3
Distributions
114


Section 16.4
Series A Change of Control
115


Section 16.5
Voting Rights
118


Section 16.6
Optional Redemption; Redemption Upon a NYSE Event, Series A Change of Control,
Article XIV Merger or Rating Event
119


Section 16.7
No Sinking Fund
121


Section 16.8
Record Holders
122


Section 16.9
Notices
122


Section 16.10
Other Rights; Liquidation Preference
122


Section 16.11
Reserved.
122


Section 16.12
Series A Non-Affiliate Transfers; Conversion to Series B Preferred Units or
Other Preferred Units
123


 
ARTICLE XVII
 
SERIES B PERPETUAL PREFERRED UNITS
 
 
 
Section 17.1
Designation
124


Section 17.2
Series B Preferred Units
124


Section 17.3
Distributions
125


Section 17.4
Series B Change of Control
126


Section 17.5
Voting Rights
129


Section 17.6
Optional Redemption; Redemption Upon a NYSE Event, Series B Change of Control,
Article XIV Merger, Fungibility Event or Rating Event
130


Section 17.7
No Sinking Fund
132


Section 17.8
Record Holders
132


Section 17.9
Notices
133


Section 17.10
Other Rights; Liquidation Preference
133


 
ARTICLE XVIII
 
GENERAL PROVISIONS
 
 
 
Section 18.1
Addresses and Notices; Written Communications
133


Section 18.2
Further Action
134


Section 18.3
Binding Effect
134


Section 18.4
Integration
134


Section 18.5
Creditors
134


Section 18.6
Waiver
134


Section 18.7
Third-Party Beneficiaries
134


Section 18.8
Counterparts
134



 
-v-







--------------------------------------------------------------------------------







 
 
 
Section 18.9
Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial by Jury
135


Section 18.10
Invalidity of Provisions
136


Section 18.11
Consent of Partners
136


Section 18.12
Facsimile and Email Signatures
136



 
 
 
 
EXHIBITS
 
 
 
 
Exhibit A
 
Form of Certificate Evidencing Common Units
Exhibit B
 
Form of Certificate Evidencing 10% Series A Fixed-to-Floating Non-Cumulative
Redeemable Perpetual Preferred Units
Exhibit C
 
Form of Certificate Evidencing 10% Series B Fixed-to-Floating Cumulative
Redeemable Perpetual Preferred Units

 












































































-vi-





--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF ENABLE MIDSTREAM PARTNERS, LP
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENABLE
MIDSTREAM PARTNERS, LP, dated as of June 22, 2016, is entered into by and among
ENABLE GP, LLC, a Delaware limited liability company, as the General Partner,
together with any other Persons who are or become Partners in the Partnership or
parties hereto as provided herein. In consideration of the covenants, conditions
and agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
"Acquisition" means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the asset base,
operating capacity or operating income of the Partnership Group from the asset
base, operating capacity or operating income of the Partnership Group existing
immediately prior to such transaction. For purposes of this definition,
"long-term" generally refers to a period of not less than twelve months.
"Additional Book Basis" means, with respect to any Adjusted Property, the
portion of the Carrying Value of such Adjusted Property that is attributable to
positive adjustments made to such Carrying Value as determined in accordance
with the provisions set forth below in this definition of Additional Book Basis.
For purposes of determining the extent to which Carrying Value constitutes
Additional Book Basis:
(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event; and
(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership"s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).
 1





--------------------------------------------------------------------------------





"Additional Book Basis Derivative Items" means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership"s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
"Excess Additional Book Basis"), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property; provided that the provisions
of the immediately preceding sentence shall apply to the determination of the
Additional Book Basis Derivative Items attributable to Disposed of Adjusted
Property.
"Adjusted Capital Account" means, with respect to any Partner, the balance in
such Partner"s Capital Account at the end of each taxable period of the
Partnership, after giving effect to the following adjustments: (a) credit to
such Capital Account any amounts that such Partner is (x) obligated to restore
under the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or
(y) deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to
such Capital Account the items described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The "Adjusted Capital Account" of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.
"Adjusted Operating Surplus" means, with respect to any period, (a) Operating
Surplus generated with respect to such period less (b)(i) the amount of any net
increase in Working Capital Borrowings (or the Partnership"s proportionate share
of any net increase in Working Capital Borrowings in the case of Subsidiaries
that are not wholly owned) with respect to such period and (ii) the amount of
any net decrease in cash reserves (or the Partnership"s proportionate share of
any net decrease in cash reserves in the case of Subsidiaries that are not
wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c)(i) the amount of any net decrease in Working Capital Borrowings (or the
Partnership"s proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or the Partnership"s
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus; provided, that to the extent that actual volumes of natural gas
 
2





--------------------------------------------------------------------------------





delivered to the gathering systems of the Partnership (associated with a Minimum
Volume Commitment) in a particular Quarter or Quarters are less than the
prorated (in Quarterly amounts) Minimum Volume Commitment amount for such
period, the General Partner may add to Adjusted Operating Surplus for such
period an amount equal to such shortfall multiplied by the applicable gathering
rate as set forth in the gathering or similar agreement (the "Quarterly
Estimated Shortfall Payment"). The Quarterly Estimated Shortfall Payment shall
be adjusted each subsequent Quarter based on the level of actual volumes
delivered for such subsequent Quarter and the preceding Quarters of the period
that remain subject to a Minimum Volume Commitment (as compared to the prorated
Minimum Volume Commitment for such period). If the sum of Quarterly Estimated
Shortfall Payments in respect of a Minimum Volume Commitment Period is greater
than the aggregate shortfall amount actually paid with respect to a Minimum
Volume Commitment period as finally determined, and Subordinated Units remain
outstanding, then Adjusted Operating Surplus shall be adjusted in each such
Quarter to give effect to the shortfall amount actually paid as if it had been
paid in such Quarter to cover the shortfall in such Quarter. With respect to a
Quarter in which a shortfall amount under a Minimum Volume Commitment is
actually paid, Adjusted Operating Surplus shall be reduced by an amount equal to
the amount of Adjusted Operating Surplus previously added by the General Partner
with respect to such Minimum Volume Commitment Period pursuant to this proviso.
"Adjusted Property" means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise. Without limiting the
foregoing, for purposes of this Agreement, any Person that, individually or
together with its Affiliates, has the direct or indirect right to designate or
cause the designation of at least one member to the Board of Directors of the
General Partner, and any such Person"s Affiliates, shall be deemed to be an
Affiliate of the General Partner. Notwithstanding anything in the foregoing to
the contrary, CERC and its Affiliates (other than the General Partner or any
Group Member), on the one hand, and OGEH and its Affiliates (other than the
General Partner or any Group Member), on the other hand, will not be deemed to
be Affiliates of one another hereunder unless there is a basis for such
Affiliation independent of their respective Affiliation with any Group Member,
the General Partner or any Affiliate (disregarding the immediately preceding
sentence) of any Group Member or the General Partner.
"Aggregate Quantity of IDR Reset Common Units" is defined in Section 5.11(a).
"Aggregate Remaining Net Positive Adjustments" means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
"Agreed Allocation" means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term "Agreed Allocation" is used).
 
3







--------------------------------------------------------------------------------





"Agreed Value" of (a) a Contributed Property means the fair market value of such
property or other consideration at the time of contribution and (b) an Adjusted
Property means the fair market value of such Adjusted Property on the date of
the Revaluation Event, in each case as determined by the General Partner. The
General Partner shall use such method as it determines to be appropriate to
allocate the aggregate Agreed Value of Contributed Properties contributed to the
Partnership in a single or integrated transaction among each separate property
on a basis proportional to the fair market value of each Contributed Property.
"Agreement" means this Fourth Amended and Restated Agreement of Limited
Partnership of Enable Midstream Partners, LP, as it may be amended, supplemented
or restated from time to time.
"Alternative Conversion Consideration" is defined in Section 16.4(c).
"Arrears" means, with respect to Series B Distributions for any Quarter, that
the full cumulative Series B Distributions to and including the last day of the
most recently completed Quarter have not been paid on all Outstanding Series B
Preferred Units.
"Article XIV Merger" means the consummation of (a) the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership and its
subsidiaries taken as a whole in a single transaction or a series of related
transactions that is subject to the approval of the Limited Partners pursuant to
Section 7.3 or (b) any merger, consolidation or conversion of the Partnership
that is subject to the approval of the Limited Partners pursuant to Article XIV,
in the case of (a) and (b) that is not a Series A Change of Control or a Series
B Change of Control.
"Associate" means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest,
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
"Available Cash" means, with respect to any Quarter ending prior to the
Liquidation Date:
(a) the sum of:
(i) all cash and cash equivalents of the Partnership Group (or the Partnership"s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and
(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership"s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less;
 
4







--------------------------------------------------------------------------------





(b) the amount of any cash reserves established by the General Partner (or the
Partnership"s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to:
(i) provide for the proper conduct of the business of the Partnership Group
(including cash reserves for future capital expenditures, future acquisitions,
and for anticipated future debt service requirements of the Partnership Group
and for refunds of collected rates reasonably likely to be refunded as a result
of a settlement or hearing relating to FERC rate proceedings) subsequent to such
Quarter;
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject;
(iii) provide funds for distributions under Section 6.4 or Section 6.5 in
respect of any one or more of the next four Quarters;
(iv) provide funds for Series A Payments; or
(iv) provide funds for Series B Payments;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (iii) above if the effect of such reserves would be that
the Partnership is unable to distribute the Minimum Quarterly Distribution on
all Common Units, plus any Cumulative Common Unit Arrearage on all Common Units,
with respect to such Quarter; and, provided further, that disbursements made by
a Group Member or cash reserves established, increased or reduced after the end
of such Quarter but on or before the date of determination of Available Cash
with respect to such Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within such
Quarter if the General Partner so determines.
Notwithstanding the foregoing, "Available Cash" with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
"BMI" means Bronco Midstream Infrastructure LLC, a Delaware limited liability
company.
"Board of Directors" means, with respect to the General Partner, its board of
directors or board of managers, as applicable, if the General Partner is a
corporation or limited liability company, or the board of directors or board of
managers of the general partner of the General Partner, if the General Partner
is a limited partnership, as applicable.
"Book Basis Derivative Items" means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
"Book-Down Event" means a Revaluation Event that gives rise to a Net Termination
Loss.
 
5







--------------------------------------------------------------------------------





"Book-Tax Disparity" means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner"s share of the Partnership"s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner"s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner"s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.
"Book-Up Event" means a Revaluation Event that gives rise to a Net Termination
Gain.
"Bronco" means Enogex Holdings LLC, a Delaware limited liability company.
"Business Day" means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
"Calculation Agent" means the Transfer Agent, acting in its capacity as
calculation agent for the Series A Preferred Units and the Series B Preferred
Units, and its successors and assigns or any other calculation agent appointed
by the General Partner; provided, however, that if no Calculation Agent is
specifically designated for the Series A Preferred Units or the Series B
Preferred Units, the General Partner shall act in such capacity.
"Capital Account" means the capital account maintained for a Partner pursuant to
Section 5.5. The "Capital Account" of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
"Capital Contribution" means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.
"Capital Improvement" means (a) the acquisition of existing, or the construction
or development of new, capital assets by a Group Member, (b) the replacement,
improvement or expansion of existing capital assets by a Group Member or (c) a
Capital Contribution by a Group Member to a Person that is not a Subsidiary in
which a Group Member has, or after such Capital Contribution will have, directly
or indirectly, an equity interest, to fund such Group Member"s pro rata share of
the cost of the construction or development of new, or the replacement,
improvement or expansion of existing, capital assets by such Person, in each
case if and to the extent such construction, development, replacement,
improvement or expansion is made to increase over the long-term, the asset base,
operating capacity or operating income of the Partnership Group, in the case of
clauses (a) and (b), or such Person, in the case of clause (c), from the asset
base, operating capacity or operating income of the Partnership Group or such
Person, as the case may be, existing immediately prior to such construction,
development, replacement, improvement, expansion or Capital Contribution. For
purposes of this definition, "long-term" generally refers to a period of not
less than twelve months.
 
6







--------------------------------------------------------------------------------





"Capital Surplus" means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).
"Carrying Value" means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners" Capital Accounts in respect of such property and (b) with respect to
any other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination; provided that the
Carrying Value of any property shall be adjusted from time to time in accordance
with Section 5.5(d) and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.
"Cause" means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
"CERC" means CenterPoint Energy Resources Corp., a Delaware corporation.
"Certificate" means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement, the
initial form of certificate approved by the General Partner for Series A
Preferred Units is attached as Exhibit B to this Agreement and the initial form
of certificate approved by the General Partner for Series B Preferred Units is
attached as Exhibit C to this Agreement.
"Certificate of Limited Partnership" means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
"Change in Control" of any Person means (i) a person or group (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of such Person, except in a merger or
consolidation that would not constitute a Change in Control under clause
(ii) below, or (ii) the Person consolidates or merges with another Person, other
than any such consolidation or merger where (1) the outstanding Voting
Securities of the subject Person are changed into or exchanged for Voting
Securities of the surviving Person or its parent and (2) the holders of the
Voting Securities of the subject Person immediately prior to such transaction
own, directly or indirectly, not less than a majority of the outstanding Voting
Securities of the surviving Person or its parent immediately after such
transaction in substantially the same proportions as their ownership of
outstanding Voting Securities in the subject Person immediately prior to such
consolidation or merger.
 
7







--------------------------------------------------------------------------------





"Citizenship Eligibility Trigger" is defined in Section 4.9(a)(ii).
"Closing Price" for any day, means in respect of any class of Limited Partner
Interests the last sale price on such day, regular way, or in case no such sale
takes place on such day, the average of the last closing bid and ask prices on
such day, regular way, in either case as reported on the principal National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading or, if such Limited Partner Interests are not listed or
admitted to trading on any National Securities Exchange, the average of the high
bid and low ask prices on such day in the over-the-counter market, as reported
by such other system then in use, or, if on any such day such Limited Partner
Interests are not quoted by any such organization, the average of the closing
bid and ask prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests, the fair value of such Limited Partner Interests on
such day as determined by the General Partner.
"CNP" means CenterPoint Energy, Inc., a Texas corporation.
"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
"Combined Interest" is defined in Section 11.3(a).
"Commences Commercial Service" means the date upon which a Capital Improvement
is first put into commercial service by a Group Member following completion of
construction, replacement, improvement or expansion and testing, as applicable.
"Commission" means the United States Securities and Exchange Commission.
"Common Unit" means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term "Common Unit"
does not include a Subordinated Unit, a Series A Preferred Unit prior to its
conversion into a Common Unit pursuant to the terms hereof or a Series B
Preferred Unit prior to its conversion into a Common Unit pursuant to the terms
hereof.
"Common Unit Arrearage" means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of
(a) the Minimum Quarterly Distribution with respect to a Common Unit in respect
of such Quarter over (b) the sum of all Available Cash distributed with respect
to a Common Unit in respect of such Quarter pursuant to Section 6.4(a)(i).
"Common Unit Conversion Consideration" means any Common Unit issued upon
conversion of a Preferred Unit.
 
8







--------------------------------------------------------------------------------





"Common Unit Price" means (i) the amount of cash consideration per Common Unit,
if the consideration to be received in the Series A Change of Control or the
Series B Change of Control by the holders of the Common Units is solely cash; or
(ii) the average of the closing prices for the Common Units on the New York
Stock Exchange or other National Securities Exchange upon which the Common Units
are traded for the ten consecutive trading days immediately preceding, but not
including, the Series A Change of Control Conversion Date or the Series B Change
of Control Conversion Date, if the consideration to be received in the Series A
Change of Control or the Series B Change of Control, respectively, by the
holders of the Common Units is other than solely cash.
"Conflicts Committee" means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than Group Members), (c) is not a
holder of any ownership interest in the General Partner or its Affiliates or the
Partnership Group other than (i) Common Units and (ii) awards that are granted
to such director in his capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors of
the General Partner to be independent under the independence standards for
directors who serve on an audit committee of a board of directors established by
the Exchange Act and the rules and regulations of the Commission thereunder and
by the National Securities Exchange on which the Common Units are listed or
admitted to trading (or if no such National Securities Exchange, the New York
Stock Exchange).
"Construction Debt" means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions (including incremental Incentive
Distributions) on Construction Equity.
"Construction Equity" means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions (including incremental Incentive Distributions) on
other Construction Equity. Construction Equity does not include equity issued in
the Initial Public Offering.
"Construction Period" means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that the Group Member abandons or disposes of
such Capital Improvement.
"Contributed Property" means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
 
9







--------------------------------------------------------------------------------





"Conversion Common Units" means Common Units issued upon conversion of the
Series A Preferred Units pursuant to Section 16.4(a) or the Series B Preferred
Units pursuant to Section 17.4(a).
"Cumulative Common Unit Arrearage" means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum of the Common Unit Arrearages with respect to an IPO Common Unit for
each of the Quarters within the Subordination Period ending on or before the
last day of such Quarter over (b) the sum of any distributions theretofore made
pursuant to Section 6.4(a)(ii) and the second sentence of Section 6.5 with
respect to an IPO Common Unit (including any distributions to be made in respect
of the last of such Quarters).
"Curative Allocation" means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).
"Current Market Price" as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.
"Delaware Act" means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
"Delaware LLC Act" means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
"Demand Registration" shall have the meaning given to such term in the Series A
and Series B Registration Rights Agreement.
"Departing General Partner" means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
"Depositary" means, with respect to any Units or Preferred Units issued in
global form, The Depository Trust Company and its successors and permitted
assigns.
"Derivative Partnership Interests" means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities (other than interests that are treated as equity in the Partnership
for federal income tax purposes) relating to, convertible into or exchangeable
for Partnership Interests.
"Disposed of Adjusted Property" is defined in Section 6.1(d)(xiv)(B).
"Economic Risk of Loss" has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
"EH II" has the meaning set forth in the Master Formation Agreement.
 
10







--------------------------------------------------------------------------------





"EH Management Units" has the meaning set forth in the Master Formation
Agreement.
"Eligibility Certificate" is defined in Section 4.9(b).
"Eligible Holder" means a Limited Partner whose (a) federal income tax status is
not reasonably likely to have the material adverse effect described in Section
4.9(a)(i) or (b) nationality, citizenship or other related status would not
create a substantial risk of cancellation or forfeiture as described in Section
4.9(a)(ii), in each case as determined by the General Partner with the advice of
counsel.
"Encumbrances" means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Estimated Incremental Quarterly Tax Amount" is defined in Section 6.9.
"Event Issue Value" means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units or (ii) in the case of any other Revaluation Event,
the Closing Price of the Common Units on the date of such Revaluation Event or,
if the General Partner determines that a value for the Common Unit other than
such Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.
"Event of Withdrawal" is defined in Section 11.1(a).
"Excess Additional Book Basis" is defined in the definition of "Additional Book
Basis Derivative Items."
"Excess Distribution" is defined in Section 6.1(d)(iii)(A).
"Excess Distribution Unit" is defined in Section 6.1(d)(iii)(A).
"Exchange Act" means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
"Existing Indebtedness" means the Partnership"s revolving credit facility, its
commercial paper program, its term loan facility, its notes payable to
affiliated parties, its Enable Oklahoma Senior Notes, its 2.400% Senior Notes
due 2019, its 3.900% Senior Notes due 2024 and its 5.000% Senior Notes due 2044.
"Expansion Capital Expenditures" means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
 
11





--------------------------------------------------------------------------------





"FERC" means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
"Final Subordinated Units" is defined in Section 6.1(d)(xi)(A).
"First Liquidation Target Amount" is defined in Section 6.1(c)(i)(D).
"First Target Distribution" means $0.330625 per Unit per Quarter, subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.
"Fixed Rate Period" means the period from and including the Series A Original
Issue Date to, but not including, February 18, 2021.
"Floating Rate Period" means the period from and including February 18, 2021 and
thereafter until such time as the Partnership converts all of the Outstanding
Series A Preferred Units and the Outstanding Series B Preferred Units in
accordance with Section 16.4 and Section 17.4, respectively, or a Redeeming
Party purchases all of the Outstanding Series A Preferred Units and the
Outstanding Series B Preferred Units in accordance with Section 16.6 and Section
17.6, respectively.
"Fully Diluted Weighted Average Basis" means, when calculating the number of
Outstanding Units for any period, a basis that includes (a) the weighted average
number of Outstanding Units during such period plus (b) all Partnership
Interests and Derivative Partnership Interests (i) that are convertible into or
exercisable or exchangeable for Units or for which Units are issuable, in each
case that are senior to or pari passu with the Subordinated Units, (ii) whose
conversion, exercise or exchange price, if any, is less than the Current Market
Price on the date of such calculation, (iii) that may be converted into or
exercised or exchanged for such Units prior to or during the Quarter immediately
following the end of the period for which the calculation is being made without
the satisfaction of any contingency beyond the control of the holder other than
the payment of consideration and the compliance with administrative mechanics
applicable to such conversion, exercise or exchange and (iv) that were not
converted into or exercised or exchanged for such Units during the period for
which the calculation is being made; provided, however, that for purposes of
determining the number of Outstanding Units on a Fully Diluted Weighted Average
Basis when calculating whether the Subordination Period has ended or
Subordinated Units are entitled to convert into Common Units pursuant to Section
5.7, such Partnership Interests and Derivative Partnership Interests shall be
deemed to have been Outstanding Units only for the four Quarters that comprise
the last four Quarters of the measurement period; provided, further, that if
consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (x) the number
of Units issuable upon such conversion, exercise or exchange and (y) the number
of Units that such consideration would purchase at the Current Market Price.
"Fungibility Event" means such time as (i) each Series B Preferred Unit is not
fungible with every other Series B Preferred Unit so that such Series B
Preferred Units are eligible to
 
12







--------------------------------------------------------------------------------





trade on the New York Stock Exchange, (ii) such Series B Preferred Units may be
made fungible by actions reasonably within the control of the Partnership (which
do not include the number of holders or distribution requirements), (iii) the
cure for such non-fungibility requires an amendment to this Agreement, (iv) a
Series B Holder has requested that the Partnership cure such non-fungibility and
cause each Series B Preferred Unit to be fungible with every other Series B
Preferred Unit and (v) a Management Member who is not a holder of Series B
Preferred Units has elected not to consent to such amendment of this Agreement
and on the sixty-first day after the date of such Series B Holder"s request for
cure in clause (iv), each Series B Preferred Unit is not fungible with every
other Series B Preferred Unit.
"General Partner" means Enable GP, LLC, a Delaware limited liability company,
and its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in their capacity as general partner of the
Partnership (except as the context otherwise requires).
"General Partner Interest" means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it) and includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. Except as expressly set
forth in Section 6.1, the General Partner Interest does not include any rights
to profits or losses or any rights to receive distributions from operations or
upon the liquidation or winding up of the Partnership.
"Gross Liability Value" means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm"s-length transaction.
"Group" means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
"Group Member" means a member of the Partnership Group.
"Group Member Agreement" means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
 
13







--------------------------------------------------------------------------------





"Hedge Contract" means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.
"IDR Reset Common Units" is defined in Section 5.11(a).
"IDR Reset Election" is defined in Section 5.11(a).
"Incentive Distribution Right" means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement.
"Incentive Distributions" means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections 6.4(a)(v), (vi) and (vii)
and Sections 6.4(b)(iii), (iv) and (v).
"Incremental Income Taxes" is defined in Section 6.9.
"Indemnitee" means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) solely with respect to matters occurring prior to the IPO Closing
Date, Bronco, BMI and any of their Affiliates and their respective members,
partners, directors and officers and (g) any Person the General Partner
designates as an "Indemnitee" for purposes of this Agreement because such
Person"s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the Partnership Group"s
business and affairs.
"Ineligible Holder" is defined in Section 4.9(c).
"Initial Limited Partners" means CERC, OGEH, Bronco and BMI (with respect to the
Common Units and Subordinated Units, as applicable, owned or to be owned by
them), and the General Partner (with respect to the Incentive Distribution
Rights).
"Initial Public Offering" means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
Over-Allotment Option), as described in the Registration Statement.
"Initial Unit Price" means (a) with respect to the Common Units and the
Subordinated Units, the initial public offering price per Common Unit at which
the Common Units were first offered to the public for sale as set forth on the
cover page of the IPO Prospectus, or (b) with
 
14







--------------------------------------------------------------------------------





respect to any other class or series of Units, the price per Unit at which such
class or series of Units is initially sold by the Partnership, as determined by
the General Partner, in each case adjusted as the General Partner determines to
be appropriate to give effect to any distribution, subdivision or combination of
Units.
"Interim Capital Transactions" means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements; and (d) capital contributions
received by a Group Member.
"Investment Capital Expenditures" means capital expenditures that are neither
Expansion Capital Expenditures nor Maintenance Capital Expenditures.
"IPO Closing Date" means the closing date of the first sale of Common Units in
the Initial Public Offering pursuant to the Underwriting Agreement.
"IPO Common Unit" means the Outstanding Common Units immediately after the
Initial Public Offering.
"IPO Prospectus" means the final prospectus filed pursuant to Rule 424(b) of the
rules and regulations of the Commission under the Securities Act with respect to
the Initial Public Offering.
"IPO Underwriters" means each Person named as an underwriter in the Underwriting
Agreement who purchases Common Units pursuant thereto.
"Junior Securities" means (a) the Common Units, (b) the Subordinated Units and
(c) any other class or series of Partnership Interests established after the
Series A Original Issue Date, the terms of which class or series do not
expressly provide that it is made senior to or on parity with the Series A
Preferred Units and the Series B Preferred Units as to the payment of
distributions.
"Liability" means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
"LIBOR Determination Date" means the second London Business Day immediately
preceding the first day of each relevant Quarter.
"Limited Partner" means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person"s capacity as a limited partner of the Partnership.
 
15











--------------------------------------------------------------------------------





"Limited Partner Interest" means an interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Subordinated Units, Series
A Preferred Units, Series B Preferred Units, Incentive Distribution Rights or
other Partnership Interests (other than a General Partner Interest) or a
combination thereof (but excluding Derivative Partnership Interests), and
includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner pursuant to the terms and provisions of this Agreement.
"Liquidation Date" means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.
"Liquidator" means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
"London Business Day" means any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.
"Maintenance Capital Expenditure" means cash expenditures (including
expenditures for the construction or development of new capital assets or the
replacement, improvement or expansion of existing capital assets) by a Group
Member made to maintain, over the long-term, the asset base, operating capacity
or operating income of the Partnership Group. For purposes of this definition,
"long-term" generally refers to a period of not less than twelve months. Where
capital expenditures are made in part for Maintenance Capital Expenditures and
in part for other purposes, the General Partner shall determine the allocation
of the amounts paid for each.
"Management Member" means a holder of membership interests representing
management units in the General Partner.
"Master Formation Agreement" means that certain Master Formation Agreement,
dated as of March 14, 2013, by and among CNP, OGE, Bronco Midstream Holdings,
LLC, a Delaware limited liability company, and Bronco Midstream Holdings II,
LLC, a Delaware limited liability company, and to which the Partnership and the
General Partner are bound, together with the additional conveyance documents and
instruments contemplated or referenced thereunder, as it may be amended,
supplemented or restated from time to time.
"Merger Agreement" is defined in Section 14.1.
"Minimum Quarterly Distribution" means $0.2875 per Unit per Quarter, subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.
 
16







--------------------------------------------------------------------------------





"Minimum Volume Commitment" means, pursuant to a gathering or similar agreement,
a commitment of a third party to deliver specified minimum volumes of natural
gas in a twelve month period to the gathering systems of the Partnership.
"National Securities Exchange" means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
"Net Agreed Value" means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the Partnership upon such contribution or to which such
property or other consideration is subject when contributed and (b) in the case
of any property distributed to a Partner by the Partnership, the Partnership"s
Carrying Value of such property (as adjusted pursuant to Section 5.5(d)(ii)) at
the time such property is distributed, reduced by any Liabilities either assumed
by such Partner upon such distribution or to which such property is subject at
the time of distribution, in either case as determined and required by the
Treasury Regulations promulgated under Section 704(b) of the Code.
"Net Income" means, for any taxable period, the excess, if any, of the
Partnership"s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership"s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made without regard to any reversal of such items
under Section 6.1(d)(xiv).
"Net Loss" means, for any taxable period, the excess, if any, of the
Partnership"s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership"s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under Section
6.1(d) shall be made without regard to any reversal of such items under Section
6.1(d)(xiv).
"Net Positive Adjustments" means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
"Net Termination Gain" means, for any taxable period, (a) the sum, if positive,
of all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are recognized by the Partnership (i) after the Liquidation
Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) the excess, if any, of
the aggregate amount of
 
17







--------------------------------------------------------------------------------





Unrealized Gain over the aggregate amount of Unrealized Loss deemed recognized
by the Partnership pursuant to Section 5.5(d) on the date of a Revaluation
Event; provided, however, that the items included in the determination of Net
Termination Gain shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).
"Net Termination Loss" means, for any taxable period, (a) the sum, if negative,
of all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are recognized by the Partnership (i) after the Liquidation
Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) the excess, if any, of
the aggregate amount of Unrealized Loss over the aggregate amount of Unrealized
Gain deemed recognized by the Partnership pursuant to Section 5.5(d) on the date
of a Revaluation Event; provided, however, that items included in the
determination of Net Termination Loss shall not include any items of income,
gain or loss specially allocated under Section 6.1(d).
"Noncompensatory Option" has the meaning set forth in Treasury Regulation
Section 1.721-2(f).
"Nonrecourse Built-in Gain" means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
"Nonrecourse Deductions" means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.
"Nonrecourse Liability" has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
"Notice of Election to Purchase" is defined in Section 15.1(b).
"NYSE Event" means such time as a person eligible to exercise a demand right
under the Series A and Series B Registration Rights Agreement that would meet
the holding and distribution and other requirements of the New York Stock
Exchange not reasonably within the control of the Partnership so exercises such
a demand right (but subject to the limitations on the Partnership"s obligation
to give effect to such demand registration in such agreement), and in connection
with such Demand Registration (i) such person requests that the Partnership
cause the Series A Preferred Units and/or Series B Preferred Units to be listed
on the New York Stock Exchange, (ii) the Series A Preferred Units and/or Series
B Preferred Units, as applicable, are not in compliance with the listing
requirements of the New York Stock Exchange reasonably within the control of the
Partnership and such Series A Preferred Units and Series B Preferred Units
cannot become compliant with such listing requirements without an amendment to
this Agreement or an agreement of the Partnership in lieu of any such amendment
intended to
 
18





--------------------------------------------------------------------------------





accomplish the same effect of such amendment and (iii) a Management Member who
is not a Holder of Series A Preferred Units or Series B Preferred Units has
elected not to consent to such amendment of this Agreement or other agreement in
lieu of such amendment intended to accomplish the same effect of such amendment
and on the sixty-first day after the date on which such person made such listing
request in clause (i), the Series A Preferred Units and/or Series B Preferred
Units, as applicable, are not then in compliance with such listing requirements
of the New York Stock Exchange.
"OGE" means OGE Energy Corp., an Oklahoma corporation.
"OGEH" means OGE Enogex Holdings LLC, a Delaware limited liability company.
"Omnibus Agreement" has the meaning set forth in the Master Formation Agreement.
"Operating Expenditures" means, with respect to any period after the IPO Closing
Date, all Partnership Group cash expenditures (or the Partnership"s
proportionate share of expenditures in the case of Subsidiaries that are not
wholly owned), including taxes, compensation of employees, officers and
directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, debt service payments, Maintenance Capital
Expenditures, repayment of Working Capital Borrowings, payments made in the
ordinary course of business under any Hedge Contracts, subject to the following:
(a) repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
(b) payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c) Operating Expenditures shall not include (i) Expansion Capital Expenditures
or Investment Capital Expenditures, (ii) payment of transaction expenses
(including taxes) relating to Interim Capital Transactions, (iii) distributions
to Partners, (iv) repurchases of Partnership Interests, other than repurchases
of Partnership Interests by the Partnership to satisfy obligations under
employee benefit plans or reimbursement of expenses of the General Partner for
purchases of Partnership Interests by the General Partner to satisfy obligations
under employee benefit plans, or (v) any expenditures to fund demand fees using
a portion of the proceeds of the Initial Public Offering as described under "Use
of Proceeds" in the IPO Prospectus; and
(d) (i) amounts paid in connection with the initial purchase of a Hedge Contract
shall be amortized over the life of such Hedge Contract and (ii) payments made
in connection with the termination of any Hedge Contract prior to the expiration
of its scheduled settlement or termination date shall be included in equal
quarterly installments over the remaining scheduled life of such Hedge Contract.
"Operating Surplus" means, with respect to any period after the IPO Closing Date
and ending prior to the Liquidation Date, on a cumulative basis and without
duplication,
 
19







--------------------------------------------------------------------------------





(a) the sum of (i) $300 million, (ii) all cash receipts of the Partnership Group
(or the Partnership"s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the IPO
Closing Date and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions and the termination of Hedge
Contracts (provided that cash receipts from the termination of a Hedge Contract
prior to its scheduled settlement or termination date shall be included in
Operating Surplus in equal quarterly installments over the remaining scheduled
life of such Hedge Contract), (iii) all cash receipts of the Partnership Group
(or the Partnership"s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) after the end of such period but on or
before the date of determination of Operating Surplus with respect to such
period resulting from Working Capital Borrowings and (iv) the amount of cash
distributions paid during the Construction Period (including incremental
Incentive Distributions) on Construction Equity, less
(b) the sum of (i) Operating Expenditures for the period beginning on the IPO
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership"s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital
Borrowings, and (iv) any cash loss realized on disposition of an Investment
Capital Expenditure;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, "Operating Surplus" with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but return of
principal shall not be treated as cash receipts.
"Opinion of Counsel" means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) reasonably acceptable to the
General Partner or to such other person selecting such counsel or obtaining such
opinion.
"Organizational Limited Partner" means CERC, in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.
"Other Preferred Unit" has the meaning set forth in Section 16.12(e).
"Outstanding" means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided, however, that if at any time
any Person or Group (other than the General Partner or its Affiliates)
beneficially owns 20% or more of the Outstanding Partnership
 
20







--------------------------------------------------------------------------------





Interests of any class then Outstanding, none of the Partnership Interests owned
by such Person or Group shall be entitled to be voted on any matter or be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Partnership Interests so owned shall
be considered to be Outstanding for purposes of Section 11.1(b) (such
Partnership Interests shall not, however, be treated as a separate class of
Partnership Interests for purposes of this Agreement or the Delaware Act);
provided, further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i) provided that, upon
or prior to such acquisition, the General Partner shall have notified such
Person or Group in writing that such limitation shall not apply, (iii) any
Person or Group who acquired 20% or more of any Partnership Interests issued by
the Partnership with the prior approval of the Board of Directors of the General
Partner or (iv) any Person or Group with respect to the Series A Preferred
Units, Series B Preferred Units and Other Preferred Units. For the avoidance of
doubt, the issuance to CNP of any Common Unit Conversion Consideration in
accordance with this Agreement has been approved by the Board of Directors of
the General Partner in accordance with clause (iii) of the immediately preceding
sentence, and the foregoing limitations of the immediately preceding sentence
shall not apply to CNP with respect to their ownership (beneficially or of
record) of Common Unit Conversion Consideration.
"Over-Allotment Option" means the over-allotment option granted to the IPO
Underwriters pursuant to the Underwriting Agreement.
"Parity Securities" means any class or series of Partnership Interests
established after the Series A Original Issue Date, the terms of which class or
series are not expressly subordinated or senior to the Series A Preferred Units,
the Series B Preferred Units and any Other Preferred Units issued pursuant to
Section 16.12(e) as to the payment of distributions.
"Partner Nonrecourse Debt" has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
"Partner Nonrecourse Debt Minimum Gain" has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
"Partner Nonrecourse Deductions" means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
"Partners" means the General Partner and the Limited Partners.
"Partnership" means Enable Midstream Partners, LP, a Delaware limited
partnership.
"Partnership Group" means, collectively, the Partnership and its Subsidiaries.
 
21





--------------------------------------------------------------------------------





"Partnership Interest" means any class or series of equity interest in the
Partnership, which shall include any Limited Partner Interests and the General
Partner Interest but shall exclude any Derivative Partnership Interests.
"Partnership Minimum Gain" means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
"Paying Agent" means the Transfer Agent, acting in its capacity as paying agent
for the Series A Preferred Units and the Series B Preferred Units, and its
successors and assigns or any other payment agent appointed by the General
Partner; provided, however, that if no Paying Agent is specifically designated
for the Series A Preferred Units or the Series B Preferred Units, the General
Partner shall act in such capacity.
"Per Unit Capital Amount" means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
"Percentage Interest" means, as of any date of determination, (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder by (B) the total
number of Outstanding Units, and (b) as to the holders of the other Partnership
Interests issued by the Partnership in accordance with Section 5.6, the
percentage established as part of such issuance. The Percentage Interest with
respect to an Incentive Distribution Right, a Series A Preferred Unit and a
Series B Preferred Unit shall be zero. The Percentage Interest with respect to
the General Partner Interest shall at all times be zero.
"Permitted Transfer" means:
(a) with respect to CERC, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of CNP; and
(b) with respect to OGEH, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of OGE;
provided that (i) with respect to Permitted Transfers by CERC, the Subsidiary
transferee remains a wholly owned Subsidiary of CNP (or any successor Person),
at all times following such transfer, and (ii) with respect to Permitted
Transfers by OGEH, the Subsidiary transferee remains a wholly owned Subsidiary
of OGE (or any successor Person), at all times following such transfer, it being
acknowledged that any transfer resulting in the Subsidiary transferee no longer
being wholly owned shall be deemed a transfer of such Limited Partner Interest
that is subject to the restrictions set forth in Section 4.11 and Section 4.12.
References herein to CERC and OGEH shall include any transferee of a Limited
Partner Interest pursuant to a Permitted Transfer.
"Person" means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
 
22







--------------------------------------------------------------------------------





"Plan of Conversion" is defined in Section 14.1.
"Preferred Unit" means a Partnership Interest designated as a "Preferred Unit,"
which entitles the holder thereof to a preference with respect to the payment of
distributions over Common Units, including the Series A Preferred Units and the
Series B Preferred Units.
"Privately Placed Units" means any Common Units issued for cash or property
other than pursuant to a public offering.
"Pro Rata" means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder, (d) when used with
respect to Series A Preferred Units, apportioned equally among all Series A
Holders in accordance with the relative number or percentage of Series A
Preferred Units held by each such holder and (e) when used with respect to
Series B Preferred Units, apportioned equally among all Series B Holders in
accordance with the relative number or percentage of Series B Preferred Units
held by each such holder.
"Proposed Transferee" is defined in Section 4.12(b)(iv).
"Purchase Date" means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
"Quarter" means, unless the context requires otherwise, a fiscal quarter of the
Partnership.
"Quarterly Estimated Shortfall Payment" is defined in the definition of
"Adjusted Operating Surplus."
"Rate Eligibility Trigger" is defined in Section 4.9(a)(i).
"Rating Event" means that the Partnership has received confirmation from
Standard & Poor"s Ratings Services, Fitch Ratings, Inc. or Moody"s Investors
Service, Inc. that due to any amendment to, clarification of, or change in any
applicable methodology or a change in the interpretation thereof, in each case
occurring or becoming effective after the Series A Original Issue Date, the
Series A Preferred Units or the Series B Preferred Units will no longer be
eligible for the same or a higher amount of "equity credit" (or such other
nomenclature that Standard & Poor"s Ratings Services, Fitch Ratings, Inc. or
Moody"s Investors Service, Inc. may then use to describe "equity credit")
attributed to the Series A Preferred Units or the Series B Preferred Units on
the Series A Original Issue Date.
"Recapture Income" means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
 
23







--------------------------------------------------------------------------------





"Record Date" means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
"Record Holder" means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership"s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership"s close of business on a particular Business Day.
"Redeemable Interests" means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
"Redeeming Party" has the meaning set forth in Section 16.6.
"Register" is defined in Section 4.5(a) of this Agreement.
"Registration Statement" means the Registration Statement on Form S-1 (File
No. 333-192542) as it has been or as it may be amended or supplemented from time
to time, filed by the Partnership with the Commission under the Securities Act
to register the offering and sale of the Common Units in the Initial Public
Offering.
"Remaining Net Positive Adjustments" means as of the end of any taxable period,
(i) with respect to a Unitholder, the excess of (a) the Net Positive Adjustments
of the Unitholders holding Common Units or Subordinated Units as of the end of
such period over (b) the sum of those Partners" Share of Additional Book Basis
Derivative Items for each prior taxable period, and (ii) with respect to the
holders of Incentive Distribution Rights, the excess of (a) the Net Positive
Adjustments of the holders of Incentive Distribution Rights as of the end of
such period over (b) the sum of the Share of Additional Book Basis Derivative
Items of the holders of the Incentive Distribution Rights for each prior taxable
period.
"Required Allocations" means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).
"Reset MQD" is defined in Section 5.11(e).
"Reset Notice" is defined in Section 5.11(b).
"Retained Converted Subordinated Unit" is defined in Section 5.5(c)(ii).
 
24







--------------------------------------------------------------------------------





"Revaluation Event" means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).
"ROFO Acceptance Notice" is defined in Section 4.11(b)(i).
"ROFO Accepting Limited Partner" is defined in Section 4.11(b)(i).
"ROFO Non-Selling Limited Partner" is defined in Section 4.11(a).
"ROFO Notice" is defined in Section 4.11(a).
"ROFO Offer Notice" is defined in Section 4.11(b)(i).
"ROFO Price" is defined in Section 4.11(a).
"ROFO Seller" is defined in Section 4.11(a).
"ROFO Units" is defined in Section 4.11(a).
"ROFR Acceptance Notice" is defined in Section 4.12(b)(i).
"ROFR Non-Transferring Limited Partner" is defined in Section 4.12(a).
"ROFR Offer" is defined in Section 4.12(a).
"ROFR Period" is defined in Section 4.12(a).
"ROFR Sale Price" is defined in Section 4.12(a).
"ROFR Seller" is defined in Section 4.12(a).
"ROFR Seller"s Notice" is defined in Section 4.12(a).
"ROFR Units" is defined in Section 4.12(a).
"Second Liquidation Target Amount" is defined in Section 6.1(c)(i)(E).
"Second Target Distribution" means $0.359375 per Unit per Quarter, subject to
adjustment in accordance with Section 5.11, Section 6.6 and Section 6.9.
"Securities Act" means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
"Senior Securities" means any class or series of Partnership Interests
established after the Series A Original Issue Date, the terms of which class or
series expressly provide that it ranks senior to the Series A Preferred Units
and the Series B Preferred Units as to the payment of distributions.
 
25







--------------------------------------------------------------------------------





"Series A and Series B Registration Rights Agreement" means that certain
registration rights agreement dated as of the Series A Original Issue Date
between the Partnership and CNP.
"Series A Change of Control" means the occurrence of either of the following
after the Series A Original Issue Date: (i) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Partnership and its
subsidiaries taken as a whole to any person (including any "person" (as that
term is used in Section 13(d)(3) of the Exchange Act)); or (ii) the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any "person" (other than CERC or OGEH or their
respective Subsidiaries or Affiliates) becomes the beneficial owner of more than
50% of the voting power of the General Partner.
"Series A Change of Control Conversion" is defined in Section 16.4(a).
"Series A Change of Control Conversion Date" is defined in Section 16.4(a).
"Series A Change of Control Conversion Right" means the right of a Series A
Holder to convert some or all of the Series A Preferred Units held by such
holder on the Series A Change of Control Conversion Date into a number of Common
Units per Series A Preferred Unit pursuant to Section 16.4.
"Series A Common Unit Conversion Consideration" is defined in Section 16.4(a).
"Series A Conversion Ratio" is defined in Section 16.4(b).
"Series A Distribution Rate" means an annual rate equal to (i) during the Fixed
Rate Period, 10% of the Stated Series A Liquidation Preference per Series A
Preferred Unit and (ii) during the Floating Rate Period, a percentage of the
Stated Series A Liquidation Preference per Series A Preferred Unit equal to the
sum of (a) Three-Month LIBOR, as calculated on each applicable date of
determination, and (b) 8.50%.
"Series A Distributions" means distributions with respect to Series A Preferred
Units pursuant to Section 16.3.
"Series A Distribution Payment Date" means the 14th day of February, 15th day of
May, 14th day of August and 14th day of November, commencing February 18, 2016;
provided, however, that (x) if any Series A Distribution Payment Date would
otherwise occur on a day that is not a Business Day, such Series A Distribution
Payment Date shall instead be on the immediately preceding Business Day.
"Series A Distribution Record Date" is defined in Section 16.3(a).
"Series A Holder" means a Record Holder of the Series A Preferred Units.
"Series A Liquidation Preference" means a liquidation preference for each Series
A Preferred Unit initially equal to the Stated Series A Liquidation Preference,
which liquidation preference shall be subject to increase by the per Series A
Preferred Unit amount of any unpaid Series A Distributions (whether or not such
distributions shall have been declared) from the Series A Original Issue Date to
the Series A Redemption Date.
 
26







--------------------------------------------------------------------------------





"Series A Non-Affiliate" means any Person that is not an Affiliate of CNP, the
General Partner or the Sponsor Parties and that holds a Series A Preferred Unit
or receives a Series A Preferred Unit from a Series A Transferor pursuant to a
Series A Non-Affiliate Transfer.
"Series A Non-Affiliate Conversion" is defined in Section 16.12(a).
"Series A Non-Affiliate Transfer" means any transfer of a Series A Preferred
Unit pursuant to Article IV from a Series A Transferor to a Series A
Non-Affiliate.
"Series A Original Issue Date" means February 18, 2016.
"Series A Payments" means, collectively, Series A Distributions and Series A
Redemption Payments.
"Series A Preferred Unit" means a 10% Series A Fixed-to-Floating Non-Cumulative
Redeemable Perpetual Preferred Unit representing a Limited Partner Interest in
the Partnership having the designations, preferences, rights, powers and duties
set forth in Article XVI.
"Series A Purchase Agreement" means the Purchase Agreement, dated as of
January 28, 2016, by and between the Partnership and CNP.
"Series A Redemption Date" is defined in Section 16.6(a).
"Series A Redemption Notice" is defined in Section 16.6(c).
"Series A Redemption Payments" means payments to be made to the holders of
Series A Preferred Units to purchase Series A Preferred Units in accordance with
Section 16.6
"Series A Redemption Price" is defined in Section 16.6(b).
"Series A Transferor" means any Series A Holder that transfers a Series A
Preferred Unit to a Series A Non-Affiliate pursuant to a Series A Non-Affiliate
Transfer.
"Series B Change of Control" means the occurrence of either of the following
after the original issue date of the Series B Preferred Units: (i) the direct or
indirect sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Partnership and its
Subsidiaries taken as a whole to any person (including any "person" (as that
term is used in Section 13(d)(3) of the Exchange Act)); or (ii) the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any "person" (other than CERC or OGEH or their
respective Subsidiaries or Affiliates) becomes the beneficial owner of more than
50% of the voting power of the General Partner.
"Series B Change of Control Conversion" is defined in Section 17.4(a).
 
27







--------------------------------------------------------------------------------





"Series B Change of Control Conversion Date" is defined in Section 17.4(a).
"Series B Change of Control Conversion Right" means the right of a Series B
Holder to convert some or all of the Series B Preferred Units held by such
holder on the Series B Change of Control Conversion Date into a number of Common
Units per Series B Preferred Unit pursuant to Section 17.4.
"Series B Common Unit Conversion Consideration" is defined in Section 17.4(a).
"Series B Conversion Date" is defined in Section 16.12(a).
"Series B Conversion Ratio" is defined in Section 17.4(b).
"Series B Distribution Rate" means an annual rate equal to (i) during the Fixed
Rate Period, 10% of the Stated Series B Liquidation Preference per Series B
Preferred Unit and (ii) during the Floating Rate Period, a percentage of the
Stated Series B Liquidation Preference per Series B Preferred Unit equal to the
sum of (a) Three-Month LIBOR, as calculated on each applicable date of
determination, and (b) 8.50%.
"Series B Distributions" means distributions with respect to Series B Preferred
Units pursuant to Section 17.3.
"Series B Distribution Payment Date" means the 14th day of February, 15th day of
May, 14th day of August and 14th day of November, commencing on the applicable
Series B Conversion Date; provided, however, that if any Series B Distribution
Payment Date would otherwise occur on a day that is not a Business Day, such
Series B Distribution Payment Date shall instead be on the immediately preceding
Business Day.
"Series B Distribution Record Date" is defined in Section 17.3(a).
"Series B Holder" means a Record Holder of the Series B Preferred Units.
"Series B Liquidation Preference" means a liquidation preference for each Series
B Preferred Unit initially equal to the Stated Series B Liquidation Preference,
which liquidation preference shall be subject to increase by the per Series B
Preferred Unit amount of any accumulated and unpaid Series B Distributions
(whether or not such distributions shall have been declared) to the Series B
Redemption Date.
"Series B Payments" means, collectively, Series B Distributions and Series B
Redemption Payments.
"Series B Preferred Unit" means a 10% Series B Fixed-to-Floating Cumulative
Redeemable Perpetual Preferred Unit representing a Limited Partner Interest in
the Partnership having the designations, preferences, rights, powers and duties
set forth in Article XVII.
"Series B Redemption Date" is defined in Section 17.6(a).
"Series B Redemption Notice" is defined in Section 17.6(c).
 
28







--------------------------------------------------------------------------------





"Series B Redemption Payments" means payments to be made to the holders of
Series B Preferred Units to purchase Series B Preferred Units in accordance with
Section 17.6.
"Series B Redemption Price" is defined in Section 17.6(b).
"Share of Additional Book Basis Derivative Items" means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to a Unitholder, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Unitholders" Remaining Net
Positive Adjustments as of the end of such taxable period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, and (ii) with respect to the
Partners holding Incentive Distribution Rights, the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the Remaining Net
Positive Adjustments of the Partners holding the Incentive Distribution Rights
as of the end of such taxable period bears to the Aggregate Remaining Net
Positive Adjustments as of that time.
"Special Approval" means approval by a majority of the members of the Conflicts
Committee acting in good faith.
"Sponsor Parties" means each of CERC and OGEH (and their successors), in their
capacities as Limited Partners.
"Stated Series A Liquidation Preference" means an amount equal to $25.00 per
Series A Preferred Unit.
"Stated Series B Liquidation Preference" means an amount equal to $25.00 per
Series B Preferred Unit.
"Subordinated Unit" means a Limited Partner Interest having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term "Subordinated Unit" does not include a Common Unit, a Series A Preferred
Unit or a Series B Preferred Unit. A Subordinated Unit that is convertible into
a Common Unit shall not constitute a Common Unit until such conversion occurs.
"Subordination Period" means the period commencing on the IPO Closing Date and
expiring on the first to occur of the following dates:
(a) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
Quarter ending June 30, 2017 in respect of which (i) (A) distributions of
Available Cash from Operating Surplus on each of the Outstanding Common Units,
Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units, in each case with respect to
each of the three consecutive, non-overlapping four-Quarter periods immediately
preceding such date equaled or exceeded the sum of the Minimum Quarterly
Distribution on all Outstanding Common Units, Subordinated Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units, in each case in respect of such periods and (B) the Adjusted
Operating Surplus for each of the three consecutive, non-overlapping
four-Quarter periods immediately preceding such date equaled or exceeded the sum
of the Minimum Quarterly Distribution on all of the Common Units, Subordinated
Units and any other Units that
 
29







--------------------------------------------------------------------------------





are senior or equal in right of distribution to the Subordinated Units, in each
case that were Outstanding during such periods on a Fully Diluted Weighted
Average Basis, and (ii) there are no Cumulative Common Unit Arrearages.
(b) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
Quarter ending June 30, 2015 in respect of which (i) (A) distributions of
Available Cash from Operating Surplus on each of the Outstanding Common Units,
Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units, in each case with respect to
the four-consecutive-Quarter period immediately preceding such date equaled or
exceeded 150% of the Minimum Quarterly Distribution on all of the Outstanding
Common Units, Subordinated Units and any other Outstanding Units that are senior
or equal in right of distribution to the Subordinated Units, in each case in
respect of such period, and (B) the Adjusted Operating Surplus for the
four-consecutive-Quarter period immediately preceding such date equaled or
exceeded 150% of the sum of the Minimum Quarterly Distribution on all of the
Common Units, Subordinated Units and any other Units that are senior or equal in
right of distribution to the Subordinated Units, in each case that were
Outstanding during such period on a Fully Diluted Weighted Average Basis, plus
the corresponding Incentive Distributions and (ii) there are no Cumulative
Common Unit Arrearages.
(c) the date on which the General Partner is removed in a manner described in
Section 11.4.
"Subsidiary" means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
"Surviving Business Entity" is defined in Section 14.2(b)(ii).
"Target Distributions" means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
"Three-Month LIBOR" is defined in Section 16.3(c).
"Third Target Distribution" means $0.431250 per Unit per Quarter, subject to
adjustment in accordance with Section 5.11, Section 6.6 and Section 6.9.
 
30







--------------------------------------------------------------------------------





"Trading Day" means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
"Transaction Documents" is defined in Section 7.1(b).
"transfer" is defined in Section 4.4(a).
"transferee" means a Person who has received Partnership Interests by means of a
transfer.
"Transfer Agent" means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
"Treasury Regulation" means the United States Treasury regulations promulgated
under the Code.
"Underwriting Agreement" means that certain Underwriting Agreement dated as of
April 10, 2014 among the IPO Underwriters, the General Partner and the
Partnership in connection with the Initial Public Offering providing for the
purchase of Common Units by the IPO Underwriters.
"Unit" means a Partnership Interest that is designated by the General Partner as
a "Unit" and shall include Common Units and Subordinated Units but shall not
include (i) the General Partner Interest, (ii) Incentive Distribution Rights or
(iii) Preferred Units.
"Unit Cap" is defined in Section 16.4(b).
"Unit Majority" means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units (excluding Common Units owned by the General
Partner and its Affiliates), voting as a class, and at least a majority of the
Outstanding Subordinated Units, voting as a class, and (ii) after the end of the
Subordination Period, at least a majority of the Outstanding Common Units.
"Unit Split" is defined in Section 16.4(b).
"Unitholders" means the holders of Units.
"Unpaid MQD" is defined in Section 6.1(c)(i)(B).
 
31







--------------------------------------------------------------------------------





"Unrealized Gain" attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
"Unrealized Loss" attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).
"Unrecovered Initial Unit Price" means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an IPO Common Unit and any distributions
of cash (or the Net Agreed Value of any distributions in kind) in connection
with the dissolution and liquidation of the Partnership theretofore made in
respect of an IPO Common Unit, adjusted as the General Partner determines to be
appropriate to give effect to any distribution, subdivision or combination of
such Units. The Unrecovered Initial Unit Price shall be determined by reference
to the Initial Unit Price per Common Unit in the Initial Public Offering.
"Unrestricted Person" means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an "Unrestricted
Person" for purposes of this Agreement from time to time.
"U.S. GAAP" means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
"Voting Securities" of a Person shall mean securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
"Withdrawal Opinion of Counsel" is defined in Section 11.1(b).
"Working Capital Borrowings" means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms "include," "includes,"
"including" or words of like import shall be deemed to be followed by the words
"without limitation"; and (d) the terms "hereof," "herein" or "hereunder" refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and
 
32







--------------------------------------------------------------------------------





headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement. The
General Partner has the power to construe and interpret this Agreement and to
act upon any such construction or interpretation. Any construction or
interpretation of this Agreement by the General Partner and any action taken
pursuant thereto and any determination made by the General Partner in good faith
shall, in each case, be conclusive and binding on all Record Holders and all
other Persons for all purposes.
ARTICLE II
ORGANIZATION
Section 2.1 Formation; Conversion. The Partnership was formed as a limited
liability company pursuant to the provisions of the Delaware LLC Act on
December 31, 2010. The General Partner and the Organizational Limited Partner
caused the Partnership to be converted from a limited liability company to a
limited partnership in accordance with Section 17-217 of the Delaware Act. The
General Partner and the Initial Limited Partners amended and restated the First
Amended and Restated Agreement of Limited Partnership of Enable Midstream
Partners, LP, as amended, in its entirety on April 16, 2014. The General Partner
hereby amends and restates the Second Amended and Restated Agreement of Limited
Partnership of Enable Midstream Partners, LP, as amended, in its entirety
pursuant to Section 13.1(d) and Section 13.1(g) thereof. This amendment and
restatement shall become effective on the date of this Agreement. Except as
expressly provided to the contrary in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the record owner
thereof for all purposes.
Section 2.2 Name. The name of the Partnership shall be "Enable Midstream
Partners, LP". Subject to applicable law, the Partnership"s business may be
conducted under any other name or names as determined by the General Partner,
including the name of the General Partner. The words "Limited Partnership,"
"L.P.," "Ltd." or similar words or letters shall be included in the
Partnership"s name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires. The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at One Leadership Square, 211 North Robinson
Avenue, Suite 150, Oklahoma City, Oklahoma 73102, or such place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner determines to be necessary or
appropriate. The address of the General Partner shall be One Leadership Square,
211 North Robinson Avenue, Suite 150, Oklahoma City, Oklahoma 73102, or such
place as the General Partner may from time to time designate by notice to the
Limited Partners.
 
33







--------------------------------------------------------------------------------





Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would be reasonably likely to cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve the
conduct by the Partnership of any business and may decline to do so free of any
duty or obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.
Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6 Term. The term of the Partnership commenced upon the filing of its
certificate of limited liability company in accordance with the Delaware LLC
Act, was uninterrupted by the filing of its Certificate of Limited Partnership
in accordance with Section 17-217 of the Delaware Act and shall continue until
the dissolution of the Partnership in accordance with the provisions of Article
XII. The existence of the Partnership as a separate legal entity shall continue
until the cancellation of the Certificate of Limited Partnership as provided in
the Delaware Act.
Section 2.7 Title to Partnership Assets. Title to the assets of the Partnership,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively, shall have any ownership interest in such assets of the
Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in
 
34









--------------------------------------------------------------------------------





accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
or one or more of the Partnership"s designated Affiliates as soon as reasonably
practicable; provided, further, that, prior to the withdrawal or removal of the
General Partner or as soon thereafter as practicable, the General Partner shall
use reasonable efforts to effect the transfer of record title to the Partnership
and, prior to any such transfer, will provide for the use of such assets in a
manner satisfactory to any successor General Partner. All assets of the
Partnership shall be recorded as the property of the Partnership in its books
and records, irrespective of the name in which record title to such assets of
the Partnership is held.
Section 2.8 Power of Attorney
(a) Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator shall have been selected pursuant to Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to:
(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the General Partner or the Liquidator
determines to be necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect, in accordance with its terms, any amendment, change,
modification or restatement of this Agreement; (C) all certificates, documents
and other instruments (including conveyances and a certificate of cancellation)
that the General Partner or the Liquidator determines to be necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement; (D) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner pursuant to, or other events described in, Article IV, Article X,
Article XI or Article XII; (E) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges of any
class or series of Partnership Interests issued pursuant to Section 5.6; and
(F) all certificates, documents and other instruments (including agreements and
a certificate of merger or conversion) relating to a merger, consolidation or
conversion of the Partnership pursuant to Article XIV; and
(ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make,
 
35







--------------------------------------------------------------------------------





evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or (B) effectuate the terms or intent of this
Agreement; provided, that when required by Section 13.3 or any other provision
of this Agreement that establishes a percentage of the Limited Partners or of
the Limited Partners of any class or series required to take any action, the
General Partner and the Liquidator may exercise the power of attorney made in
this Section 2.8(a)(ii) only after the necessary vote, consent or approval of
the Limited Partners or of the Limited Partners of such class or series, as
applicable.
Nothing contained in this Section 2.8(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by, the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner"s Limited
Partner Interest and shall extend to such Limited Partner"s heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney, and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2 Management of Business. No Limited Partner, in its capacity as such,
shall participate in the operation, management or control (within the meaning of
the Delaware Act) of the Partnership"s business, transact any business in the
Partnership"s name or have the power to sign documents for or otherwise bind the
Partnership. No action taken by any Affiliate of the General Partner or any
officer, director, employee, manager, member, general partner, agent or trustee
of the General Partner or any of its Affiliates, or any officer, director,
employee, manager, member, general partner, agent or trustee of a Group Member,
in its capacity as such, shall be deemed to be participating in the control of
the business of the Partnership by a limited partner of the Partnership (within
the meaning of Section 17-303(a) of the Delaware Act) nor shall any such action
affect, impair or eliminate the limitations on the liability of the Limited
Partners under this Agreement.
 
36







--------------------------------------------------------------------------------





Section 3.3 Rights of Limited Partners.
(a) Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner"s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner"s own expense:
(i) to obtain from the General Partner either (A) the Partnership"s most recent
filings with the Commission on Form 10-K and any subsequent filings on Form 10-Q
and 8-K or (B) if the Partnership is no longer subject to the reporting
requirements of the Exchange Act, the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act or any successor or
similar rule or regulation under the Securities Act (provided that the foregoing
materials shall be deemed to be available to a Limited Partner in satisfaction
of the requirements of this Section 3.3(a)(i) if posted on or accessible through
the Partnership"s or the Commission"s website);
(ii) to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and
(iii) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b) The rights to information granted the Limited Partners pursuant to Section
3.3(a) replace in their entirety any rights to information provided for in
Section 17-305(a) of the Delaware Act and each of the Partners and each other
Person or Group who acquires an interest in Partnership Interests hereby agrees
to the fullest extent permitted by law that they do not have any rights as
Partners to receive any information either pursuant to Sections 17-305(a) of the
Delaware Act or otherwise except for the information identified in Section
3.3(a).
(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or regulation or by agreement with any third party to
keep confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.3).
(d) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Partners, each other Person or Group who acquires
an interest in a Partnership Interest and each other Person bound by this
Agreement hereby agrees to the fullest extent permitted by law that they do not
have rights to receive information from the Partnership or any Indemnitee for
the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.
 
37







--------------------------------------------------------------------------------





ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1 Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in
this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests or as otherwise set forth herein, Partnership Interests
and Derivative Partnership Interests shall not be evidenced by physical
certificates. Certificates, if any, shall be executed on behalf of the
Partnership by the Chief Executive Officer, President, Chief Financial Officer
or any Vice President and the Secretary, any Assistant Secretary, or other
authorized officer of the General Partner, and shall bear the legend set forth
in Section 4.8(f). The signatures of such officers upon a certificate may be
facsimiles. In case any officer who has signed or whose signature has been
placed upon such certificate shall have ceased to be such officer before such
certificate is issued, it may be issued by the Partnership with the same effect
as if he were such officer at the date of its issuance. If a Transfer Agent has
been appointed for a class of Partnership Interests, no Certificate for such
class of Partnership Interests shall be valid for any purpose until it has been
countersigned by the Transfer Agent; provided, however, that, if the General
Partner elects to cause the Partnership to issue Partnership Interests of such
class in global form, the Certificate shall be valid upon receipt of a
certificate from the Transfer Agent certifying that the Partnership Interests
have been duly registered in accordance with the directions of the Partnership.
Subject to the requirements of Section 6.7(b) and Section 6.7(c), if Common
Units are evidenced by Certificates, on or after the date on which Subordinated
Units are converted into Common Units pursuant to the terms of Section 5.7, the
Record Holders of such Subordinated Units (i) if the Subordinated Units are
evidenced by Certificates, may exchange such Certificates for Certificates
evidencing the Common Units into which such Record Holder"s Subordinated Units
converted, or (ii) if the Subordinated Units are not evidenced by Certificates,
shall be issued Certificates evidencing the Common Units into which such Record
Holders" Subordinated Units converted. Subject to Article XVI and Article XVII,
with respect to any Partnership Interests that are represented by physical
certificates, the General Partner may determine that such Partnership Interests
will no longer be represented by physical certificates and may, upon written
notice to the holders of such Partnership Interests and subject to applicable
law, take whatever actions it deems necessary or appropriate to cause such
Partnership Interests to be registered in book entry or global form and may
cause such physical certificates to be cancelled or deemed cancelled.
Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.
 
38







--------------------------------------------------------------------------------





(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued, if the Record Holder
of the Certificate:
(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;
(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;
(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv) satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c) As a condition to the issuance of any new Certificate under this Section
4.2, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.
Section 4.3 Record Holders. The names and addresses of holders of Partnership
Interests as they appear in the Register shall be the official list of Record
Holders of the Partnership Interests for all purposes. The Partnership and the
General Partner shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person or Group, regardless of whether the
Partnership or the General Partner shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person or Group in
acquiring and/or holding Partnership Interests, as between the Partnership on
the one hand, and such other Person on the other hand, such representative
Person shall be the Limited Partner with respect to such Partnership Interest
upon becoming the Record Holder in accordance with Section 10.1(b) and have the
rights and obligations of a Partner hereunder as, and to the extent, provided
herein, including Section 10.1(c).
 
39







--------------------------------------------------------------------------------





Section 4.4 Transfer Generally.
(a) The term "transfer," when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns all or any part of its General Partner Interest to another Person or by
which a holder of Incentive Distribution Rights assigns all or any part of its
Incentive Distribution Rights to another Person, and includes a transfer, sale,
assignment, gift, Encumbrance, hypothecation, exchange or any other disposition
by law or otherwise or (ii) by which the holder of a Limited Partner Interest
(other than an Incentive Distribution Right) makes any direct or indirect
transfer, sale, assignment, gift, Encumbrance, hypothecation, exchange or any
other disposition by law or otherwise and, without limiting the generality of
the foregoing, any distribution, transfer, assignment or other disposition of
any Limited Partner Interest, whether voluntary, involuntary or pursuant to any
dissolution, liquidation or termination of such Person, to such Person"s
members, stockholders, partners or other interestholders shall constitute a
"transfer" of a Limited Partner Interest (for the avoidance of doubt, with
respect to a Limited Partner, any transfer, sale, assignment, gift, Encumbrance,
hypothecation, exchange or other disposition of any interest in such Limited
Partner, by such Limited Partner or any interestholder of such Limited Partner
shall be deemed to be an indirect Transfer of a Limited Partner Interest
hereunder); provided, however, that any transfer of all or substantially all the
assets, or a Change in Control, of CNP or OGE shall not be a "transfer"
hereunder.
(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer. The
Partnership may issue stop transfer instructions to any Transfer Agent in order
to implement any restriction on transfer contemplated by this Agreement.
(c) Nothing contained in this Agreement shall be construed to prevent or limit a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership interests, partnership
interests or other ownership interests in the General Partner and the term
"transfer" shall not include any such disposition.
Section 4.5 Registration and Transfer of Limited Partner Interests.
(a) The General Partner shall keep, or cause to be kept by the Transfer Agent on
behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
"Register").
(b) The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are
 
40







--------------------------------------------------------------------------------





surrendered for registration of transfer. No charge shall be imposed by the
General Partner for such transfer; provided, that as a condition to the issuance
of any new Certificate under this Section 4.5, the General Partner may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed with respect thereto and any other expenses (including the
fees and expenses of the Transfer Agent) reasonably connected therewith. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions of this
Section 4.5(b), the appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and in the case of Certificates
evidencing Limited Partner Interests for which a Transfer Agent has been
appointed, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder"s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered. Upon the proper surrender of a Certificate, such
transfer shall be recorded in the Register.
(c) Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Register and such
Person becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee has the capacity, power and authority to enter into this
Agreement and (iv) shall be deemed to make any consents, acknowledgements or
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.
(d) Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.
Section 4.6 Transfer of the General Partner"s General Partner Interest.
(a) Subject to Section 4.6(b) and (c), the General Partner may at its option
transfer all or any part of its General Partner Interest without Unitholder
approval or the approval of the holders of the Incentive Distribution Rights.
(b) Subject to Section 4.6(c), the General Partner shall not transfer all or any
part of its General Partner Interest to any Person without the prior approval of
all members of the Board of Directors.
 
41







--------------------------------------------------------------------------------





(c) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.
(d) The General Partner shall not transfer all or any EH Management Units to any
Person without the prior approval of all members of the Board of Directors;
provided, that the General Partner shall transfer all of the EH Management Units
to any successor General Partner elected in accordance with the terms of this
Agreement as a condition to the election of such successor.
Section 4.7 Transfer of Incentive Distribution Rights. The General Partner or
any other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without Unitholder approval.
Section 4.8 Restrictions on Transfers.
(a) Except as provided in Section 4.8(e), notwithstanding the other provisions
of this Article IV, no transfer of any Partnership Interests shall be made if
such transfer would (i) violate the then applicable federal or state securities
laws or rules and regulations of the Commission, any state securities commission
or any other governmental authority with jurisdiction over such transfer,
(ii) terminate the existence or qualification of the Partnership under the laws
of the jurisdiction of its formation, or (iii) cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed).
(b) Except for a Permitted Transfer or as provided in Section 4.11(c) or Section
4.12(c), no Common Units or Subordinated Units may be transferred, in whole or
in part, by a Sponsor Party unless the Sponsor Party purporting to transfer such
Common Units or Subordinated Units first complies with the applicable provisions
of Sections 4.11 and 4.12.
(c) The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to (i) avoid a significant risk of the Partnership becoming taxable as
a corporation or otherwise becoming taxable as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (ii) preserve the
uniformity of the Limited Partner Interests (or any class or classes thereof).
 
42







--------------------------------------------------------------------------------





The General Partner may impose such restrictions by amending this Agreement;
provided, however, that any amendment that would result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then listed or admitted to trading must be approved, prior to such amendment
being effected, by the holders of at least a majority of the Outstanding Limited
Partner Interests of such class.
(d) The transfer of an IDR Reset Common Unit that was issued in connection with
an IDR Reset Election pursuant to Section 5.11 shall be subject to the
restrictions imposed by Section 6.8(b) and Section 6.8(c). The transfer of a
Subordinated Unit or a Common Unit issued upon conversion of a Subordinated Unit
shall be subject to the restrictions imposed by Section 6.7(b) and Section
6.7(c).
(e) Except for Section 4.9, nothing contained in this Article IV, or elsewhere
in this Agreement, shall preclude the settlement of any transactions involving
Partnership Interests entered into through the facilities of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to trading.
(f) Each certificate evidencing any Series A Preferred Units shall bear a
conspicuous legend in substantially the form set forth in the second paragraph
of the form of certificate attached hereto as Exhibit B, each certificate
evidencing any Series B Preferred Units shall bear a conspicuous legend in
substantially the form set forth in the second paragraph of the form of
certificate attached hereto as Exhibit C and any other certificate or book-entry
evidencing Partnership Interests shall bear a conspicuous legend in
substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE THE
UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS). THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF
 
43







--------------------------------------------------------------------------------





SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE
PRINCIPAL OFFICE OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT
PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO
THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS LISTED OR ADMITTED TO TRADING.
Section 4.9 Eligibility Certifications; Ineligible Holders.
(a) If at any time the General Partner determines, with the advice of counsel,
that:
(i) the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners has or is reasonably likely
to have a material adverse effect on the rates that can be charged to customers
by any Group Member on assets that are subject to regulation by the FERC or an
analogous regulatory body (a "Rate Eligibility Trigger"); or
(ii) any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of one or more Limited Partners (a
"Citizenship Eligibility Trigger");
then, (x) in the case of a Rate Eligibility Trigger, the General Partner may
obtain such proof of the U.S. federal income tax status of the Limited Partners
and, to the extent relevant, their beneficial owners, as the General Partner
determines to be necessary to establish those Limited Partners whose U.S.
federal income tax status does not or would not have a material adverse effect
on the rates that can be charged to customers by any Group Member or (y) in the
case of a Citizenship Eligibility Trigger, the General Partner may obtain such
proof of the nationality, citizenship or other related status of the Limited
Partners (or, if any Limited Partner is a nominee holding for the account of
another Person, the nationality, citizenship or other related status of such
Person) as the General Partner determines to be necessary to establish those
Limited Partners whose nationality, citizenship or other related status does not
or would not subject any Group Member to a significant risk of cancellation or
forfeiture of any of its properties or interests therein.
(b) Without limitation of the foregoing, the General Partner may require all
Limited Partners to certify as to their (and their beneficial owners") status as
Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Limited Partner Interests to so
certify prior to being admitted to the Partnership as a Limited Partner (any
such required certificate, an "Eligibility Certificate").
(c) If any Limited Partner fails to furnish to the General Partner an
Eligibility Certificate or other requested information of its (and its
beneficial owners") status as an Eligible Holder within thirty (30) days (or
such other period as the General Partner may determine) of receipt of a request
from the General Partner to furnish an Eligibility Certificate or other
requested information, or if upon receipt of such Eligibility Certificate or
other requested
 
44







--------------------------------------------------------------------------------





information the General Partner determines that a Limited Partner or a
transferee of a Limited Partner is not an Eligible Holder (such a Partner, an
"Ineligible Holder"), the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.10 or the General Partner may refuse to effect the transfer of the
Limited Partner Interests to such transferee. In addition, the General Partner
shall be substituted for any Limited Partner that is an Ineligible Holder as the
Limited Partner in respect of the Ineligible Holder"s Limited Partner Interests.
(d) The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Limited Partners (including the General
Partner and its Affiliates) in respect of Limited Partner Interests other than
those of Ineligible Holders are cast, either for, against or abstaining as to
the matter.
(e) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder"s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).
(f) At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder be admitted
as a Limited Partner, and upon approval of the General Partner, such Ineligible
Holder shall be admitted as Limited Partner and shall no longer constitute an
Ineligible Holder, and the General Partner shall cease to be deemed to be the
Limited Partner in respect of such Limited Partner Interests.
Section 4.10 Redemption of Partnership Interests of Ineligible Holders.
(a) If at any time a Limited Partner fails to furnish an Eligibility Certificate
or any information requested within thirty (30) days (or such other period as
the General Partner may determine) of receipt of a request from the General
Partner to furnish an Eligibility Certificate, or if upon receipt of such
Eligibility Certificate or such other information the General Partner
determines, with the advice of counsel, that a Limited Partner is an Ineligible
Holder, the Partnership may, unless the Limited Partner establishes to the
satisfaction of the General Partner that such Limited Partner is not an
Ineligible Holder or has transferred his Limited Partner Interests to a Person
who is not an Ineligible Holder and who furnishes an Eligibility Certificate to
the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner as follows:
(i) The General Partner shall, not later than the 30th day before the date fixed
for redemption, give notice of redemption to the Limited Partner, at his last
address designated in the Register by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests, the date fixed for redemption,
the place of payment, that payment
 
45







--------------------------------------------------------------------------------





of the redemption price will be made upon redemption of the Redeemable Interests
(or, if later in the case of Redeemable Interests evidenced by Certificates,
upon surrender of the Certificates evidencing the Redeemable Interests at the
place specified in the notice) and that on and after the date fixed for
redemption no further allocations or distributions to which the Limited Partner
would otherwise be entitled in respect of the Redeemable Interests will accrue
or be made.
(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii) The Limited Partner or his duly authorized representative shall be
entitled to receive the payment for the Redeemable Interests at the place of
payment specified in the notice of redemption on the redemption date (or, if
later in the case of Redeemable Interests evidenced by Certificates, upon
surrender by or on behalf of the Limited Partner or transferee at the place
specified in the notice of redemption, of the Certificates evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank).
(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.
(b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided that the transferee of such Limited Partner Interest
certifies to the satisfaction of the General Partner that such transferee is not
an Ineligible Holder. If the transferee fails to make such certification within
30 days after the request, and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.
Section 4.11 Sponsor Party Right of First Offer.
(a) Subject to Section 4.8 and Section 4.11(c), except for a Permitted Transfer
or a transfer to which Section 4.12 applies, if a Sponsor Party (a "ROFO
Seller") wishes to solicit proposals from third parties to acquire all or any
portion of the ROFO Seller"s Common Units or
 
46







--------------------------------------------------------------------------------





Subordinated Units, the ROFO Seller shall first provide a written notice (the
"ROFO Notice") to each other Sponsor Party (or, in the case of a transfer of
Subordinated Units, only to the other Sponsor Parties holding Subordinated
Units), with a copy to the Partnership, containing: (i) the number of Common
Units or Subordinated Units proposed to be transferred (the "ROFO Units") and
(ii) a request for each other Sponsor Party entitled to receive such notice
(each, a "ROFO Non-Selling Limited Partner") to specify the purchase price (the
"ROFO Price") and other terms and conditions on which such ROFO Non-Selling
Limited Partner is willing to purchase the ROFO Units.
(b) The following procedures shall apply:
(i) Within thirty (30) days after receiving the ROFO Notice, one or more ROFO
Non-Selling Limited Partners (each, a "ROFO Accepting Limited Partner" and,
collectively, the "ROFO Accepting Limited Partners") may elect in writing (the
"ROFO Offer Notice") to purchase all, but not less than all, of the ROFO Units.
The ROFO Offer Notice shall specify the ROFO Price and other terms and
conditions on which such ROFO Non-Selling Limited Partner is willing to purchase
the ROFO Units. If any ROFO Accepting Limited Partner submits a ROFO Offer
Notice within the time period specified herein, the ROFO Seller shall have
thirty (30) days from the date it received the ROFO Offer Notice to elect in
writing (the "ROFO Acceptance Notice") to accept the ROFO Accepting Limited
Partner"s offer to purchase the ROFO Units.
(ii) If the ROFO Seller accepts a ROFO Accepting Limited Partner"s offer, the
ROFO Accepting Limited Partner must purchase the ROFO Units in the manner, and
subject to the terms and conditions, described in Section 4.11(d). If the ROFO
Seller does not accept any offer from a ROFO Accepting Limited Partner or fails
to make such election within thirty (30) days after receiving the ROFO Offer
Notice, or if there are no ROFO Accepting Limited Partners, then the ROFO Seller
may, during the next one hundred twenty (120) days, transfer the ROFO Units to a
third-party transferee (i) at a purchase price not less than 105% of the highest
offered ROFO Price and upon terms no more favorable to the proposed transferee
than those specified in the ROFO Notice and (ii) subject to the applicable terms
and restrictions of this Agreement, including Section 4.8.
(iii) If more than one ROFO Accepting Limited Partner submits a ROFO Offer
Notice and the ROFO Seller decides to accept any of such ROFO Offer Notices,
then the ROFO Seller shall be obligated to accept such ROFO Offer Notice
containing the highest offered ROFO Price. If the highest offered ROFO Price is
submitted by more than one ROFO Accepting Limited Partner, each such ROFO
Accepting Limited Partner shall be allocated a number of ROFO Units on a Pro
Rata basis in accordance with the number of Common Units or Subordinated Units,
as applicable, owned by such ROFO Accepting Limited Partner in relation to the
total number of Common Units or Subordinated Units, as applicable, owned by all
ROFO Accepting Limited Partners, or in such other proportion as such ROFO
Accepting Limited Partners shall otherwise agree.
(c) The obligations in this Section 4.11 shall apply only to any proposed
transfer of Common Units or Subordinated Units, or series of such transfers to
the same Person, by a Sponsor Party involving more than 5% of the aggregate of
the Common Units and Subordinated Units held by such Sponsor Party.
 
47







--------------------------------------------------------------------------------





(d) Sales of the ROFO Units to the applicable ROFO Accepting Limited Partner
pursuant to this Section 4.11 shall be made at the offices of the Partnership
within sixty (60) days of the delivery of ROFO Acceptance Notice, or on such
other date as the participating parties may agree in writing. Such sales shall
be effected by the ROFO Seller"s delivery of the ROFO Units, free and clear of
all Encumbrances (other than restrictions imposed by the governing documents of
the Partnership and securities laws), to the applicable ROFO Accepting Limited
Partner, against payment to the ROFO Seller of the ROFO Price by the applicable
ROFO Accepting Limited Partner and on the terms and conditions specified in the
applicable ROFO Offer Notice.
Section 4.12 Sponsor Party Right of First Refusal.
(a) Subject to Section 4.8 and Section 4.12(c), except for a Permitted Transfer
or a transfer to which Section 4.11 applies, if a Sponsor Party (a "ROFR
Seller") receives an unsolicited bona fide offer from a third party for a
transfer of all or any portion of the ROFR Seller"s Common Units or Subordinated
Units, and the ROFR Seller wishes to accept such offer, the ROFR Seller shall
first provide a written notice (the "ROFR Seller"s Notice") to each other
Sponsor Party (or, in the case of a transfer of Subordinated Units, only to the
other Sponsor Parties holding Subordinated Units), with a copy to the
Partnership, containing: (i) the number of Common Units or Subordinated Units
proposed to be transferred (the "ROFR Units") and the per Unit purchase price
offered therefor, which may only be in cash (the "ROFR Sale Price"), and
(ii) the material terms and conditions of such proposed transfer. Delivery of
the ROFR Seller"s Notice to the Sponsor Parties entitled to receive such notice
(each, a "ROFR Non-Transferring Limited Partner") shall constitute an offer (a
"ROFR Offer") by the ROFR Seller to sell the ROFR Units at the ROFR Sale Price
to each other ROFR Non-Transferring Limited Partner, which shall remain
outstanding for a period of thirty (30) days after the delivery of the ROFR
Seller"s Notice (subject to extension as provided below, the "ROFR Period").
(b) The following procedures shall apply:
(i) During the ROFR Period, each ROFR Non-Transferring Limited Partner shall
have the right to accept the ROFR Offer in full but not in part, by delivering a
written notice to the ROFR Seller (a "ROFR Acceptance Notice"), with a copy to
each other ROFR Non-Transferring Limited Partner (if applicable) and the
Partnership of its acceptance of the ROFR Offer with respect to all of the ROFR
Units at the ROFR Sale Price and on the same terms specified in the ROFR
Seller"s Notice.
(ii) If more than one ROFR Acceptance Notice is timely delivered to the ROFR
Seller, each ROFR Non-Transferring Limited Partner that submitted a ROFR
Acceptance Notice shall be entitled to purchase a portion of the ROFR Units
determined on a Pro Rata basis in accordance with the number of Common Units or
Subordinated Units, as applicable, owned by each such participating ROFR
Non-Transferring Limited Partner in relation to the total number of Common Units
or Subordinated Units, as applicable, owned by all such participating ROFR
Non-Transferring Limited Partners, or in such other proportion as such ROFR
Non-Transferring Limited Partners may agree.
 
48







--------------------------------------------------------------------------------





(iii) A failure by a ROFR Non-Transferring Limited Partner to validly deliver a
ROFR Acceptance Notice during the ROFR Period shall be deemed a rejection of the
ROFR Offer and a waiver of such ROFR Non-Transferring Limited Partner"s right to
purchase any portion of the ROFR Units.
(iv) If no ROFR Non-Transferring Limited Partner timely delivers a ROFR
Acceptance Notice, then the ROFR Seller shall be free, for a period of one
hundred twenty (120) days from the date of the expiration of the ROFR Period, to
sell such ROFR Units to a third party (the "Proposed Transferee") (x) at a price
per Unit equal to or greater than the ROFR Price and upon terms no more
favorable to the Proposed Transferee than those specified in the ROFR Seller"s
Notice and (y) subject to the applicable terms and restrictions of this
Agreement, including Section 4.8.
(c) The obligations in this Section 4.12 shall apply only to any proposed
transfer of Common Units or Subordinated Units, or series of such transfers to
the same Person, by a Sponsor Party involving more than 5% of the aggregate of
the Common Units or Subordinated Units held by such Sponsor Party.
(d) Sales of the ROFR Units to be sold to the participating ROFR
Non-Transferring Limited Partners pursuant to this Section 4.12 shall be made at
the offices of the Partnership within sixty (60) days of the delivery of ROFR
Seller"s Notice, or on such other date as the participating parties may agree in
writing. Such sales shall be effected by the ROFR Seller"s delivery of the ROFR
Units, free and clear of all Encumbrances (other than restrictions imposed by
the governing documents of the Partnership and securities laws), to the
participating ROFR Non-Transferring Limited Partners, against payment to the
ROFR Seller of the purchase consideration therefor by the participating ROFR
Non-Transferring Limited Partners and on the terms and conditions specified in
the ROFR Seller"s Notice.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1 Reserved .
Section 5.2 Reserved.
Section 5.3 Contributions by Limited Partners. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.
Section 5.4 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
 
49







--------------------------------------------------------------------------------





Section 5.5 Capital Accounts.
(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). As of the IPO
Closing Date, the Capital Account balance attributable to the Common Units
issued to the Organizational Limited Partner, OGEH, and Bronco equaled the
product of the number of Common Units issued to the Organizational Limited
Partner, OGEH, and Bronco, respectively, and the Initial Unit Price for each
such Common Unit (and the Capital Account balance attributable to each such
Common Unit shall equal its Initial Unit Price). As of the IPO Closing Date, the
Capital Account attributable to the Incentive Distribution Rights was zero. The
initial Capital Account of the initial holder of a Series A Preferred Unit with
respect to such Series A Preferred Unit shall equal the Stated Series A
Liquidation Preference irrespective of the amount paid by such holder for such
Series A Preferred Unit. The initial Capital Account of the initial holder of a
Series B Preferred Unit with respect to such Series B Preferred Unit shall equal
the Capital Account balance of the Series A Preferred Unit subject to the Series
A Non-Affiliate Conversion immediately prior to the Series B Conversion Date,
irrespective of the amount paid by such holder for such Series B Preferred Unit.
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
and (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to Section 6.1, and decreased by
(x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
except for non-liquidating distributions with respect to a Series A Preferred
Unit or a Series B Preferred Unit and (y) all items of Partnership deduction and
loss computed in accordance with Section 5.5(b) and allocated with respect to
such Partnership Interest pursuant to Section 6.1. In connection with the
foregoing, the General Partner shall adopt the methodology set forth in the
noncompensatory option regulations under Treasury Regulation Sections 1.704-1,
1.721-2 and 1.761-3, unless otherwise required by applicable law.
(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners" Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
(i) Solely for purposes of this Section 5.5, the Partnership shall be treated as
owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for federal income tax
 
50







--------------------------------------------------------------------------------





purposes and (y) any other partnership, limited liability company,
unincorporated business or other entity classified as a partnership for federal
income tax purposes of which a Group Member is, directly or indirectly, a
partner, member or other equity holder.
(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii) The computation of all items of income, gain, loss and deduction shall be
made (x) except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), without regard to any election under Section 754
of the Code that may be made by the Partnership and (y) as to those items
described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to
the fact that such items are not includable in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.
(iv) To the extent an adjustment to the adjusted basis of any Partnership asset
pursuant to Section 734(b) of the Code (including pursuant to Treasury
Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
(v) In the event the Carrying Value of Partnership property is adjusted pursuant
to Section 5.5(d), any Unrealized Gain resulting from such adjustment shall be
treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(vi) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership"s Carrying Value with respect to such property as of such date.
(vii) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
 
51







--------------------------------------------------------------------------------





(viii) The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).
(c)
(i) Except as otherwise provided in this Section 5.5(c), a transferee of a
Partnership Interest shall succeed to a Pro Rata portion of the Capital Account
of the transferor relating to the Partnership Interest so transferred.
(ii) Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.7 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A) first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
converted Subordinated Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any converted Subordinated Units ("Retained Converted Subordinated
Units") or Subordinated Units. Following any such allocation, the transferor"s
Capital Account, if any, maintained with respect to the retained Subordinated
Units or Retained Converted Subordinated Units, if any, will have a balance
equal to the amount allocated under clause (B) hereinabove, and the transferee"s
Capital Account established with respect to the transferred Subordinated Units
or transferred converted Subordinated Units will have a balance equal to the
amount allocated under clause (A) hereinabove.
(iii) Subject to Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph (iii) apply), the
Capital Account maintained for such Person with respect to its IDR Reset Common
Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor"s Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause
(B) hereinabove, and the transferee"s Capital Account established with respect
to the transferred IDR Reset Common Units will have a balance equal to the
amount allocated under clause (A) above.
 
52







--------------------------------------------------------------------------------





(d)
(i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and (s),
on an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, the issuance of IDR Reset Common Units pursuant to
Section 5.11, exercise or conversion of a Noncompensatory Option (including the
Series A Non-Affiliate Conversion in accordance with Section 16.12(a), the
conversion of a Series A Preferred Unit in accordance with Section 16.4 and the
conversion of a Series B Preferred Unit in accordance with Section 17.4) or the
conversion of the General Partner"s Combined Interest to Common Units pursuant
to Section 11.3(b), the Capital Account of each Partner and the Carrying Value
of each Partnership property immediately prior to such issuance, or immediately
after such exercise or conversion, shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property; provided, however, that in the event of an issuance of Partnership
Interests for a de minimis amount of cash or Contributed Property, the issuance
of a Noncompensatory Option to acquire a de minimis Partnership Interest, or an
issuance of a de minimis amount of Partnership Interests as consideration for
the provision of services, the General Partner may determine that such
adjustments are unnecessary for the proper administration of the Partnership.
Any such Unrealized Gain or Unrealized Loss (or items thereof) shall first be
allocated to the Partners holding Conversion Common Units until the Capital
Account of each Conversion Common Unit is equal to the Per Unit Capital Amount
for a then Outstanding Common Unit (other than a Conversion Common Unit) if the
operation of this sentence is triggered by the conversion of a Series A
Preferred Unit or a Series B Preferred Unit, and regardless of whether the
operation of this sentence is triggered by the conversion of a Series A
Preferred Unit or a Series B Preferred Unit any remaining Unrealized Gain or
Unrealized Loss shall be allocated among the Partners pursuant to Section 6.1(c)
and Section 6.1(d) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. If upon the occurrence of a Revaluation Event
described in this Section 5.5(d), a Noncompensatory Option of the Partnership is
outstanding, the Partnership shall adjust the Carrying Value of each Partnership
property in accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1)
and 1.704-1(b)(2)(iv)(h)(2). In determining Unrealized Gain or Unrealized Loss,
the aggregate fair market value of all Partnership property (including cash or
cash equivalents) immediately prior to the issuance of additional Partnership
Interests (or, in the case of an issuance of a Noncompensatory Option,
immediately after such issuance if required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(1)) shall be determined by the General Partner
using such method of valuation as it may adopt. In making its determination of
the fair market values of individual properties, the General Partner may first
determine an aggregate value for the assets of the Partnership that takes into
account the current trading price of the Common Units, the fair market value of
all other Partnership Interests at such time and the amount of Partnership
Liabilities, and the General Partner must reduce the fair market value of all
Partnership assets by the excess, if any, of the fair market value of any
Outstanding Series A Preferred Units and Outstanding Series B Preferred Units
that have not yet been converted over the aggregate Stated Series A Liquidation
Preference and Stated Series B Liquidation Preference of such Series A Preferred
Units and Series B Preferred Units,
 
53







--------------------------------------------------------------------------------





respectively, to the extent of any Unrealized Gain that has not been reflected
in the Partners" Capital Accounts previously, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2). The General Partner may allocate such aggregate
value among the individual properties of the Partnership (in such manner as it
determines appropriate). Absent a contrary determination by the General Partner,
the aggregate fair market value of all Partnership assets (including, without
limitation, cash or cash equivalents) immediately prior to a Revaluation Event
shall be the value that would result in the Capital Account for each Common Unit
that is Outstanding prior to such Revaluation Event being equal to the Event
Issue Value.
(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any distribution to a Partner of any Partnership property
(other than a distribution of cash that is not in redemption or retirement of a
Partnership Interest), the Capital Accounts of all Partners and the Carrying
Value of all Partnership property shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property. In determining such Unrealized Gain or Unrealized Loss the aggregate
fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of a
distribution that is not made pursuant to Section 12.4, be determined in the
same manner as that provided in Section 5.5(d)(i) or (B) in the case of a
liquidating distribution pursuant to Section 12.4, be determined by the
Liquidator using such method of valuation as it may adopt.
Section 5.6 Issuances of Additional Partnership Interests; Derivative
Partnership Interests.
(a) Subject to any approvals required by Series A Holders pursuant to Section
16.5(b)(ii) and Series B Holders pursuant to Section 17.5(b)(ii), the
Partnership may issue additional Partnership Interests (other than General
Partner Interests) and Derivative Partnership Interests for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.
(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem the
Partnership Interest; (v) whether such Partnership Interest is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by Certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.
 
54







--------------------------------------------------------------------------------





(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.6,
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) the issuance of Common Units pursuant to Section 5.11,
(iv) reflecting admission of such additional Limited Partners in the Register as
the Record Holders of such Limited Partner Interests and (v) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.
(d) No fractional Units shall be issued by the Partnership.
Section 5.7 Conversion of Subordinated Units.
(a) All of the Subordinated Units shall convert into Common Units on a
one-for-one basis on the expiration of the Subordination Period.
(b) In the event that Subordinated Units shall convert into Common Units
pursuant to Section 5.7(a) at a time when there shall be more than one holder of
Subordinated Units, then, unless all of the holders of the Subordinated Units
shall agree to a different allocation, the Subordinated Units that are to be
converted into Common Units shall be allocated among the holders of the
Subordinated Units pro rata based on the number of Subordinated Units held by
each such holder.
(c) A Subordinated Unit that has converted into a Common Unit shall be subject
to the provisions of Section 6.7.
Section 5.8 Limited Preemptive Right. Except as provided in this Section 5.8 and
Section 5.11 or as otherwise provided in a separate agreement by the
Partnership, no Person shall have any preemptive, preferential or other similar
right with respect to the issuance of any Partnership Interest, whether
unissued, held in the treasury or hereafter created. For so long as a Person
remains an Affiliate of the General Partner, each Affiliate of the General
Partner shall have the right, which it may from time to time assign in whole or
in part to any of its Affiliates, to purchase Partnership Interests from the
Partnership whenever, and on the same terms that, the Partnership issues
Partnership Interests to Persons other than the General Partner and its
Affiliates, up to the extent necessary to maintain the Percentage Interests of
such Person equal to that which existed immediately prior to the issuance of
such Partnership Interests.
Section 5.9 Splits and Combinations.
(a) Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests
 
55







--------------------------------------------------------------------------------





of any class or series to all Record Holders of Partnership Interests of such
class or series of Partnership Interests or may effect a subdivision or
combination of the same class or series of Partnership Interests so long as,
after any such event, each Partner holding such class of Partnership Interests
shall have the same Percentage Interest in the Partnership as before such event
(subject to the effect of Section 5.9(d)), and any amounts calculated on a per
Unit basis (including those based on the Series A Liquidation Preference, the
Series B Liquidation Preference and any Common Unit Arrearage or Cumulative
Common Unit Arrearage) or stated as a number of Units are proportionately
adjusted.
(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision, combination or conversion of Units. If a distribution, subdivision,
combination or conversion of Units would result in the issuance of fractional
Units but for the provisions of Section 5.6(d) and this Section 5.9(d), each
fractional Unit shall be rounded to the nearest whole Unit (with fractional
Units equal to or greater than a 0.5 Unit being rounded to the next higher
Unit).
Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V, Article XVI and Article XVII shall be fully
paid and non-assessable Limited Partner Interests in the Partnership, except as
such non-assessability may be affected by Sections 17-303, 17-607 or 17-804 of
the Delaware Act.
Section 5.11 Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.
(a) Subject to the provisions of this Section 5.11, the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the Incentive
Distribution Rights) shall have the right, at any
 
56







--------------------------------------------------------------------------------





time when there are no Subordinated Units outstanding and the Partnership has
made a distribution pursuant to Section 6.4(b)(v) for each of the four most
recently completed Quarters and the amount of each such distribution did not
exceed Adjusted Operating Surplus for such Quarter, to make an election (the
"IDR Reset Election") to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Common Units (the "IDR Reset Common Units")
derived by dividing (i) the average amount of cash distributions made by the
Partnership for the two full Quarters immediately preceding the giving of the
Reset Notice (as defined in Section 5.11(b)) in respect of the Incentive
Distribution Rights by (ii) the average of the cash distributions made by the
Partnership in respect of each Common Unit for the two full Quarters immediately
preceding the giving of the Reset Notice (the number of Common Units determined
by such quotient is referred to herein as the "Aggregate Quantity of IDR Reset
Common Units"). If at the time of any IDR Reset Election the General Partner and
its Affiliates are not the holders of a majority interest of the Incentive
Distribution Rights, then the IDR Reset Election shall be subject to the prior
written concurrence of the General Partner that the conditions described in the
immediately preceding sentence have been satisfied. The making of the IDR Reset
Election in the manner specified in this Section 5.11 shall cause the Minimum
Quarterly Distribution and the Target Distributions to be reset in accordance
with the provisions of Section 5.11(e) and, in connection therewith, the holder
or holders of the Incentive Distribution Rights will become entitled to receive
IDR Reset Common Units on the basis specified above, without any further
approval required by the Unitholders other than as set forth in this Section
5.11(a), at the time specified in Section 5.11(c) unless the IDR Reset Election
is rescinded pursuant to Section 5.11(d).
(b) To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the "Reset
Notice") to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership"s determination of the Aggregate Quantity of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.
(c) The holder or holders of the Incentive Distribution Rights will be entitled
to receive the Aggregate Quantity of IDR Reset Common Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice; provided,
however, that the issuance of IDR Reset Common Units to the holder or holders of
the Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such IDR Reset Common Units by the principal
National Securities Exchange upon which the Common Units are then listed or
admitted for trading if any such approval is required pursuant to the rules and
regulations of such National Securities Exchange.
(d) If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the IDR
Reset Common Units to be issued pursuant to this Section 5.11 on or before the
30th calendar day following the Partnership"s receipt of the Reset Notice and
such approval is required by the rules and
 
57







--------------------------------------------------------------------------------





regulations of such National Securities Exchange, then the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right to either rescind the IDR
Reset Election or elect to receive other Partnership Interests having such terms
as the General Partner may approve, with the approval of the Conflicts
Committee, that will provide (i) the same economic value, in the aggregate, as
the Aggregate Quantity of IDR Reset Common Units would have had at the time of
the Partnership"s receipt of the Reset Notice, as determined by the General
Partner, and (ii) for the subsequent conversion of such Partnership Interests
into Common Units within not more than 12 months following the Partnership"s
receipt of the Reset Notice upon the satisfaction of one or more conditions that
are reasonably acceptable to the holder of the Incentive Distribution Rights
(or, if there is more than one holder of the Incentive Distribution Rights, the
holders of a majority in interest of the Incentive Distribution Rights).
(e) The Minimum Quarterly Distribution and the Target Distributions, shall be
adjusted at the time of the issuance of IDR Reset Common Units or other
Partnership Interests pursuant to this Section 5.11 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the average cash distribution
amount per Common Unit for the two Quarters immediately prior to the
Partnership"s receipt of the Reset Notice (the "Reset MQD"), (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.
(f) Upon the issuance of IDR Reset Common Units pursuant to Section 5.11(a), the
Capital Account maintained with respect to the Incentive Distribution Rights
will (i) first, be allocated to IDR Reset Common Units in an amount equal to the
product of (A) the Aggregate Quantity of IDR Reset Common Units and (B) the Per
Unit Capital Amount for an IPO Common Unit, and (ii) second, as to any remaining
balance in such Capital Account, will be retained by the holder of the Incentive
Distribution Rights. If there is not sufficient capital associated with the
Incentive Distribution Rights to allocate the full Per Unit Capital Amount for
an IPO Common Unit to the IDR Reset Common Units in accordance with clause
(i) of this Section 5.11(f), the IDR Reset Common Units shall be subject to
Sections 6.1(d)(xi)(B) and (C).
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership"s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period (other than
any taxable period (or portion thereof) ending on or prior to the IPO Closing
Date, with respect to which the First Amended and Restated Agreement of Limited
Partnership of Enable Midstream Partners, LP shall govern) shall be allocated
among the Partners as provided herein below.
(a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction
 
58







--------------------------------------------------------------------------------





taken into account in computing Net Income for such taxable period shall be
allocated as follows:
(i) First, to the General Partner until the aggregate amount of Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to the General Partner pursuant to Section 6.1 (b)(iii) for all
previous taxable periods;
(ii) Second, to all Partners holding Preferred Units, in proportion to their
positive Adjusted Capital Account balances, until the aggregate amount of Net
Income allocated to such Partners pursuant to this Section 6.1(a)(ii) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to such Partners pursuant to Section 6.1(b)(ii) for all previous
taxable periods; provided that in no event shall Net Income be allocated to such
Partner to cause its Capital Account to exceed the Stated Series A Liquidation
Preference or Stated Series B Liquidation Preference, as applicable; and
(iii) The balance, if any, to all Unitholders, Pro Rata.
(b) Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i) First, to the Unitholders, Pro Rata; provided, that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit
balance in its Adjusted Capital Account);
(ii) Second, to all Partners holding Preferred Units, in proportion to their
positive Adjusted Capital Account balances, until the Adjusted Capital Account
balance with respect to each Preferred Unit then Outstanding has been reduced to
zero; and
(iii) The balance, if any, 100% to the General Partner.
(c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), Net Termination Gain or Net Termination
Loss (including a pro rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for such taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 6.4, Section 6.5, Section 16.3 and Section 17.3 have been made;
provided, however, that solely for purposes of this Section 6.1(c), Capital
Accounts shall not be adjusted for distributions made pursuant to Section 12.4.
(i) Except as provided in Section 6.1(c)(iv), and subject to the provisions set
forth in the last sentence of this Section 6.1(c)(i), Net Termination Gain
(including a pro
 
59







--------------------------------------------------------------------------------





rata part of each item of income, gain, loss, and deduction taken into account
in computing Net Termination Gain) shall be allocated in the following order and
priority:
(A) First, to each Partner having a deficit balance in its Adjusted Capital
Account, in the proportion that such deficit balance bears to the total deficit
balances in the Adjusted Capital Accounts of all Partners, until each such
Partner has been allocated Net Termination Gain equal to any such deficit
balance in its Adjusted Capital Account;
(B) Second, to all Unitholders holding Common Units, Pro Rata, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution
for the Quarter during which the Liquidation Date occurs, reduced by any
distribution pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to
such Common Unit for such Quarter (the amount determined pursuant to this clause
(2) is hereinafter referred to as the "Unpaid MQD") and (3) any then existing
Cumulative Common Unit Arrearage;
(C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, to all Unitholders holding Subordinated Units, Pro Rata,
until the Capital Account in respect of each Subordinated Unit then Outstanding
equals the sum of (1) its Unrecovered Initial Unit Price, determined for the
taxable period (or portion thereof) to which this allocation of gain relates,
and (2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distribution pursuant to Section
6.4(a)(iii) with respect to such Subordinated Unit for such Quarter;
(D) Fourth, to all Unitholders, Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common
Unit Arrearage, and (4) the excess of (aa) the First Target Distribution less
the Minimum Quarterly Distribution for each Quarter after the Closing Date or
the date of the most recent IDR Reset Election, if any, over (bb) the cumulative
per Unit amount of any distributions of Available Cash that is deemed to be
Operating Surplus made pursuant to Section 6.4(a)(iv) and Section 6.4(b)(ii) for
such period (the sum of (1), (2), (3) and (4) is hereinafter referred to as the
"First Liquidation Target Amount");
(E) Fifth, (x) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 85% to all Unitholders, Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding is equal to the sum of (1) the
First Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter after the
Closing Date or the date of the most recent IDR Reset Election, if any, over
(bb) the cumulative per Unit amount of any distributions of Available Cash that
is deemed to be Operating Surplus made pursuant to Section 6.4(a)(v) and Section
6.4(b)(iii) for such period (the sum of (1) and (2) is hereinafter referred to
as the "Second Liquidation Target Amount");
 
60







--------------------------------------------------------------------------------





(F) Sixth, (x) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 75% to all Unitholders, Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding is equal to the sum of (1) the
Second Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter after the
Closing Date or the date of the most recent IDR Reset Election, if any, over
(bb) the cumulative per Unit amount of any distributions of Available Cash that
is deemed to be Operating Surplus made pursuant to Section 6.4(a)(vi) and
Section 6.4(b)(iv) for such period; and
(G) Finally, (x) 50% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 50% to all Unitholders, Pro Rata.
Notwithstanding the foregoing provisions in this Section 6.1(c)(i), the General
Partner may adjust the amount of any Net Termination Gain arising in connection
with a Revaluation Event that is allocated to the holders of Incentive
Distribution Rights in a manner that will result (i) in the Capital Account for
each Common Unit that is Outstanding prior to such Revaluation Event being equal
to the Event Issue Value and (ii) to the greatest extent possible, the Capital
Account with respect to the Incentive Distribution Rights that are Outstanding
prior to such Revaluation Event being equal to the amount of Net Termination
Gain that would be allocated to the holders of the Incentive Distribution Rights
pursuant to this Section 6.1(c)(i) if the Capital Accounts with respect to all
Partnership Interests that were Outstanding immediately prior to such
Revaluation Event and the Carrying Value of each Partnership property were equal
to zero.
(ii) Except as otherwise provided by Section 6.1(c)(iii) or Section 6.1(c)(iv),
Net Termination Loss (including a pro rata part of each item of income, gain,
loss, and deduction taken into account in computing Net Termination Loss) shall
be allocated:
(A) First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, Pro Rata, until the Adjusted Capital Account in respect of
each Subordinated Unit then Outstanding has been reduced to zero;
(B) Second, to all Unitholders holding Common Units, Pro Rata, until the
Adjusted Capital Account in respect of each Common Unit then Outstanding has
been reduced to zero;
(C) Third, to all Partners holding Preferred Units, in proportion to their
Adjusted Capital Account balances, until the Adjusted Capital Account in respect
of each Preferred Unit has been reduced to zero; and
(D) The balance, if any, 100% to the General Partner.
(iii) Net Termination Loss deemed recognized pursuant to clause (b) of the
definition of Net Termination Loss as a result of a Revaluation Event prior to
the
 
61







--------------------------------------------------------------------------------





conversion of the last Outstanding Subordinated Unit and prior to the
Liquidation Date shall be allocated:
(A) First, to the Unitholders, Pro Rata, until the Capital Account in respect of
each Common Unit then Outstanding equals the Event Issue Value; provided that
Net Termination Loss shall not be allocated pursuant to this Section
6.1(c)(iii)(A) to the extent such allocation would cause any Unitholder to have
a deficit balance in its Adjusted Capital Account at the end of such taxable
period (or increase any existing deficit in its Adjusted Capital Account);
(B) Second, to all Unitholders holding Subordinated Units, Pro Rata; provided,
however, that Net Termination Loss shall not be allocated pursuant to this
Section 6.1(c)(iii)(B) to the extent such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period (or increase any existing deficit in its Adjusted Capital
Account);
(C) Third, to all Partners holding Preferred Units, in proportion to their
Adjusted Capital Account balances, until the Adjusted Capital Account in respect
of each Preferred Unit has been reduced to zero; and
(D) The balance, if any, to the General Partner.
(iv) If (A) a Net Termination Loss has been allocated pursuant to Section
6.1(c)(iii), (B) a Net Termination Gain or Net Termination Loss subsequently
occurs (other than as a result of a Revaluation Event) prior to the conversion
of the last Outstanding Subordinated Unit and (C) after tentatively making all
allocations of such Net Termination Gain or Net Termination Loss provided for in
Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable, the Capital Account in
respect of each Common Unit does not equal the amount such Capital Account would
have been if Section 6.1(c)(iii) had not been part of this Agreement and all
prior allocations of Net Termination Gain and Net Termination Loss had been made
pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable, then items
of income, gain, loss and deduction included in such Net Termination Gain or Net
Termination Loss, as applicable, shall be specially allocated to the General
Partner and all Unitholders in a manner that will, to the maximum extent
possible, cause the Capital Account in respect of each Common Unit to equal the
amount such Capital Account would have been if all allocations of Net
Termination Gain and Net Termination Loss had been made pursuant to Section
6.1(c)(i) or Section 6.1(c)(ii), as applicable.
(d) Special Allocations. Notwithstanding any other provision of this Section
6.1, the following special allocations shall be made for such taxable period in
the following order:
(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the
 
62







--------------------------------------------------------------------------------





manner and amounts provided in Treasury Regulation Sections 1.704-2(f)(6),
1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision. For purposes of
this Section 6.1(d), each Partner"s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d) with respect to such taxable period (other than an allocation
pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This Section 6.1(d)(i)
is intended to comply with the Partnership Minimum Gain chargeback requirement
in Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith.
(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner"s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation pursuant to Section
6.1(d)(vi) and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(iii) Priority Allocations.
(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) with respect to a
Unit with respect to a taxable period exceeds the amount of cash or the Net
Agreed Value of property distributed with respect to another Unit with respect
to the same taxable period (the amount of the excess, an "Excess Distribution"
and the Unit with respect to which the greater distribution is paid, an "Excess
Distribution Unit"), then there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)(A)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.
(B) After the application of Section 6.1(d)(iii)(A), all or any portion of the
remaining items of Partnership gross income or gain for the taxable period, if
any, shall be allocated to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable
 
63







--------------------------------------------------------------------------------





period and all previous taxable periods is equal to the cumulative amount of all
Incentive Distributions made to the holders of Incentive Distribution Rights
from the IPO Closing Date to a date 60 days after the end of the current taxable
period.
(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv)
were not in this Agreement.
(v) Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.
(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners Pro Rata. If the General Partner determines that
the Partnership"s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
 
64





--------------------------------------------------------------------------------





(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.
(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) of the Code
(including pursuant to Treasury Regulation section 1.734-2(b)(1)) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Treasury
Regulations.
(x) Preferred Unit Allocations.
(A) Income of the Partnership attributable to the issuance by the Partnership of
a Series A Preferred Unit or Series B Preferred Unit for an amount in excess of
such Series A Preferred Unit"s Stated Series A Liquidation Preference or Series
B Preferred Unit"s Stated Series B Liquidation Preference shall be allocated to
all Unitholders and the General Partner in accordance with their respective
Percentage Interests.
(B) To the extent Net Termination Losses were allocated to Partners holding
Preferred Units pursuant to Section 6.1(c)(ii) or (iii) in any previous taxable
period, such Partners shall be allocated Net Termination Gain (or, to the extent
necessary, items of income or gain for the taxable period) in proportion to, and
to the extent of, an amount equal to the excess, if any, of (1) the Stated
Series A Liquidation Preference or Stated Series B Liquidation Preference (as
applicable) with respect to such holder"s Preferred Units, over (2) such
holder"s existing Capital Account balance in respect of such Series A Preferred
Units or Series B Preferred Units, until the Capital Account balance of each
such Partner in respect of its Series A Preferred Units or Series B Preferred
Units is equal to the Stated Series A Liquidation Preference or Stated Series B
Liquidation Preference (as applicable) with respect to such Partners" Series A
Preferred Units or Series B Preferred Units, respectively.
(xi) Economic Uniformity; Changes in Law.
(A) At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to Section
6.1(d)(iii), shall be allocated 100% to each Partner holding Subordinated Units
that are Outstanding as of the termination of the Subordination Period ("Final
 
65







--------------------------------------------------------------------------------





Subordinated Units") in the proportion of the number of Final Subordinated Units
held by such Partner to the total number of Final Subordinated Units then
Outstanding, until each such Partner has been allocated an amount of gross
income or gain that increases the Capital Account maintained with respect to
such Final Subordinated Units to an amount that after taking into account the
other allocations of income, gain, loss and deduction to be made with respect to
such taxable period will equal the product of (A) the number of Final
Subordinated Units held by such Partner and (B) the Per Unit Capital Amount for
a Common Unit. The purpose of this allocation is to establish uniformity between
the Capital Accounts underlying Final Subordinated Units and the Capital
Accounts underlying Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of such Final
Subordinated Units into Common Units. This allocation method for establishing
such economic uniformity will be available to the General Partner only if the
method for allocating the Capital Account maintained with respect to the
Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.
(B) With respect to an event triggering an adjustment to the Carrying Value of
Partnership property pursuant to Section 5.5(d) during any taxable period of the
Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to Section 5.11, after the application of Section 6.1(d)(xi)(A), any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Accounts
maintained with respect to such IDR Reset Common Units issued pursuant to
Section 5.11 equaling the product of (A) the Aggregate Quantity of IDR Reset
Common Units and (B) the Per Unit Capital Amount for an IPO Common Unit.
(C) With respect to any taxable period during which an IDR Reset Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Unit to an amount equal to
the Per Unit Capital Amount for an IPO Common Unit.
(D) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or
 
66







--------------------------------------------------------------------------------





(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.1(d)(xi)(D) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(xii) Curative Allocation.
(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.1(d)(xii)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(xii)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xii)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.
(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xiii) Equalization of Capital Accounts With Respect to Privately Placed Units.
Net Termination Gain or Net Termination Loss deemed recognized as a result of a
Revaluation Event shall first be allocated to the (A) Unitholders holding
Privately Placed Units or (B) Unitholders holding Common Units, Pro Rata, as
applicable, to the extent necessary to cause the Capital Account in respect of
each Privately Placed Unit then Outstanding to equal the Capital Account in
respect of each Common Unit (other than Privately Placed Units) then
Outstanding.
 
67







--------------------------------------------------------------------------------





(xiv) Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or a Net Termination Loss, the following
rules shall apply:
(A) The General Partner shall allocate Additional Book Basis Derivative Items
consisting of depreciation, amortization, depletion or any other form of cost
recovery (other than Additional Book Basis Derivative Items included in Net
Termination Gain or Net Termination Loss) with respect to any Adjusted Property
to the Unitholders, Pro Rata, and the holders of Incentive Distribution Rights,
all in the same proportion as the Net Termination Gain or Net Termination Loss
resulting from the Revaluation Event that gave rise to such Additional Book
Basis Derivative Items was allocated to them pursuant to Section 6.1(c).
(B) If a sale or other taxable disposition of an Adjusted Property, including,
for this purpose, inventory ("Disposed of Adjusted Property") occurs other than
in connection with an event giving rise to Net Termination Gain or Net
Termination Loss, the General Partner shall allocate (1) items of gross income
and gain (aa) away from the holders of Incentive Distribution Rights and (bb) to
the Unitholders, or (2) items of deduction and loss (aa) away from the
Unitholders and (bb) to the holders of Incentive Distribution Rights, to the
extent that the Additional Book Basis Derivative Items with respect to the
Disposed of Adjusted Property (determined in accordance with the last sentence
of the definition of Additional Book Basis Derivative Items) treated as having
been allocated to the Unitholders pursuant to this Section 6.1(d)(xiv)(B) exceed
their Share of Additional Book Basis Derivative Items with respect to such
Disposed of Adjusted Property. For purposes of this Section 6.1(d)(xiv)(B), the
Unitholders shall be treated as having been allocated Additional Book Basis
Derivative Items to the extent that such Additional Book Basis Derivative Items
have reduced the amount of income that would otherwise have been allocated to
the Unitholders under this Agreement (e.g., Additional Book Basis Derivative
Items taken into account in computing cost of goods sold would reduce the amount
of book income otherwise available for allocation among the Partners). Any
allocation made pursuant to this Section 6.1(d)(xiv)(B) shall be made after all
of the other Agreed Allocations have been made as if this Section 6.1(d)(xiv)
were not in this Agreement and, to the extent necessary, shall require the
reallocation of items that have been allocated pursuant to such other Agreed
Allocations.
(C) Net Termination Loss in an amount equal to the lesser of (1) such Net
Termination Loss and (2) the Aggregate Remaining Net Positive Adjustments shall
be allocated in such a manner, as determined by the General Partner, that to the
extent possible, the Capital Account balances of the Partners will equal the
amount they would have been had no prior Book-Up Events occurred, and any
remaining Net Termination Loss shall be allocated pursuant to Section 6.1(c)
 
68







--------------------------------------------------------------------------------





hereof. In allocating Net Termination Loss pursuant to this Section
6.1(d)(xiv)(C), the General Partner shall attempt, to the extent possible, to
cause the Capital Accounts of the Unitholders, on the one hand, and holders of
the Incentive Distribution Rights, on the other hand, to equal the amount they
would equal if (i) the Carrying Values of the Partnership"s property had not
been previously adjusted in connection with any prior Book-Up Events,
(ii) Unrealized Gain and Unrealized Loss (or, in the case of a liquidation,
actual gain or loss) with respect to such Partnership Property were determined
with respect to such unadjusted Carrying Values, and (iii) any resulting Net
Termination Gain had been allocated pursuant to Section 6.1(c)(i) (including,
for the avoidance of doubt, taking into account the provisions set forth in the
last sentence of Section 6.1(c)(i)).
(D) For purposes of this Section 6.1(d)(xiv), the Unitholders shall be treated
as being allocated Additional Book Basis Derivative Items to the extent that
such Additional Book Basis Derivative Items have reduced the amount of income
that would otherwise have been allocated to the Unitholders under this
Agreement. In making the allocations required under this Section 6.1(d)(xiv),
the General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xiv). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the "lower tier partnership"), the General Partner may make
allocations similar to those described in Section 6.1(d)(xiv)(A)-(C) to the
extent the General Partner determines such allocations are necessary to account
for the Partnership"s allocable share of income, gain, loss and deduction of the
lower tier partnership that relate to the contributed Adjusted Property in a
manner that is consistent with the purpose of this Section 6.1(d)(xiv).
(E) Notwithstanding any other provision of this Section 6.1(d)(xiv), the
determinations of Additional Book Basis (and items derived therefrom) and Net
Positive Adjustments (and items derived therefrom) shall be made without regard
to any Book-Up Event or Book-Down Event that occurred on or prior to the IPO
Closing Date.
(xv) Special Curative Allocation in Event of Liquidation Prior to Conversion of
the Last Outstanding Subordinated Unit. Notwithstanding any other provision of
this Section 6.1 (other than the Required Allocations), if (A) the Liquidation
Date occurs prior to the conversion of the last Outstanding Subordinated Unit
and (B) after having made all other allocations provided for in this Section 6.1
for the taxable period in which the Liquidation Date occurs, the Capital Account
in respect of each Common Unit does not equal the amount such Capital Account
would have been if Section 6.1(c)(iii) and Section 6.1(c)(iv) had not been part
of this Agreement and all prior allocations of Net Termination Gain and Net
Termination Loss had been made pursuant to Section 6.1(c)(i) or Section
6.1(c)(ii), as applicable, then items of income, gain, loss and deduction for
such taxable period shall be reallocated among the General Partner and all
Unitholders in a manner determined appropriate by the General Partner so as to
cause, to the maximum
 
69







--------------------------------------------------------------------------------





extent possible, the Capital Account in respect of each Common Unit to equal the
amount such Capital Account would have been if all prior allocations of Net
Termination Gain and Net Termination Loss had been made pursuant to Section
6.1(c)(i) or Section 6.1(c)(ii), as applicable. For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Capital Account balances described
above, (x) items of income and gain that would otherwise be included in Net
Income or Net Loss, as the case may be, for the taxable period in which the
Liquidation Date occurs, shall be reallocated from the Unitholders holding
Subordinated Units to Unitholders holding Common Units and (y) items of
deduction and loss that would otherwise be included in Net Income or Net Loss,
as the case may be, for the taxable period in which the Liquidation Date occurs
shall be reallocated from Unitholders holding Common Units to the Unitholders
holding Subordinated Units. In the event that (i) the Liquidation Date occurs on
or before the date (not including any extension of time prescribed by law for
the filing of the Partnership"s federal income tax return for the taxable period
immediately prior to the taxable period in which the Liquidation Date occurs and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs as set forth above in this Section 6.1(d)(xv) fails to achieve the
Capital Account balances described above, items of income, gain, loss and
deduction that would otherwise be included in the Net Income or Net Loss, as the
case may be, for such prior taxable period shall be reallocated among all
Unitholders in a manner that will, to the maximum extent possible and after
taking into account all other allocations made pursuant to this Section
6.1(d)(xv), cause the Capital Account in respect of each Common Unit to equal
the amount such Capital Account would have been if all prior allocations of Net
Termination Gain and Net Termination Loss had been made pursuant to Section
6.1(c)(i) or Section 6.1(c)(ii), as applicable.
Section 6.2 Allocations for Tax Purposes.
(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of "book" income, gain, loss or
deduction is allocated pursuant to Section 6.1.
(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner"s discretion under Section
6.1(d)(xi)(D)); provided, that the General Partner shall apply the principles of
Treasury Regulation Section 1.704-3(d) in all events.
(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the
 
70







--------------------------------------------------------------------------------





General Partner determines that such reporting position cannot reasonably be
taken, the General Partner may adopt depreciation and amortization conventions
under which all purchasers acquiring Limited Partner Interests in the same month
would receive depreciation and amortization deductions, based upon the same
applicable rate as if they had purchased a direct interest in the Partnership"s
property. If the General Partner chooses not to utilize such aggregate method,
the General Partner may use any other depreciation and amortization conventions
to preserve the uniformity of the intrinsic tax characteristics of any Limited
Partner Interests, so long as such conventions would not have a material adverse
effect on the Limited Partners or the Record Holders of any class or classes of
Limited Partner Interests.
(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the
Partnership;provided, however, that such allocations, once made, shall be
adjusted (in the manner determined by the General Partner) to take into account
those adjustments permitted or required by Sections 734 and 743 of the Code.
(f) Each item of Partnership income, gain, loss and deduction shall, for federal
income tax purposes, be determined for each taxable period and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
first Business Day of each month; provided, however, that gain or loss on a sale
or other disposition of any assets of the Partnership or any other extraordinary
item of income, gain, loss or deduction as determined by the General Partner,
shall be allocated to the Partners as of the opening of the first Business Day
of the month in which such item is recognized for federal income tax purposes.
The General Partner may revise, alter or otherwise modify such methods of
allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder.
(g) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method determined by the General Partner.
(h) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
 
71







--------------------------------------------------------------------------------





Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.
(a) Subject to Section 16.3 and Section 17.3, within 60 days following the end
of each Quarter, an amount equal to 100% of Available Cash with respect to such
Quarter shall be distributed in accordance with this Article VI by the
Partnership to the Partners as of the Record Date selected by the General
Partner. All amounts of Available Cash distributed by the Partnership on any
date from any source shall be deemed to be Operating Surplus until the sum of
all amounts of Available Cash theretofore distributed by the Partnership to the
Partners pursuant to Section 6.4 equals the Operating Surplus from the IPO
Closing Date through the close of the immediately preceding Quarter. Any
remaining amounts of Available Cash distributed by the Partnership on such date
shall, except as otherwise provided in Section 6.5, be deemed to be "Capital
Surplus." All distributions required to be made under this Agreement shall be
made subject to Sections 17-607 and 17-804 of the Delaware Act.
(b) Notwithstanding Section 6.3(a) (but subject to the last sentence of Section
6.3(a)), in the event of the dissolution and liquidation of the Partnership, all
cash received during or after the Quarter in which the Liquidation Date occurs
shall be applied and distributed solely in accordance with, and subject to the
terms and conditions of, Section 12.4.
(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.
(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership"s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4 Distributions of Available Cash from Operating Surplus.
(a) During the Subordination Period. Subject to Section 16.3(b) and Section
17.3(b), Available Cash with respect to any Quarter within the Subordination
Period that is deemed to be Operating Surplus pursuant to the provisions of
Section 6.3 or 6.5 shall be distributed as follows, except as otherwise required
in respect of additional Partnership Interests issued pursuant to Section
5.6(b):
(i) First, to the Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Minimum Quarterly Distribution for such Quarter;
(ii) Second, to the Unitholders holding Common Units, Pro Rata, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;
(iii) Third, to the Unitholders holding Subordinated Units, Pro Rata, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;
 
72







--------------------------------------------------------------------------------





(iv) Fourth, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;
(v) Fifth, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 85% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;
(vi) Sixth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 75% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Third Target Distribution over the Second Target Distribution for such Quarter;
and
(vii) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights,
Pro Rata, and (B) 50% to all Unitholders, Pro Rata;
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section
6.4(a)(vii).
(b) After the Subordination Period. Subject to Section 16.3(b) and Section
17.3(b), Available Cash with respect to any Quarter after the Subordination
Period (which Quarter may include the date on which the Subordination Period
ends) that is deemed to be Operating Surplus pursuant to the provisions of
Section 6.3 or Section 6.5 shall be distributed as follows, except as otherwise
required in respect of additional Partnership Interests issued pursuant to
Section 5.6(b):
(i) First, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;
(ii) Second, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the First
Target Distribution over the Minimum Quarterly Distribution for such Quarter;
(iii) Third, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 85% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;
(iv) Fourth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 75% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Third Target Distribution over the Second Target Distribution for such Quarter;
and
 
73







--------------------------------------------------------------------------------





(v) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 50% to all Unitholders, Pro Rata;
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).
Section 6.5 Distributions of Available Cash from Capital Surplus. Available Cash
that is deemed to be Capital Surplus pursuant to the provisions of Section
6.3(a) shall, subject to Section 16.3(b) and Section 17.3(b), be distributed,
unless the provisions of Section 6.3 require otherwise, to the Unitholders, Pro
Rata, until the Minimum Quarterly Distribution has been reduced to zero pursuant
to the second sentence of Section 6.6(a). Available Cash that is deemed to be
Capital Surplus shall then be distributed to all Unitholders holding Common
Units, Pro Rata, until there has been distributed in respect of each Common Unit
then Outstanding an amount equal to the Cumulative Common Unit Arrearage.
Thereafter, all Available Cash shall be distributed as if it were Operating
Surplus and shall be distributed in accordance with Section 6.4.
Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution
Levels.
(a) The Minimum Quarterly Distribution, Target Distributions, Common Unit
Arrearages and Cumulative Common Unit Arrearages shall be proportionately
adjusted in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in Units or otherwise) of Units or other
Partnership Interests in accordance with Section 5.9. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Minimum Quarterly Distribution and Target Distributions shall be
adjusted proportionately downward to equal the product obtained by multiplying
the otherwise applicable Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution, as the
case may be, by a fraction of which the numerator is the Unrecovered Initial
Unit Price of the Common Units immediately after giving effect to such
distribution and of which the denominator is the Unrecovered Initial Unit Price
of the Common Units immediately prior to giving effect to such distribution.
(b) The Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall also be subject to adjustment
pursuant to Section 5.11 and Section 6.9.
Section 6.7 Special Provisions Relating to the Holders of Subordinated Units.
(a) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the
 
74







--------------------------------------------------------------------------------





conversion of Subordinated Units into Common Units pursuant to Section 5.7, the
Unitholders holding a Subordinated Unit shall possess all of the rights and
obligations of a Unitholder holding Common Units hereunder with respect to such
converted Subordinated Units, including the right to vote as a Common Unitholder
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units; provided, however, that
such converted Subordinated Units shall remain subject to the provisions of
Section 5.5(c)(ii), Section 6.1(d)(xi)(A), Section 6.7(b) and Section 6.7(c).
(b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.7
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder"s Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii).
(c) The holder of a Common Unit that has resulted from the conversion of a
Subordinated Unit pursuant to Section 5.7 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are represented by
Certificates) and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an IPO Common Unit. In connection with the
condition imposed by this Section 6.7(c), the General Partner may take whatever
steps are required to provide economic uniformity to such Common Units in
preparation for a transfer of such Common Units, including the application of
Section 5.5(c)(ii) and Section 6.1(d)(xi); provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units.
Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights.
(a) Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (1) shall (x) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (y) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(2) shall not (x) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided by law, (y) be
entitled to any distributions other than as provided in Sections 6.4(a)(v), (vi)
and (vii), Sections 6.4(b)(iii), (iv) and (v), and Section 12.4 or (z) be
allocated items of income, gain, loss or deduction other than as specified in
this Article VI; provided, however, that, for the avoidance of doubt, the
foregoing shall not preclude the Partnership from making any other payments or
distributions in connection with other actions permitted by this Agreement.
(b) A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder"s Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
Section 5.5(c)(iii).
 
75







--------------------------------------------------------------------------------





(c) A holder of an IDR Reset Common Unit that was issued in connection with an
IDR Reset Election pursuant to Section 5.11 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are evidenced by
Certificates) or evidence of the issuance of uncertificated Common Units, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of such holder, until such time as the General Partner determines,
based on advice of counsel, that each such IDR Reset Common Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an IPO Common Unit. In connection with the
condition imposed by this Section 6.8(c), the General Partner may take whatever
steps are required to provide economic uniformity to such IDR Reset Common Units
in preparation for a transfer of such IDR Reset Common Units, including the
application of Section 5.5(c)(iii), Section 6.1(d)(xi)(B), or Section
6.1(d)(xi)(C); provided, however, that no such steps may be taken that would
have a material adverse effect on the Unitholders holding Common Units.
Section 6.9 Entity-Level Taxation. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a Group
Member becoming subject to federal, state or local or non-U.S. income or
withholding taxes in excess of the amount of such taxes due from the Group
Member prior to such enactment or modification (including, for the avoidance of
doubt, any increase in the rate of such taxation applicable to the Group
Member), then the General Partner shall reduce the Minimum Quarterly
Distribution and the Target Distributions by the amount of income or withholding
taxes that are payable by reason of any such new legislation or interpretation
(the "Incremental Income Taxes") in the manner provided in this Section 6.9. If
in accordance with the foregoing the General Partner reduces the Minimum
Quarterly Distribution and the Target Distributions for any Quarter with respect
to any Incremental Income Taxes, the General Partner shall estimate for such
Quarter the Partnership Group"s aggregate liability (the "Estimated Incremental
Quarterly Tax Amount") for all such Incremental Income Taxes; provided that any
difference between such estimate and the actual liability for Incremental Income
Taxes for such Quarter may, to the extent determined by the General Partner, be
taken into account in determining the Estimated Incremental Quarterly Tax Amount
with respect to each Quarter in which any such difference can be determined. For
each such Quarter, the Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution, shall be
the product obtained by multiplying (a) the amounts therefor that are set out
herein prior to the application of this Section 6.9 times (b) the quotient
obtained by dividing (i) Available Cash with respect to such Quarter by (ii) the
sum of Available Cash with respect to such Quarter and the Estimated Incremental
Quarterly Tax Amount for such Quarter, as determined by the General Partner. For
purposes of the foregoing, Available Cash with respect to a Quarter will be
deemed reduced by the Estimated Incremental Quarterly Tax Amount for that
Quarter.
 
76







--------------------------------------------------------------------------------





ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1 Management.
(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and power to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner in its capacity as such shall have any management power over the
business and affairs of the Partnership. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to Section 7.3, Article XVI and Article
XVII, shall have full power and authority to do all things and on such terms as
it determines to be necessary or appropriate to conduct the business of the
Partnership, to exercise all powers set forth in Section 2.5 and to effectuate
the purposes set forth in Section 2.4, including the following:
(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
Section 16.5(b)(ii) and Section 17.5(b)(ii)), and the incurring of any other
obligations;
(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(iii) the acquisition, disposition, Encumbrance, hypothecation or exchange of
any or all of the assets of the Partnership or the merger or other combination
of the Partnership with or into another Person (the matters described in this
clause (iii) being subject, however, to any prior approval that may be required
by Section 7.3, Article XIV, Article XVI and Article XVII);
(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi) the distribution of cash held by the Partnership;
(vii) the selection and dismissal of employees (including employees having
titles such as "president," "vice president," "secretary" and "treasurer") and
agents, internal and outside attorneys, accountants, consultants and contractors
and the determination of their compensation and other terms of employment or
hiring;
 
77







--------------------------------------------------------------------------------





(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;
(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests (subject to Section 16.5(b)(ii) and Section 17.5(b)(ii) with respect
to any Senior Securities), or the issuance of Derivative Partnership Interests
(subject to Section 16.5(b)(ii) and Section 17.5(b)(ii));
(xiv) the undertaking of any action in connection with the Partnership"s
participation in the management of any Group Member; and
(xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Underwriting Agreement and the other
agreements described in or filed as exhibits to the Registration Statement that
are related to the transactions contemplated by the Registration Statement
(collectively, the "Transaction Documents") (in each case other than this
Agreement, without giving effect to any amendments, supplements or restatements
thereof entered into after the date such Person becomes bound by the provisions
of this Agreement); (ii) agrees that the General Partner (on its own or on
behalf of the Partnership) is or was authorized to execute, deliver and
 
78







--------------------------------------------------------------------------------





perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty or any other obligation of any type whatsoever that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.
Section 7.2 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents that the General Partner determines to be necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3 Restrictions on the General Partner"s Authority to Sell Assets of
the Partnership Group. Except as provided in Article XII, Article XIV, Article
XVI and Article XVII, the General Partner may not sell, exchange or otherwise
dispose of all or substantially all of the assets of the Partnership Group,
taken as a whole, in a single transaction or a series of related transactions
without the approval of holders of a Unit Majority or any approval required
pursuant to Article XVI or Article XVII; provided, however, that this provision
shall not preclude or limit the General Partner"s ability to mortgage, pledge,
hypothecate or grant a security interest in all or substantially all of the
assets of the Partnership Group and shall not apply to any forced sale of any or
all of the assets of the Partnership Group pursuant to the foreclosure of, or
other realization upon, any such encumbrance.
Section 7.4 Reimbursement of the General Partner.
(a) Except as provided in this Section 7.4 and elsewhere in this Agreement, the
General Partner shall not be compensated for its services as a general partner
or managing member of any Group Member.
(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all payments it makes on
behalf of the Partnership
 
79







--------------------------------------------------------------------------------





Group for salary, bonus, incentive compensation and other amounts paid to any
Person who is an employee of the General Partner that manages the business and
affairs of the Partnership Group, and (ii) all other overhead and general and
administrative expenses allocable to the Partnership Group that are incurred by
the General Partner in connection with the General Partner"s management of the
Partnership Group"s business and affairs (including expenses allocated to the
General Partner by its Affiliates). The General Partner shall determine the
expenses that are allocable to the Partnership Group. Reimbursements pursuant to
this Section 7.4 shall be in addition to any reimbursement to the General
Partner as a result of indemnification pursuant to Section 7.7. This provision
does not affect the ability of the General Partner and its Affiliates to enter
into an agreement to provide services to any Group Member for a fee or otherwise
than for cost.
(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership employee benefit plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Interests or options to purchase or rights, warrants or appreciation rights or
phantom or tracking interests relating to Partnership Interests), or cause the
Partnership to issue Partnership Interests or Derivative Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the General Partner or any of
its Affiliates in each case for the benefit of employees and directors of the
General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests or Derivative Partnership Interests that
the General Partner or such Affiliates are obligated to provide to any
employees, consultants and directors pursuant to any such employee benefit
plans, employee programs or employee practices. Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or such Affiliates of Partnership Interests or
Derivative Partnership Interests purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner"s General Partner Interest pursuant to Section 4.6.
(d) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
Section 7.5 Outside Activities.
(a) The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the
 
80







--------------------------------------------------------------------------------





case may be, of the Partnership and any other partnership or limited liability
company of which the Partnership is, directly or indirectly, a partner or member
and to undertake activities that are ancillary or related thereto (including
being a Limited Partner in the Partnership) and (ii) shall not engage in any
business or activity or incur any debts or liabilities except in connection with
or incidental to (A) its performance as general partner or managing member, if
any, of one or more Group Members or as described in or contemplated by the
Registration Statement, (B) the acquiring, owning or disposing of debt
securities or equity interests in any Group Member or (C) subject to the
limitations contained in the Omnibus Agreement, the performance of its
obligations under the Omnibus Agreement.
(b) Except as provided in the Omnibus Agreement or any Group Member Agreement,
each Unrestricted Person (other than the General Partner) shall have the right
to engage in businesses of every type and description and other activities for
profit and to engage in and possess an interest in other business ventures of
any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner; provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement, or the partnership relationship established hereby
in any business ventures of any Unrestricted Person.
(c) Subject to the terms of Section 7.5(a) and (b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty otherwise existing at law, in equity or otherwise, of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner). Except as provided in the Omnibus Agreement or any Group Member
Agreement, no Unrestricted Person (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any duty otherwise existing at law, in equity or otherwise, by reason of the
fact that such Unrestricted Person (including the General Partner) pursues or
acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.
 
81







--------------------------------------------------------------------------------





(d) The General Partner and each of its Affiliates may acquire Units, Series A
Preferred Units, Series B Preferred Units or other Partnership Interests in
addition to those acquired on or prior to the date hereof and, except as
otherwise provided in this Agreement, shall be entitled to exercise, at their
option, all rights relating to all Units, Series A Preferred Units, Series B
Preferred Units and/or other Partnership Interests acquired by them. The term
"Affiliates" when used in this Section 7.5(d) with respect to the General
Partner shall not include any Group Member.
(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that the provisions of this Agreement purport or are interpreted to have the
effect of restricting or eliminating any duties (including fiduciary duties)
otherwise existing at law, in equity or otherwise, owed by the General Partner
or other Person to the Partnership, its Limited Partners or any other Person
bound by this Agreement or to constitute a waiver or consent by the Limited
Partners or any other Person bound by this Agreement to any such restriction,
such provisions shall be deemed to have been approved by the Partners and every
other Person bound by this Agreement.
Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a) The General Partner or any of its Affiliates may lend to any Group Member,
and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm"s-length basis (without reference to the lending party"s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and Section
7.6(b), the term "Group Member" shall include any Affiliate of a Group Member
that is controlled by the Group Member.
(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).
(c) No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty or any other
obligation of any type whatsoever, expressed or implied, of the General Partner
or its Affiliates to the Partnership or the Limited Partners existing hereunder,
or existing at law, in equity or otherwise by reason of the fact that the
purpose or effect of such borrowing is directly or indirectly to hasten the
expiration of the Subordination Period or the conversion of any Subordinated
Units into Common Units.
 
82







--------------------------------------------------------------------------------





Section 7.7 Indemnification.
(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee"s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Affiliate"s
obligation pursuant to the Transaction Documents. Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in appearing at, participating in or defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Partnership
prior to a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter for which the Indemnitee
is seeking indemnification pursuant to this Section 7.7, the Indemnitee is not
entitled to be indemnified upon receipt by the Partnership of any undertaking by
or on behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.
(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under this Agreement, any
other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests entitled to vote on such matter, as a matter of law, in equity
or otherwise, both as to actions in the Indemnitee"s capacity as an Indemnitee
and as to actions in any other capacity (including any capacity under the
Underwriting Agreement or Master Formation Agreement), and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership"s activities or such
Person"s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
 
83







--------------------------------------------------------------------------------





(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute "fines"
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
(j) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SUBJECT TO SECTION
7.7(a), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 7.7 ARE
INTENDED BY THE PARTNERS TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON"S NEGLIGENCE, FAULT OR OTHER CONDUCT.
Section 7.8 Liability of Indemnitees.
(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee"s conduct was criminal.
 
84







--------------------------------------------------------------------------------





(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership"s business or affairs shall not be liable to the Partnership or
to any Partner for its good faith reliance on the provisions of this Agreement.
(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a) Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates), (iii) determined by the Board
of Directors of the General Partner to be on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) determined by the Board of Directors of the General
Partner to be fair and reasonable to the Partnership, taking into account the
totality of the relationships between the parties involved (including other
transactions that may be particularly favorable or advantageous to the
Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. Unless otherwise expressly provided in this
Agreement or any Group Member Agreement, whenever the General Partner makes a
determination to refer any potential conflict of interest for Special Approval,
seek Unitholder Approval or adopt a resolution or course of action that has not
received Special Approval or Unitholder Approval, then the General Partner shall
be entitled, to the fullest extent permitted by law, to make such determination
or to take or
 
85







--------------------------------------------------------------------------------





decline to take such other action free of any duty or obligation whatsoever to
the Partnership or any Limited Partner, and the General Partner shall not, to
the fullest extent permitted by law, be required to act in good faith or
pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity, and the General Partner in
making such determination or taking or declining to take such other action shall
be permitted to do so in its sole and absolute discretion. If Special Approval
is sought, then it shall be presumed that, in making its decision, the Conflicts
Committee acted in good faith, and if the Board of Directors of the General
Partner determines that the resolution or course of action taken with respect to
a conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above or that a director satisfies the eligibility requirements to
be a member of the Conflicts Committee, then it shall be presumed that, in
making its decision, the Board of Directors of the General Partner acted in good
faith. In any proceeding brought by any Limited Partner or by or on behalf of
such Limited Partner or any other Limited Partner or the Partnership challenging
any action by the Conflicts Committee with respect to any matter referred to the
Conflicts Committee for Special Approval by the General Partner, any action by
the Board of Directors of the General Partner in determining whether the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above or
whether a director satisfies the eligibility requirements to be a member of the
Conflicts Committee, the Person bringing or prosecuting such proceeding shall
have the burden of overcoming the presumption that the Conflicts Committee or
the Board of Directors of the General Partner, as applicable, acted in good
faith; in all cases subject to the provisions for conclusive determination in
Section 7.9(b). Notwithstanding anything to the contrary in this Agreement or
any duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement or any such duty.
(b) Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement, then, unless
another express standard is provided for in this Agreement, the General Partner,
the Board of Directors or such committee or such Affiliates causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. A determination or other
action or inaction will conclusively be deemed to be in "good faith" for all
purposes of this Agreement, if the Person or Persons making such determination
or taking or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors of the General
Partner is making a determination or taking or declining to take an action
pursuant to clause (iii) or clause (iv) of the first sentence of Section 7.9(a),
then in lieu thereof, such determination or other action or inaction will
conclusively be deemed to be in "good faith" for all purposes of this Agreement
if the members of the Board of Directors of the General Partner making such
determination or taking or declining to take such other action subjectively
believe that the
 
86







--------------------------------------------------------------------------------





determination or other action or inaction meets the standard set forth in clause
(iii) or clause (iv) of the first sentence of Section 7.9(a), as applicable;
provided, further, that if the Board of Directors of the General Partner is
making a determination that a director satisfies the eligibility requirements to
be a member of a Conflicts Committee, then in lieu thereof, such determination
will conclusively be deemed to be in "good faith" for all purposes of this
Agreement if the members of the Board of Directors of the General Partner making
such determination subjectively believe that the director satisfies the
eligibility requirements to be a member of the Conflicts Committee, as the case
may be.
(c) Whenever the General Partner makes a determination or takes or declines to
take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, "the General Partner
at its option," or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.
(d) The General Partner"s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner"s general partner, if the General Partner is a partnership.
(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f) Except as expressly set forth in this Agreement or required by the Delaware
Act, neither the General Partner nor any other Indemnitee shall have any duties
or liabilities, including fiduciary duties, to the Partnership or any Limited
Partner and the provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities, including fiduciary
duties, of the General Partner or any other Indemnitee otherwise existing at law
or in equity, are agreed by the Partners to replace such other duties and
liabilities of the General Partner or such other Indemnitee.
 
87







--------------------------------------------------------------------------------





(g) The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a general partner or managing member of a Group Member, to
approve actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this Section 7.9.
Section 7.10 Other Matters Concerning the General Partner.
(a) The General Partner and any other Indemnitee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
(b) The General Partner and any other Indemnitee may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the advice or opinion (including an Opinion of Counsel)
of such Persons as to matters that the General Partner or such Indemnitee,
respectively, reasonably believes to be within such Person"s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such advice or opinion.
(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests or
Derivative Partnership Interests; provided that, except as permitted pursuant to
Section 4.10, the General Partner may not cause any Group Member to purchase
Subordinated Units during the Subordination Period. As long as Partnership
Interests are held by any Group Member, such Partnership Interests shall not be
considered Outstanding for any purpose, except as otherwise provided herein. The
General Partner or any Affiliate of the General Partner may also purchase or
otherwise acquire and sell or otherwise dispose of Partnership Interests for its
own account, subject to the provisions of Articles IV and X.
Section 7.12 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person (other than the General Partner and its
Affiliates) dealing with the Partnership shall be entitled to assume that the
General Partner and any officer of the General Partner authorized by the General
Partner to act on behalf of and in the name of the Partnership has full power
and authority to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any authorized contracts on behalf
of the Partnership, and such Person shall be entitled to deal with the General
Partner or any such officer as if it were the Partnership"s sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be
 
88







--------------------------------------------------------------------------------





available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person (other than the General Partner and its Affiliates)
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(c) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
Section 7.13 Pension Plan Liabilities. Any acceptance or assumption of assets or
liabilities from any pension plan as defined in Section 3(2) of ERISA, whether
or not subject to ERISA, that is sponsored or maintained by either Sponsor Party
or its Affiliates shall be approved by Special Approval. To the fullest extent
permitted by law, each Sponsor Party shall indemnify and hold harmless the
Partnership and any other Group Member from and against any and all losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including court costs and reasonable
attorneys" and experts" fees) of any and every kind or character, known or
unknown, fixed or contingent, arising from or related to any acceptance or
assumption by any Group Member of assets or liabilities from any pension plan,
as defined in Section 3(2) of ERISA, whether or not subject to ERISA, maintained
by such Sponsor Party or its Affiliates; provided, however, that notwithstanding
anything herein to the contrary, in no event shall a Sponsor Party"s
indemnification obligations cover or include consequential, indirect,
incidental, punitive, exemplary, special or similar damages or lost profits
suffered by the Partnership or any other Group Member.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1 Records and Accounting. The General Partner shall keep or cause to
be kept at the principal office of the Partnership appropriate books and records
with respect to the Partnership"s business, including the Register and all other
books and records necessary to provide to the Limited Partners any information
required to be provided pursuant to Section 3.3(a). Any books and records
maintained by or on behalf of the Partnership in the regular course of its
business, including the Register, books of account and records of Partnership
proceedings, may be kept on, or be in the form of, computer disks, hard drives,
punch cards, magnetic tape, photographs, micrographics or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures, including Operating
Surplus and Adjusted Operating Surplus, by making such adjustments to its
accrual basis books to account for non-cash items and other adjustments as the
General Partner determines to be necessary or appropriate.
 
89







--------------------------------------------------------------------------------





Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3 Reports.
(a) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 105 days
after the close of each fiscal year of the Partnership (or such shorter period
as required by the Commission), the General Partner shall cause to be mailed or
made available, by any reasonable means (including posting on or accessible
through the Partnership"s or the Commission"s website) to each Record Holder of
a Partnership Interest as of a date selected by the General Partner, an annual
report containing financial statements of the Partnership for such fiscal year
of the Partnership, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, such
statements to be audited by a firm of independent public accountants selected by
the General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
(b) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 50 days
after the close of each Quarter (or such shorter period as required by the
Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership"s or the Commission"s website)
to each Record Holder of a Partnership Interest, as of a date selected by the
General Partner, a report containing unaudited financial statements of the
Partnership for such Quarter and year-to-date period, presented in accordance
with U.S. GAAP, including a balance sheet and statements of operations,
Partnership equity and cash flows, and such other information as may be required
by applicable law, regulation or rule of the Commission or any National
Securities Exchange on which the Partnership Interests are listed or admitted to
trading, or as the General Partner determines to be necessary or appropriate.
ARTICLE IX
TAX MATTERS
Section 9.1 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for federal, state and local income
tax purposes on the basis of the accrual method and the taxable period or year
that it is required by law to adopt, from time to time, as determined by the
General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal and state income tax reporting purposes with respect to a taxable
period shall be furnished to them within 90 days of the close
 
90







--------------------------------------------------------------------------------





of the calendar year in which the Partnership"s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.
Section 9.2 Tax Elections.
(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner"s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.
(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3 Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the "tax matters partner" (as defined in
Section 6231(a)(7) of the Code) and is authorized and required to represent the
Partnership (at the Partnership"s expense) in connection with all examinations
of the Partnership"s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Partnership funds for
professional services and costs associated therewith. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner to conduct such proceedings.
Section 9.4 Withholding. Notwithstanding any other provision of this Agreement,
the General Partner is authorized to take any action that may be required to
cause the Partnership and other Group Members to comply with any withholding
requirements established under the Code or any other federal, state or local law
including pursuant to Sections 1441, 1442, 1445 and 1446 of the Code, or
established under any foreign law. To the extent that the Partnership is
required or elects to withhold and pay over to any taxing authority any amount
resulting from the allocation or distribution of income to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.3 or Section
12.4(c) in the amount of such withholding from such Partner.
 
91







--------------------------------------------------------------------------------





ARTICLE X
ADMISSION OF PARTNERS
Section 10.1 Admission of Limited Partners.
(a) Reserved.
(b) By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V, Article XVI or Article XVII or pursuant to a merger, consolidation
or conversion pursuant to Article XIV, and except as provided in Section 4.9,
each transferee of, or other such Person acquiring, a Limited Partner Interest
(including any nominee, agent or representative acquiring such Limited Partner
Interests for the account of another Person or Group, which nominee, agent or
representative shall be subject to Section 10.1(c) below) (i) shall be admitted
to the Partnership as a Limited Partner with respect to the Limited Partner
Interests so transferred or issued to such Person when such Person becomes the
Record Holder of the Limited Partner Interests so transferred or acquired,
(ii) shall become bound, and shall be deemed to have agreed to be bound, by the
terms of this Agreement, (iii) shall be deemed to represent that the transferee
or acquirer has the capacity, power and authority to enter into this Agreement
and (iv) shall be deemed to make any consents, acknowledgements or waivers
contained in this Agreement, all with or without execution of this Agreement by
such Person. The transfer of any Limited Partner Interests and the admission of
any new Limited Partner shall not constitute an amendment to this Agreement. A
Person may become a Limited Partner without the consent or approval of any of
the Partners. A Person may not become a Limited Partner without acquiring a
Limited Partner Interest and becoming the Record Holder of such Limited Partner
Interest. The rights and obligations of a Person who is an Ineligible Holder
shall be determined in accordance with Section 4.9.
(c) With respect to Units that are held for a Person"s account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the rights of a Limited Partner in respect of such Units,
including the right to vote, on any matter, and unless the arrangement between
such Persons provides otherwise, take all action as a Limited Partner by virtue
of being the Record Holder of such Units in accordance with the direction of the
Person who is the beneficial owner of such Units, and the Partnership shall be
entitled to assume such Record Holder is so acting without further inquiry. The
provisions of this Section 10.1(c) are subject to the provisions of Section 4.3.
(d) The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).
(e) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2 Admission of Successor General Partner. A successor General Partner
approved pursuant to Section 11.1 or Section 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer





--------------------------------------------------------------------------------





of the General Partner Interest pursuant to Section 4.6, provided, however, that
no such successor shall be admitted to the Partnership
 
until compliance with the terms of Section 4.6 has occurred and such successor
has executed and delivered such other documents or instruments as may be
required to effect such admission. Any such successor is hereby authorized to
and shall, subject to the terms hereof, carry on the business of the members of
the Partnership Group without dissolution.
Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Register and any other records of the Partnership to reflect such admission
and, if necessary, to prepare as soon as practicable an amendment to this
Agreement and, if required by law, the General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1 Withdrawal of the General Partner.
(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an "Event of Withdrawal");
(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii) The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;
(iii) The General Partner is removed pursuant to Section 11.2;
(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi) (A) if the General Partner is a corporation, a certificate of dissolution
or its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation;
(B) if the General Partner is a partnership or a
 
93







--------------------------------------------------------------------------------





limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) if the General Partner is acting in such capacity by virtue
of being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
IPO Closing Date and ending at 12:00 midnight, Central Time, on June 30, 2024,
the General Partner voluntarily withdraws by giving at least 90 days" advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates) and the
General Partner delivers to the Partnership an Opinion of Counsel ("Withdrawal
Opinion of Counsel") that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
under the Delaware Act of any Limited Partner or cause any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed); (ii) at any time after 12:00 midnight, Central Time, on June 30,
2024, the General Partner voluntarily withdraws by giving at least 90 days"
advance notice to the Unitholders, such withdrawal to take effect on the date
specified in such notice; (iii) at any time that the General Partner ceases to
be the General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any time
that the General Partner voluntarily withdraws by giving at least 90 days"
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. Any successor General Partner elected
in accordance with the terms of this Section 11.1 shall be subject to the
provisions of Section 10.2.
Section 11.2 Removal of the General Partner. The General Partner may be removed
if such removal is approved by the Unitholders holding at least 75% of the
Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a
 
94







--------------------------------------------------------------------------------





successor General Partner by the Unitholders holding a majority of the
outstanding Common Units voting as a class and Unitholders holding a majority of
the outstanding Subordinated Units (if any Subordinated Units are then
Outstanding) voting as a class (including, in each case, Units held by the
General Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2, such Person
shall, upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
The right of the holders of Outstanding Units to remove the General Partner
shall not exist or be exercised unless the Partnership has received an opinion
opining as to the matters covered by a Withdrawal Opinion of Counsel. Any
successor General Partner elected in accordance with the terms of this Section
11.2 shall be subject to the provisions of Section 10.2.
Section 11.3 Interest of Departing General Partner and Successor General
Partner.
(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates" general partner
interest (or equivalent interest), if any, in the other Group Members
(including, in the case of EH II, the EH Management Units) and all of its or its
Affiliates" Incentive Distribution Rights (collectively, the "Combined
Interest") in exchange for an amount in cash equal to the fair market value of
such Combined Interest, such amount to be determined and payable as of the
effective date of its withdrawal or removal. If the General Partner is removed
by the Unitholders under circumstances where Cause exists or if the General
Partner withdraws under circumstances where such withdrawal violates this
Agreement, and if a successor General Partner is elected in accordance with the
terms of Section 11.1 or Section 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner), such successor shall have the option, exercisable prior
to the effective date of the withdrawal or removal of such Departing General
Partner (or, in the event the business of the Partnership is continued, prior to
the date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.
For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing
 
95







--------------------------------------------------------------------------------





agreement within 30 days after the effective date of such Departing General
Partner"s withdrawal or removal, by an independent investment banking firm or
other independent expert selected by the Departing General Partner and its
successor, which, in turn, may rely on other experts, and the determination of
which shall be conclusive as to such matter. If such parties cannot agree upon
one independent investment banking firm or other independent expert within 45
days after the effective date of such withdrawal or removal, then the Departing
General Partner shall designate an independent investment banking firm or other
independent expert, the Departing General Partner"s successor shall designate an
independent investment banking firm or other independent expert, and such firms
or experts shall mutually select a third independent investment banking firm or
independent expert, which third independent investment banking firm or other
independent expert shall determine the fair market value of the Combined
Interest. In making its determination, such third independent investment banking
firm or other independent expert may consider the then current trading price of
Units on any National Securities Exchange on which Units are then listed or
admitted to trading, the value of the Partnership"s assets, the rights and
obligations of the Departing General Partner, the value of the Incentive
Distribution Rights and the General Partner Interest and other factors it may
deem relevant.
(b) If the Combined Interest is not purchased in the manner set forth in Section
11.3(a), the Departing General Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c) If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership"s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner"s
admission, the successor General Partner"s interest in all Partnership
distributions and allocations shall be its Percentage Interest.
 
96







--------------------------------------------------------------------------------





Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages. Notwithstanding
any provision of this Agreement, if the General Partner is removed as general
partner of the Partnership under circumstances where Cause does not exist and
Units held by the General Partner and its Affiliates are not voted in favor of
such removal, (i) the Subordination Period will end and all Outstanding
Subordinated Units will immediately and automatically convert into Common Units
on a one-for-one basis, (ii) all Cumulative Common Unit Arrearages on the Common
Units will be extinguished and (iii) the General Partner will have the right to
convert its General Partner Interest and its Incentive Distribution Rights into
Common Units or to receive cash in exchange therefor in accordance with Section
11.3.
Section 11.5 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner"s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such successor General Partner shall continue the business
of the Partnership. The Partnership shall dissolve, and (subject to Section
12.2) its affairs shall be wound up, upon:
(a) an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and a Withdrawal
Opinion of Counsel is received as provided in Section 11.1(b) or Section 11.2
and such successor is admitted to the Partnership pursuant to Section 10.2;
(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or
(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2 Continuation of the Business of the Partnership After Dissolution.
Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in Section
11.1(a)(i) or (iii) and the failure of the Partners to select a successor to
such Departing General Partner pursuant to Section 11.1 or Section 11.2, then,
to the maximum extent permitted by law, within 90 days thereafter, or (b)
 
97







--------------------------------------------------------------------------------





dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in Section 11.1(a)(iv), (v) or (vi), then, to the maximum extent
permitted by law, within 180 days thereafter, the holders of a Unit Majority may
elect to continue the business of the Partnership on the same terms and
conditions set forth in this Agreement by appointing as a successor General
Partner a Person approved by the holders of a Unit Majority. Unless such an
election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;
(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not already so treated or taxed).
Section 12.3 Liquidator. Upon dissolution of the Partnership in accordance with
the provisions of this Article XII, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and
Subordinated Units voting as a single class. The Liquidator (if other than the
General Partner) shall agree not to resign at any time without 15 days" prior
notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units and Subordinated Units voting as a single class. Upon dissolution, removal
or resignation of the Liquidator, a successor and substitute Liquidator (who
shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units and Subordinated Units voting as a
single class. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.
 
98







--------------------------------------------------------------------------------





Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Delaware Act and the following:
(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership"s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership"s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership"s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.
(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners under Section 16.3 and Section 17.3 or otherwise than in
respect of their distribution rights under Article VI. With respect to any
liability that is contingent, conditional or unmatured or is otherwise not yet
due and payable, the Liquidator shall either settle such claim for such amount
as it thinks appropriate or establish a reserve of cash or other assets to
provide for its payment. When paid, any unused portion of the reserve shall be
distributed as additional liquidation proceeds.
(c) Subject to Section 16.10 and Section 17.10, all property and all cash in
excess of that required to discharge liabilities as provided in Section 12.4(b)
shall be distributed to the Partners in accordance with, and to the extent of,
the positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (other than those made by
reason of distributions pursuant to this Section 12.4(c)) for the taxable period
of the Partnership during which the liquidation of the Partnership occurs (with
such date of occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of
such taxable period (or, if later, within 90 days after said date of such
occurrence).
Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the
 
99







--------------------------------------------------------------------------------





Partnership to enable it to effectuate, the return of the Capital Contributions
of the Limited Partners or Unitholders, or any portion thereof, it being
expressly understood that any such return shall be made solely from assets of
the Partnership.
Section 12.7 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.
Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1 Amendments to be Adopted Solely by the General Partner. Subject to
Article XVI and Article XVII, each Partner agrees that the General Partner,
without the approval of any Partner, may amend any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect:
(a) a change in the name of the Partnership, the location of the principal
office of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d) a change that the General Partner determines (i) does not adversely affect
the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect, (ii) to be necessary or appropriate (A) to satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) to facilitate the trading of the Units or Preferred Units (including the
division of any class, classes or series of Outstanding Units or Preferred Units
into different classes to facilitate uniformity of tax consequences within such
classes of or series of Units or Preferred Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units or Preferred Units are or will be listed or admitted to trading,
(iii) to be necessary or appropriate in connection with action taken by the
General Partner pursuant to Section 5.9 or (iv) is required to effect the intent
expressed in the Registration Statement or the intent of the provisions of this
Agreement or the Master Formation Agreement or is otherwise contemplated by this
Agreement or the Master Formation Agreement;
 
100







--------------------------------------------------------------------------------





(e) a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including a change in the definition of "Quarter" and the dates on which
distributions (other than Series A Distributions and Series B Distributions) are
to be made by the Partnership;
(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or "plan asset" regulations adopted under ERISA, as amended, regardless
of whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;
(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to Section 5.6;
(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i) an amendment effected, necessitated or contemplated by a Merger Agreement or
Plan of Conversion approved in accordance with Section 14.3;
(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4;
(k) a merger, conveyance or conversion pursuant to Section 14.3(c) or (d); or
(l) any other amendments substantially similar to the foregoing.
Section 13.2 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so free of any duty or obligation
whatsoever to the Partnership, any Limited Partner or any other Person bound by
this Agreement, and, in declining to propose or approve an amendment to this
Agreement, to the fullest extent permitted by law shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the General
Partner in determining whether to propose or approve any amendment to this
Agreement shall be permitted to do so in its sole and absolute discretion. An
amendment to this Agreement shall be effective upon its approval by the General
Partner and, except as otherwise provided by Section 13.1 or Section 13.3,
(i) the holders of a
 
101







--------------------------------------------------------------------------------





Unit Majority, unless a greater or different percentage of Outstanding Units is
required under this Agreement, (ii) if applicable pursuant to Section
16.5(b)(i), the holders of at least 66 2⁄3% of the Outstanding Series A
Preferred Units and (iii) if applicable pursuant to Section 17.5(b)(i), the
holders of at least 66 2⁄3% of the Outstanding Series B Preferred Units. Each
proposed amendment that requires the approval of the holders of a specified
percentage of Outstanding Units, Outstanding Series A Preferred Units or
Outstanding Series B Preferred Units shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of the requisite percentage
of Outstanding Units, Outstanding Series A Preferred Units or Outstanding Series
B Preferred Units, as applicable, or call a meeting of the Unitholders, Series A
Holders or Series B Holders, as applicable, to consider and vote on such
proposed amendment. The General Partner shall notify all Record Holders upon
final adoption of any amendments. The General Partner shall be deemed to have
notified all Record Holders as required by this Section 13.2 if it has posted or
made accessible such amendment through the Partnership"s or the Commission"s
website.
Section 13.3 Amendment Requirements.
(a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than Section 11.2 or Section 13.4, reducing such percentage or (ii) in the
case of Section 11.2 or Section 13.4, increasing such percentages, unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute (x) in the
case of a reduction as described in subclause (a)(i) hereof, not less than the
voting requirement sought to be reduced, (y) in the case of an increase in the
percentage in Section 11.2, not less than 90% of the Outstanding Units, or
(z) in the case of an increase in the percentage in Section 13.4, not less than
a majority of the Outstanding Units. Notwithstanding the provisions of Section
13.1 and Section 13.2, no provision of this Agreement that establishes a
percentage of Outstanding Series A Preferred Units and Outstanding Series B
Preferred Units required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of reducing or
increasing such percentage, unless such amendment is approved by the written
consent or the affirmative vote of holders of Outstanding Series A Preferred
Units and Outstanding Series B Preferred Units whose aggregate Outstanding
Series A Preferred Units and Outstanding Series B Preferred Units, as
applicable, constitute not less than 66 2⁄3% of the Outstanding Series A
Preferred Units and Outstanding Series B Preferred Units, as applicable.
(b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
 
102







--------------------------------------------------------------------------------





(c) Except as provided in Section 14.3, and without limitation of the General
Partner"s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class or series of
Partnership Interests in relation to other classes or series of Partnership
Interests must be approved by the holders of not less than a majority of the
Outstanding Partnership Interests of the class or series affected.
(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.
(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Units.
Section 13.4 Special Meetings. All acts of Limited Partners to be taken pursuant
to this Agreement shall be taken in the manner provided in this Article XIII.
Special meetings of the Limited Partners may be called by the General Partner or
by Limited Partners owning 20% or more of the Outstanding Units or Preferred
Units of the class, classes or series for which a meeting is proposed. Limited
Partners shall call a special meeting by delivering to the General Partner one
or more requests in writing stating that the signing Limited Partners wish to
call a special meeting and indicating the specific purposes for which the
special meeting is to be called and the class, classes or series of Units or
Preferred Units for which the meeting is proposed. No business may be brought by
any Limited Partner before such special meeting except the business listed in
the related request. Within 60 days after receipt of such a call from Limited
Partners or within such greater time as may be reasonably necessary for the
Partnership to comply with any statutes, rules, regulations, listing agreements
or similar requirements governing the holding of a meeting or the solicitation
of proxies for use at such a meeting, the General Partner shall send a notice of
the meeting to the Limited Partners either directly or indirectly. A meeting
shall be held at a time and place determined by the General Partner on a date
not less than 10 days nor more than 60 days after the time notice of the meeting
is given as provided in Section 18.1. Limited Partners shall not be permitted to
vote on matters that would cause the Limited Partners to be deemed to be taking
part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners" limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business. If any such vote were to take place, it shall be
deemed null and void to the extent necessary so as not to jeopardize the Limited
Partners" limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business.
Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to Section
13.4 shall be given to the Record Holders of the class or classes of Units for
which a meeting is proposed in writing by mail or other means of written
communication in accordance with Section 18.1.
 
103







--------------------------------------------------------------------------------





Section 13.6 Record Date. For purposes of determining the Limited Partners who
are Record Holders of the class or classes of Limited Partner Interests entitled
to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units or Preferred Units are listed or admitted to trading or U.S.
federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or U.S. federal securities laws
shall govern) or (b) in the event that approvals are sought without a meeting,
the date by which such Limited Partners are requested in writing by the General
Partner to give such approvals.
Section 13.7 Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless the aggregate amount of such postponement shall be for more than 45 days
after the original meeting date. Any meeting of Limited Partners may be
adjourned by the General Partner one or more times for any reason, including the
failure of a quorum to be present at the meeting with respect to any proposal or
the failure of any proposal to receive sufficient votes for approval. No vote of
the Limited Partners shall be required for any adjournment. A meeting of Limited
Partners may be adjourned by the General Partner as to one or more proposals
regardless of whether action has been taken on other matters. When a meeting is
adjourned to another time or place, notice need not be given of the adjourned
meeting and a new Record Date need not be fixed, if the time and place thereof
are announced at the meeting at which the adjournment is taken, unless such
adjournment shall be for more than 45 days. At the adjourned meeting, the
Partnership may transact any business which might have been transacted at the
original meeting. If the adjournment is for more than 45 days or if a new Record
Date is fixed for the adjourned meeting, a notice of the adjourned meeting shall
be given in accordance with this Article XIII.
Section 13.8 Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after call and
notice in accordance with Section 13.4 and Section 13.5, if a quorum is present
either in person or by proxy. Attendance of a Limited Partner at a meeting shall
constitute a waiver of notice of the meeting, except when the Limited Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened; and except that attendance at a meeting is not a
waiver of any right to disapprove of any matters submitted for consideration or
to object to the failure to submit for consideration any matters required to be
included in the notice of the meeting, but not so included, if such objection is
expressly made at the beginning of the meeting.
Section 13.9 Quorum and Voting. The presence, in person or by proxy, of holders
of a majority of the Outstanding Units or Preferred Units of the class, classes
or series for which a meeting has been called (including Outstanding Units or
Preferred Units deemed owned by the
 
104







--------------------------------------------------------------------------------





General Partner and its Affiliates) shall constitute a quorum at a meeting of
Limited Partners of such class, classes or series unless any such action by the
Limited Partners requires approval by holders of a greater percentage of such
class, classes or series of Units or Preferred Units, in which case the quorum
shall be such greater percentage. At any meeting of the Limited Partners duly
called and held in accordance with this Agreement at which a quorum is present,
the act of Limited Partners holding Outstanding Units or Preferred Units that in
the aggregate represent a majority of the Outstanding Units or Preferred Units
entitled to vote at such meeting shall be deemed to constitute the act of all
Limited Partners, unless a different percentage is required with respect to such
action under the provisions of this Agreement, in which case the act of the
Limited Partners holding Outstanding Units or Preferred Units that in the
aggregate represent at least such different percentage shall be required. The
Limited Partners present at a duly called or held meeting at which a quorum is
present may continue to transact business until adjournment, notwithstanding the
exit of enough Limited Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by the required percentage of Outstanding
Units or Preferred Units specified in this Agreement.
Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units or Preferred Units (including Units or Preferred Units deemed
owned by the General Partner and its Affiliates) that would be necessary to
authorize or take such action at a meeting at which all the Limited Partners
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units or Preferred Units are listed or admitted to trading, in which
case the rule, regulation, guideline or requirement of such National Securities
Exchange shall govern). Prompt notice of the taking of action without a meeting
shall be given to the Limited Partners who have not approved in writing. The
General Partner may specify that any written ballot submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Outstanding Units or Preferred Units held
by such Limited Partners, the Partnership shall be deemed to have failed to
receive a ballot for the Outstanding
 
105







--------------------------------------------------------------------------------





Units or Preferred Units that were not voted. If approval of the taking of any
permitted action by the Limited Partners is solicited by any Person other than
by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient approvals are first deposited
with the Partnership and (c) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners" limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners.
Section 13.12 Right to Vote and Related Matters.
(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of "Outstanding") shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b) Only those Record Holders of the Outstanding Series A Preferred Units on the
Record Date set pursuant to Section 13.6 (and also subject to the limitations
set forth in Section 16.5) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners holding Series A Preferred Units or to act with
respect to matters as to which the holders of the Outstanding Series A Preferred
Units have the right to vote or to act. All references in this Agreement to
votes of, or other acts that may be taken by, the Outstanding Series A Preferred
Units shall be deemed to be references to the votes or acts of the Record
Holders of such Outstanding Series A Preferred Units.
(c) Only those Record Holders of the Outstanding Series B Preferred Units on the
Record Date set pursuant to Section 13.6 (and also subject to the limitations
set forth in Section 17.5) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners holding Series B Preferred Units or to act with
respect to matters as to which the holders of the Outstanding Series B Preferred
Units have the right to vote or to act. All references in this Agreement to
votes of, or other acts that may be taken by, the Outstanding Series B Preferred
Units shall be deemed to be references to the votes or acts of the Record
Holders of such Outstanding Series B Preferred Units.
(d) With respect to Units or Preferred Units that are held for a Person"s
account by another Person that is the Record Holder (such as a broker, dealer,
bank, trust company or clearing corporation, or an agent of any of the
foregoing), such Record Holder shall, in exercising the voting rights in respect
of such Units or Preferred Units on any matter, and unless the arrangement
between such Persons provides otherwise, vote such Units or Preferred Units in
favor of, and in accordance with the direction of, the Person who is the
beneficial owner of such
 
106







--------------------------------------------------------------------------------





Units or Preferred Units, and the Partnership shall be entitled to assume such
Record Holder is so acting without further inquiry. The provisions of this
Section 13.12(d) (as well as all other provisions of this Agreement) are subject
to the provisions of Section 4.3.
Section 13.13 Voting of Incentive Distribution Rights.
(a) For so long as a majority of the Incentive Distribution Rights are held by
the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law, and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.
(b) For so long as less than a majority of the Incentive Distribution Rights are
held by the General Partner and its Affiliates, the Incentive Distribution
Rights will be entitled to vote on all matters submitted to a vote of
Unitholders, other than amendments to this Agreement and other matters that the
General Partner determines do not adversely affect the holders of the Incentive
Distribution Rights as a whole in any material respect. On any matter in which
the holders of Incentive Distribution Rights are entitled to vote, such holders
will vote together with the Subordinated Units, prior to the end of the
Subordination Period, or together with the Common Units, thereafter, in either
case as a single class except as otherwise required by Section 13.3(c), and such
Incentive Distribution Rights shall be treated in all respects as Subordinated
Units or Common Units, as applicable, when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement. The relative voting power of the
Incentive Distribution Rights and the Subordinated Units or Common Units, as
applicable, will be set in the same proportion as cumulative cash distributions,
if any, in respect of the Incentive Distribution Rights for the four consecutive
Quarters prior to the record date for the vote bears to the cumulative cash
distributions in respect of such class of Units for such four Quarters.
(c) Notwithstanding Section 13.13(b), in connection with any equity financing,
or anticipated equity financing, by the Partnership of an Expansion Capital
Expenditure, the General Partner may, without the approval of the holders of the
Incentive Distribution Rights, temporarily or permanently reduce the amount of
Incentive Distributions that would otherwise be distributed to such holders,
provided that in the judgment of the General Partner, such reduction will be in
the long-term best interest of the holders of the Incentive Distribution Rights.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
 
107







--------------------------------------------------------------------------------





the United States of America, pursuant to a written plan of merger or
consolidation ("Merger Agreement") or a written plan of conversion ("Plan of
Conversion"), as the case may be, in accordance with this Article XIV.
Section 14.2 Procedure for Merger, Consolidation or Conversion.
(a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.
(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i) name and state of domicile of each of the business entities proposing to
merge or consolidate;
(ii) the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the "Surviving Business Entity");
(iii) the terms and conditions of the proposed merger or consolidation;
(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
 
108







--------------------------------------------------------------------------------





(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.
(c) If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i) the name of the converting entity and the converted entity;
(ii) a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii) a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v) in an attachment or exhibit, the Certificate of Limited Partnership of the
Partnership;
(vi) in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii) the effective time of the conversion, which may be the date of the filing
of the articles of conversion or a later date specified in or determinable in
accordance with the Plan of Conversion (provided, that if the effective time of
the conversion is to be later than the date of the filing of such articles of
conversion, the effective time shall be fixed at a date or time certain at or
prior to the time of the filing of such articles of conversion and stated
therein); and
(viii) such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3 Approval by Limited Partners. Except as provided in Sections
14.3(c) or (d), the General Partner, upon its approval of the Merger Agreement
or the Plan of Conversion, as the case may be, shall direct that the Merger
Agreement or the Plan of Conversion, as
 
109







--------------------------------------------------------------------------------





applicable, be submitted to a vote of Unitholders whether at a special meeting
or by written consent, in either case in accordance with the requirements of
Article XIII. A copy or a summary of the Merger Agreement or the Plan of
Conversion, as the case may be, shall be included in or enclosed with the notice
of a special meeting or the written consent and, subject to any applicable
requirements of Regulation 14A pursuant to the Exchange Act or successor
provision, no other disclosure regarding the proposed merger, consolidation or
conversion shall be required.
(a) Except as provided in Section 14.3(c) and Section 14.3(d), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.
(b) Except as provided in Section 14.3(c) and Section 14.3(d), after such
approval by vote or consent of the Unitholders, and at any time prior to the
filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(c) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership"s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of limited liability under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) of any Limited Partner as compared to its limited liability
under the Delaware Act or cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not previously treated as such), (ii) the
sole purpose of such conversion, merger, or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the General Partner determines that the governing instruments
of the new entity provide the Limited Partners and the General Partner with
substantially the same rights and obligations as are herein contained.
(d) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income
 
110









--------------------------------------------------------------------------------





tax purposes (to the extent not previously treated as such), (ii) the merger or
consolidation would not result in an amendment to this Agreement, other than any
amendments that could be adopted pursuant to Section 13.1, (iii) the Partnership
is the Surviving Business Entity in such merger or consolidation, (iv) each Unit
and Preferred Unit outstanding immediately prior to the effective date of the
merger or consolidation is to be an identical Unit or Preferred Unit, as
applicable, of the Partnership after the effective date of the merger or
consolidation, and (v) the number of Partnership Interests to be issued by the
Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests (other than Incentive Distribution Rights) Outstanding
immediately prior to the effective date of such merger or consolidation.
(e) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4 Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.
Section 14.5 Effect of Merger, Consolidation or Conversion.
(a) At the effective time of the merger:
(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;
(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and
(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
 
111







--------------------------------------------------------------------------------





(b) At the effective time of the conversion:
(i) the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii) all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii) all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv) all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v) a proceeding pending by or against the Partnership or by or against any of
Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
(vi) the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1 Right to Acquire Limited Partner Interests.
(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 90% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three Business Days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed. Notwithstanding the foregoing, if, at any time,
the General Partner and its Affiliates hold less than 70% of the total Limited
Partner Interests of any class then Outstanding then, from and after that time,
the General Partner"s right set forth in this Section 15.1(a) shall be
exercisable if the
 
112







--------------------------------------------------------------------------------





General Partner and its Affiliates subsequently hold more than 80% of the total
Limited Partner Interests of such class. Notwithstanding the foregoing, the
repurchase right described in this Article XV shall not apply to Series A
Preferred Units or Series B Preferred Units.
(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent notice of such election to purchase (the "Notice of
Election to Purchase") and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner),
together with such information as may be required by law, rule or regulation, at
least 10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be filed and distributed as may be required by
the Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Register shall be conclusively presumed to have
been given regardless of whether the owner receives such notice. On or prior to
the Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent or exchange agent cash in an
amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate or
redemption instructions shall not have been surrendered for purchase or
provided, respectively, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, in the case of
Limited Partner Interests evidenced by Certificates, or instructions agreeing to
such redemption, and such Limited Partner Interests shall thereupon be deemed to
be transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, in the Register, and the General Partner or any Affiliate of the
General Partner, or the Partnership, as the case may be, shall be deemed to be
the Record Holder of all such Limited Partner Interests from and after the
Purchase Date and shall have all rights as the Record Holder of such Limited
Partner Interests (including all rights as owner of such Limited Partner
Interests pursuant to Article IV, Article V, Article VI and Article XII).
(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to
 
113







--------------------------------------------------------------------------------





purchase as provided in this Section 15.1 may surrender his Certificate
evidencing such Limited Partner Interest to the Transfer Agent in exchange for
payment of the amount described in Section 15.1(a), therefor, without interest
thereon, in accordance with procedures set forth by the General Partner.
ARTICLE XVI
SERIES A PERPETUAL PREFERRED UNITS
Section 16.1 Designation. A series of Preferred Units to be known as "10% Series
A Fixed-to-Floating Non-Cumulative Redeemable Perpetual Preferred Units" is
hereby designated and created. Each Series A Preferred Unit shall be identical
in all respects to every other Series A Preferred Unit. Each Series A Preferred
Unit represents a perpetual equity interest in the Partnership and shall not
give rise to a claim by the holder thereof for payment of a principal amount at
any particular date.
Section 16.2 Series A Preferred Units.
(a) The authorized number of Series A Preferred Units shall be unlimited. Any
Series A Preferred Units that are redeemed, purchased or otherwise acquired by
the Partnership shall be cancelled.
(b) The Series A Preferred Units may be evidenced by Certificates in such form
as the General Partner may approve and, subject to the satisfaction of (i) any
applicable legal or regulatory requirements and (ii) any applicable contractual
requirements governing the transfer by a Series A Holder of Series A Preferred
Units, may be assigned or transferred in a manner identical to the assignment
and transfer of other Partnership Interests; unless and until the General
Partner determines to assign the responsibility to another Person, the General
Partner will act as the registrar and Transfer Agent for the Series A Preferred
Units. Any Certificates evidencing Series A Preferred Units shall be separately
identified and shall not bear the same CUSIP number, if any, as the Certificates
evidencing Common Units or Series B Preferred Units.
Section 16.3 Distributions.
(a) Except as otherwise provided herein, distributions on each Series A
Preferred Unit shall accrue at the Series A Distribution Rate in each Quarter
from and including the Series A Original Issue Date or the first day of each
succeeding Quarter to and including the last day of each such Quarter.
Distributions on each Series A Preferred Unit are not mandatory and, in the
event distributions are not declared on Series A Preferred Units for payment for
any Quarter, then such distribution shall not be cumulative and shall not accrue
and be payable. Subject to the Delaware Act and other applicable law, Series A
Holders shall be entitled to receive Series A Distributions from time to time at
the Series A Distribution Rate per Series A Preferred Unit, when, as, and if
declared by the General Partner commencing with the Quarter ending March 31,
2016. Distributions, to the extent declared by the General Partner to be paid by
the Partnership in accordance with this Section 16.3, shall be paid each Quarter
on the Series A Distribution Payment Date to Series A Holders on the Record Date
selected by the General Partner for the applicable Series A Distribution (the
"Series A Distribution Record Date"), and, unless
 
114







--------------------------------------------------------------------------------





otherwise determined by the General Partner, shall be deemed to have been paid
out of Available Cash with respect to the Quarter immediately preceding the
Quarter in which such distribution was made. Series A Distributions for any
Quarter in the Fixed Rate Period shall be payable based on a 360-day year
consisting of twelve 30-day months. Series A Distributions for any Quarter in
the Floating Rate Period shall be payable based on a 360-day year consisting of
twelve 30-day months. All Series A Distributions payable by the Partnership
pursuant to this Section 16.3 shall be payable without regard to income of the
Partnership and shall be treated for federal income tax purposes as guaranteed
payments for the use of capital under Section 707(c) of the Code.
(b) Not later than 5:00 p.m., New York City time, on each Series A Distribution
Payment Date, the Partnership shall pay those Series A Distributions, if any,
that shall have been declared by the General Partner to Series A Holders on the
Series A Distribution Record Date. So long as the Series A Preferred Units are
held of record by the Depositary or a nominee of the Depositary, declared Series
A Distributions shall be paid to the Depositary in same-day funds on each Series
A Distribution Payment Date. No distribution shall be declared or paid or set
apart for payment on any Junior Securities with respect to any Quarter unless
full distributions have been or contemporaneously are being paid or provided for
on all Outstanding Series A Preferred Units and any Parity Securities for such
Quarter. If less than all distributions payable with respect to all Series A
Preferred Units and any Parity Securities are paid, any partial payment shall be
made pro rata (treating any distributions on Parity Securities paid in units of
Parity Securities as being equivalent to a cash payment) with respect to the
Series A Preferred Units and any Parity Securities entitled to a distribution
payment at such time in proportion to the aggregate amounts remaining due in
respect of such Series A Preferred Units and Parity Securities at such time. No
Junior Securities shall be purchased, redeemed or otherwise acquired for
consideration by the Partnership unless full distributions (whether or not such
distributions shall have been declared) for each Quarter since the Series A
Original Issue Date have been or contemporaneously are being paid or provided
for on all outstanding Series A Preferred Units during any Quarter.
(c) LIBOR for each Quarter during the Floating Rate Period ("Three-Month LIBOR")
shall be determined by the Calculation Agent, as of the applicable LIBOR
Determination Date, and shall be the rate (expressed as an annual percentage)
for deposits in U.S. dollars for a three-month period as appears on Bloomberg,
L.P. page US0003M, as set by the British Bankers Association at 11:00 a.m.
(London time) on such LIBOR Determination Date. If the appropriate page is
replaced or service ceases to be available, the General Partner, acting
reasonably, may select another page or service displaying the appropriate rate.
Section 16.4 Series A Change of Control.
(a) Subject to Section 16.4(d), upon the occurrence of a Series A Change of
Control that occurs while Series A Preferred Units are Outstanding, each Series
A Holder shall have the right to convert (a "Series A Change of Control
Conversion") such number of Series A Preferred Units held by such Series A
Holder on the Series A Change of Control Conversion Date as such Series A Holder
may elect in accordance with Section 16.4(g) into a number of Common Units per
Series A Preferred Units that is an amount equal to the Series A Conversion
Ratio (such number of Common Units, the "Series A Common Unit Conversion
Consideration"). The "Series A Change of Control Conversion Date" shall be the
date fixed by
 
115







--------------------------------------------------------------------------------





the General Partner, in its sole discretion, as the date the Series A Preferred
Units are to be converted to Conversion Common Units. Such Series A Change of
Control Conversion Date shall be a Business Day that is no fewer than 20 days
nor more than 35 days from the date on which the Partnership provides the notice
to Series A Holders pursuant to Section 16.4(e).
(b) Subject to Section 5.5, the "Series A Conversion Ratio" shall be calculated
as the lesser of: (i) the quotient obtained by dividing (x) the Series A
Liquidation Preference as of 5:00 p.m., New York City time, on the Business Day
immediately preceding the Series A Change of Control Conversion Date (unless the
Series A Change of Control Conversion Date is after a Record Date for a Series A
Distribution and prior to the corresponding payment of such distribution, in
which case any such declared and unpaid distribution will be excluded from this
amount) by (y) the Common Unit Price, and (ii) 6.5703 (the "Unit Cap"); provided
that the amounts in Section 16.4 (b)(i) and Section 16.4(b)(ii) shall be subject
to pro rata adjustments for any Unit splits (including those effected pursuant
to a distribution of Common Units), subdivisions, combinations or distributions
(in each case, a "Unit Split") with respect to Common Units. The adjusted Unit
Cap as the result of a Unit Split will be the number of Common Units that is
equal to the product obtained by multiplying (i) the Unit Cap in effect
immediately prior to the Unit Split by (ii) a fraction, (a) the numerator of
which is the number of Common Units outstanding after giving effect to the Unit
Split and (b) the denominator of which is the number of Common Units outstanding
immediately prior to the Unit Split.
(c) In the case of a Series A Change of Control pursuant to which Common Units
will be converted into cash, securities or other property or assets (including
any combination thereof) ("Alternative Conversion Consideration"), each Series A
Holder electing to participate in the Series A Change of Control Conversion will
receive upon conversion of the Series A Preferred Units elected by such holder
the kind and amount of such Alternative Conversion Consideration on a per Unit
basis which such holder would have owned or been entitled to receive upon the
Series A Change of Control had such holder held a number of Common Units equal
to the Series A Common Unit Conversion Consideration immediately prior to the
effective time of the Series A Change of Control; provided, that, if the holders
of Common Units have the opportunity to elect the form of consideration to be
received in such Series A Change of Control, the consideration that the Series A
Holders electing to participate in the Series A Change of Control Conversion
will receive will be the form and proportion of the aggregate consideration
elected by the holders of Common Units who participate in the determination
(based on the weighted average of elections) and will be subject to any
limitations to which all holders of Common Units are subject, including, without
limitation, pro rata reductions applicable to any portion of the consideration
payable in the Series A Change of Control. No fractional Units will be issued
upon the conversion of the Series A Preferred Units. Instead, the Partnership
shall pay the cash value of such fractional Units.
(d) Notwithstanding anything to the contrary in this Agreement, if prior to the
Series A Change of Control Conversion Date, a Redeeming Party provides notice of
its election to purchase Series A Preferred Units pursuant to Section 16.6 of
this Agreement, Series A Holders shall not have any right to convert the Series
A Preferred Units that the Redeeming Party has elected to purchase, and any
Series A Preferred Units subsequently selected for purchase that have been
tendered for conversion shall be purchased on the Series A Redemption Date
instead of converted on the Series A Change of Control Conversion Date.
 
116







--------------------------------------------------------------------------------





(e) Within 30 days following the occurrence of a Series A Change of Control, the
Partnership (or a third party with its prior written consent) shall provide to
Series A Holders a notice of occurrence of the Series A Change of Control that
describes the resulting Series A Change of Control Conversion Right and states:
(i) the events constituting the Series A Change of Control; (ii) the date of the
Series A Change of Control; (iii) the Series A Change of Control Conversion
Date; (iv) the last date on which the Series A Holders may exercise their Series
A Change of Control Conversion Right; (v) the method and period for calculating
the Series A Common Unit Conversion Consideration; (vi) that if, prior to the
Series A Change of Control Conversion Date, a Redeeming Party provides notice of
its election to purchase Series A Preferred Units pursuant to Section 16.6 of
this Agreement, Series A Holders shall not have any right to convert the Series
A Preferred Units that the Redeeming Party has elected to purchase, and any
Series A Preferred Units subsequently selected for purchase that have been
tendered for conversion shall be purchased on the Series A Redemption Date
instead of converted on the Series A Change of Control Conversion Date; (vii) if
applicable, the type and amount of Alternative Conversion Consideration entitled
to be received per Series A Preferred Unit; (viii) the name and address of the
Paying Agent; and (ix) the procedures that the Series A Holders must follow to
exercise the Series A Change of Control Conversion Right.
(f) The Partnership (or a third party with its prior written consent) will issue
a press release for publication through a news or press organization that is
reasonably expected to broadly disseminate the relevant information to the
public, or post notice on the website of the Partnership, in any event prior to
the opening of business on the first Business Day following any date on which
the Partnership (or a third party with its prior written consent) provides the
notice described above to the Series A Holders.
(g) Each Series A Holder electing to participate in the Series A Change of
Control Conversion will be required prior to the close of business on the third
Business Day preceding the Series A Change of Control Conversion Date, to notify
the Partnership in writing of the number of Series A Preferred Units held by
such Series A Holder on the Series A Change of Control Conversion Date that such
holder elects to be converted in the Series A Change of Control Conversion and
otherwise to comply with any applicable procedures of the Depositary for
effecting the conversion. The failure of any Series A Holder to timely deliver a
written notice in accordance with the immediately preceding sentence (or the
delivery by a Series A Holder of a timely notice of exercise for only a portion,
but not all, of the Series A Preferred Units held by such Series A Holder) shall
constitute an election by such Series A Holder to not participate in the Series
A Change of Control Conversion (or to not participate in the Series A Change of
Control Conversion as to the portion of the Series A Preferred Units held by
such Series A Holder as to which a timely notice of exercise was not delivered).
(h) Upon conversion, the rights of such participating Series A Holder as a
holder of the Series A Preferred Units shall cease with respect to such
converted Series A Preferred Units, and such Person shall continue to be a
Partner and have the rights of a holder of Common Units under this Agreement
with respect to its Conversion Common Units. Each Series A Preferred Unit shall,
upon its Series A Change of Control Conversion Date, be deemed to be transferred
to, and cancelled by, the Partnership in exchange for the issuance of the
Conversion Common Units.
 
117







--------------------------------------------------------------------------------





(i) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Conversion
Common Units. However, the participating Series A Holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Conversion Common Units in a name other than such Series A Holder"s
name. The Transfer Agent may refuse to reflect the notation of book entry (or
the issuance of a Certificate) for Common Units being issued in a name other
than the Series A Holder"s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the Series A Holder"s name. Nothing herein
shall preclude any tax withholding required by law or regulation.
(j) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Conversion Common Units and, if the Common Units
are then listed or quoted on a National Securities Exchange or other market,
shall list or cause to have quoted and keep listed and quoted the Conversion
Common Units to the extent permitted or required by the rules of such exchange
or market.
(k) Notwithstanding anything herein to the contrary, nothing herein shall give
to any Series A Holder any rights as a creditor in respect of its right to
conversion.
(l) The holder of a Conversion Common Unit shall not be issued a Common Unit
Certificate pursuant to Section 4.1 and shall not be permitted to transfer its
Conversion Common Unit to a Person that is not an Affiliate of the holder until
such time as the Partnership determines, based on advice of counsel, that a
Conversion Common Unit should have, as a substantive matter, like intrinsic
economic and U.S. federal income tax characteristics, in all material respects,
to the intrinsic economic and U.S. federal income tax characteristics of a
Common Unit then Outstanding. In connection with the condition imposed by this
Section 16.4 (l), the Partnership shall take whatever steps are required to
provide economic uniformity to the Conversion Common Unit in preparation for a
transfer of such Conversion Common Unit, including the application of Section
6.1(d)(xi); provided, however, that no such steps may be taken that would have a
material adverse effect on the Unitholders holding Common Units represented by
Common Unit Certificates.
Section 16.5 Voting Rights.
(a) Notwithstanding anything to the contrary in this Agreement, the Series A
Preferred Units shall have no voting, consent or approval rights except as set
forth in this Section 16.5 or as otherwise required by the Delaware Act.
(b)
(i) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66 2⁄3% of the Outstanding Series A Preferred Units, voting as a
single class, no amendment to this Agreement shall be adopted that would or
could reasonably be expected to have a material adverse effect on the rights,
preferences, obligations or privileges of the Series A Preferred Units.
 
118







--------------------------------------------------------------------------------





(ii) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66 2⁄3% of the class composed of the Outstanding Series A Preferred
Units and the holders of any other Outstanding Series B Preferred Units and
Outstanding Other Preferred Units, voting as a single class, the Partnership
shall not (x) create or issue any Parity Securities (other than Series B
Preferred Units or any Other Preferred Units issued upon conversion of the
Series A Preferred Units pursuant to Section 16.12 hereof) with proceeds in an
aggregate amount in excess of $700.0 million (y) create or issue any Senior
Securities.
(iii) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have (x) received the affirmative vote or consent of the
holders of at least 66 2⁄3% of the class composed of the Outstanding Series A
Preferred Units and the holders of any other Outstanding Series B Preferred
Units and Outstanding Other Preferred Units, voting together as a single class,
or (y) agreed to purchase the Series A Preferred Units in accordance with
Section 16.6, the Partnership shall not effect an Article XIV Merger; provided
that such agreement can be conditioned on the Article XIV Merger.
(c) For any matter described in this Section 16.5 in which the Series A Holders
are entitled to vote as a class (whether separately or together with the holders
of any Parity Securities), such Series A Holders shall be entitled to one vote
per Series A Preferred Unit.
Section 16.6 Optional Redemption; Redemption Upon a NYSE Event, Series A Change
of Control, Article XIV Merger or Rating Event.
(a) At any time, and from time to time, (v) on or after a NYSE Event with
respect to the Series A Preferred Units, (w) on or after February 18, 2021,
(x) upon a Series A Change of Control within 120 days after the first date on
which such Series A Change of Control occurred, (y) upon an Article XIV Merger
within 120 days after the first date on which such Article XIV Merger occurred
or (z) upon the occurrence of, or any time following the occurrence of, a Rating
Event, the Partnership or a third party with the prior written consent of the
Partnership (such party in clause (v), (w), (x), (y) or (z), as applicable, the
"Redeeming Party") shall have the right, at its option, subject to the Delaware
Act and other applicable law, to purchase the Series A Preferred Units (except
with respect to a purchase pursuant to clause (v), for which the Partnership or
a third party must purchase the Series A Preferred Units), in whole or in part
(except with respect to a purchase pursuant to clause (v) and (z), for which the
Partnership or a third party must (with respect to clause (v)) or may (with
respect to clause (z)) purchase in whole but not in part), from any source of
funds legally available for such purpose. Any purchase pursuant to this Section
16.6 shall be subject to compliance with the provisions of the documents
governing the Partnership"s Existing Indebtedness and any other agreements
governing the Partnership"s future or existing outstanding indebtedness. Any
such purchase shall occur on a date set by the Redeeming Party (the "Series A
Redemption Date"); provided that in the case of clause (v), the Series A
Redemption Date shall be no more than 120 days after the date of occurrence of
such NYSE Event. Notwithstanding anything to the contrary herein, (i) the Series
A Redemption Date may be on the date of the Series A Change of Control or
Article XIV Merger, and any purchase pursuant to this Section 16.6 may be made
simultaneously with the Series A Change of Control or Article XIV Merger, as
applicable, and (ii) if, pursuant to clause (y) above, the Partnership does not
survive such Article XIV Merger, the Series A Redemption Date shall be the
effective date of the Article XIV Merger.
 
119







--------------------------------------------------------------------------------





(b) Subject to the Delaware Act, the Redeeming Party shall effect any such
purchase pursuant to this Section 16.6 by paying on such Series A Redemption
Date cash for each Series A Preferred Unit to be purchased equal to $25.50 per
Series A Preferred Unit plus an amount equal to all unpaid distributions thereon
(whether or not such distributions shall have been declared) from the Series A
Original Issue Date to the Series A Redemption Date (the "Series A Redemption
Price"). So long as the Series A Preferred Units are held of record by the
Depositary or a nominee of the Depositary, the Series A Redemption Price shall
be paid by the Paying Agent to the Depositary on the Series A Redemption Date.
(c) The Redeeming Party shall give notice in accordance with Section 16.9 of its
election (or in the case of clause (v) of Section 16.6(a), its obligation) to
purchase Series A Preferred Units pursuant to this Section 16.6 not less than 30
days and not more than 60 days before the scheduled Series A Redemption Date, to
the Series A Holders of any Series A Preferred Units to be purchased as such
Series A Holders" names appear (as of 5:00 p.m. New York City time on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Series A Holders shown therein. Such
notice (the "Series A Redemption Notice") shall state: (i) the Series A
Redemption Date, (ii) the number of Series A Preferred Units to be purchased
and, if fewer than all Outstanding Series A Preferred Units are to be purchased,
the number (and, in the case of Units in certificated form, the identification)
of Units to be purchased from such Series A Holder, (iii) the Series A
Redemption Price, (iv) the place where any Series A Preferred Units in
certificated form are to be purchased and shall be presented and surrendered for
payment of the Series A Redemption Price therefor, (v) whether the purchase is
conditioned upon the consummation of a Series A Change of Control or Article XIV
Merger and (vi) that distributions on the Series A Preferred Units to be
purchased shall cease to accumulate from and after such Series A Redemption
Date. The Redeeming Party may give the Series A Redemption Notice in advance of
a Series A Change of Control or Article XIV Merger if a definitive agreement is
in place for the Series A Change of Control or Article XIV Merger at the time of
giving the Series A Redemption Notice and such purchase may be conditioned on
the consummation of the Series A Change of Control or the Article XIV Merger.
(d) If the Redeeming Party elects to purchase fewer than all of the Outstanding
Series A Preferred Units pursuant to clause (w), (x) or (y) of Section 16.6 (b),
the number of Series A Preferred Units to be purchased shall be determined by
the Redeeming Party, and such Series A Preferred Units shall be purchased by
such method of selection as the Depositary (or, in the case of any certificated
Series A Preferred Units, the General Partner) shall determine, either Pro Rata
or by lot, with adjustments to avoid purchase of fractional Series A Preferred
Units. So long as all Series A Preferred Units are held of record by the
Depositary or a nominee of the Depositary, the Redeeming Party shall give
notice, or cause notice to be given, to the Depositary of the number of Series A
Preferred Units to be purchased, and the Depositary shall determine the number
of Series A Preferred Units to be purchased from the account of each of its
participants holding such Series A Preferred Units in its participant account.
Thereafter, each participant shall select the number of Series A Preferred Units
to be purchased from each such beneficial owner for whom it acts (including the
participant, to the extent it holds Series A Preferred Units for its own
account). The Series A Preferred Units not purchased shall remain Outstanding
and entitled to all the rights and preferences provided in this Article XVI.
 
120







--------------------------------------------------------------------------------





(e) If the Redeeming Party gives a Series A Redemption Notice, the Redeeming
Party shall deposit with the Paying Agent funds sufficient to purchase the
Series A Preferred Units as to which such Series A Redemption Notice shall have
been given, no later than 10:00 a.m. New York City time on the Series A
Redemption Date, and the Redeeming Party shall give the Paying Agent irrevocable
instructions and authority to pay the Series A Redemption Price to the Series A
Holders to be purchased upon surrender or deemed surrender (which shall occur
automatically if the Certificate representing such Series A Preferred Units is
issued in the name of the Depositary or its nominee) of the Certificates
therefor as set forth in the Series A Redemption Notice. If the Series A
Redemption Notice shall have been given, then from and after the Series A
Redemption Date, unless the Redeeming Party defaults in providing funds
sufficient for such purchase at the time and place specified for payment
pursuant to the Series A Redemption Notice or, unless the purchase is
conditioned on the Series A Change of Control or the Article XIV Merger and such
Series A Change of Control or Article XIV Merger does not occur, all Series A
Distributions on such Series A Preferred Units to be purchased shall cease to
accumulate and all rights of holders of such Series A Preferred Units with
respect to such Series A Preferred Units shall cease, except the right to
receive the Series A Redemption Price, including any amount equal to accumulated
and unpaid distributions to the Series A Redemption Date (whether or not
declared), and such Series A Preferred Units shall not thereafter be transferred
on the books of the Transfer Agent or be deemed to be Outstanding for any
purpose whatsoever. The Redeeming Party shall be entitled to receive from the
Paying Agent the interest income, if any, earned on such funds deposited with
the Paying Agent (to the extent that such interest income is not required to pay
the Series A Redemption Price of the Series A Preferred Units to be purchased),
and the holders of any Series A Preferred Units so purchased shall have no claim
to any such interest income. Any funds deposited with the Paying Agent hereunder
by the Redeeming Party for any reason, including purchase of Series A Preferred
Units, that remain unclaimed or unpaid after two years after the applicable
Series A Redemption Date or other payment date, shall be, to the extent
permitted by law, repaid to the Redeeming Party upon its written request, after
which repayment the Series A Holders entitled to such purchase or other payment
shall have recourse only to the Redeeming Party. Notwithstanding any Series A
Redemption Notice, there shall be no purchase of any Series A Preferred Units
called for purchase until funds sufficient to pay the full Series A Redemption
Price of such Series A Preferred Units shall have been deposited by the
Redeeming Party with the Paying Agent.
(f) Any Series A Preferred Units that are purchased or otherwise acquired by the
Redeeming Party shall be canceled. If only a portion of the Series A Preferred
Units represented by a Certificate shall have been called for purchase, upon
surrender of the Certificate to the Paying Agent (which shall occur
automatically if the Certificate representing such Series A Preferred Units is
registered in the name of the Depositary or its nominee), the Partnership shall
issue and the Paying Agent shall deliver to the Series A Holders a new
Certificate (or adjust the applicable book-entry account) representing the
number of Series A Preferred Units represented by the surrendered Certificate
that have not been called for purchase.
Section 16.7 No Sinking Fund. The Series A Preferred Units shall not have the
benefit of any sinking fund.
 
121







--------------------------------------------------------------------------------





Section 16.8 Record Holders. To the fullest extent permitted by applicable law,
the Partnership, the Transfer Agent and the Paying Agent may deem and treat any
Series A Holder as the true, lawful and absolute owner of the applicable Series
A Preferred Units for all purposes, and, to the fullest extent permitted by law,
neither the Partnership, the Transfer Agent nor the Paying Agent shall be
affected by any notice to the contrary.
Section 16.9 Notices. All notices or other communications in respect of the
Series A Preferred Units shall be sufficiently given (i) if given in writing in
the English language and either delivered in person or sent by first class mail,
postage prepaid at the address shown in the Register for each Series A Holder
or, in the case of the initial Series A Holder, the address set forth below:
CenterPoint Energy, Inc.
1111 Louisiana Street
Houston, Texas 77002
Attention: Dana O"Brien
Facsimile: (713) 207-0141
with a copy, which shall not constitute notice, to:
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Attention: David Elder
Facsimile: (713) 236-0822
or (ii) if given in such other manner as may be permitted in this Article XVI,
this Agreement or by applicable law. Any notice or other communication given to
a holder of a Series A Preferred Unit in book-entry form shall be given in the
manner prescribed by the Depositary, notwithstanding any contrary indication
herein.
Section 16.10 Other Rights; Liquidation Preference.
The Series A Preferred Units shall not have any voting powers, preferences or
relative, participating, optional or other special rights, or qualifications,
limitations or restrictions thereof, other than as set forth in this Article XVI
or as required by applicable law. Notwithstanding anything to the contrary in
this Agreement, but subject to the Delaware Act and other applicable law, in the
event of any liquidation, dissolution or winding up of the Partnership or the
sale or disposition of all or substantially all of the assets of the
Partnership, either voluntary or involuntary, the Record Holders holding
Preferred Units shall be entitled to be paid, or have the Partnership declare
and set apart for payment, out of the assets of the Partnership available for
distribution to the Partners or any assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Junior Securities, any unpaid Series A Distributions and the
positive value in each such Record Holder"s Capital Account in respect of such
Series A Preferred Units.
Section 16.11 Reserved.
 
122







--------------------------------------------------------------------------------





Section 16.12 Series A Non-Affiliate Transfers; Conversion to Series B Preferred
Units or Other Preferred Units.
(a) Any Series A Preferred Units (i) held by a Series A Non-Affiliate on the day
immediately following the second anniversary of the Series A Original Issue Date
or (ii) acquired by a Series A Non-Affiliate pursuant to a Series A
Non-Affiliate Transfer after the second anniversary of the Series A Original
Issue Date (such dates in clauses (i) and (ii), a "Series B Conversion Date")
shall automatically, on such Series B Conversion Date subject to Section
16.12(e), without any action by such Series A Non-Affiliate, convert into a
number of Series B Preferred Units equal to the number of Series A Preferred
Units held or acquired, as applicable, by such Series A Non-Affiliate on such
Series B Conversion Date (a "Series A Non-Affiliate Conversion"). Such Series B
Preferred Units shall have the terms, rights and preferences as set forth in
Article XVII. No Series A Preferred Units shall be converted to Series B
Preferred Units prior to a Series B Conversion Date and other than pursuant to
this Section 16.12.
(b) A Series A Holder shall deliver as promptly as practicable written notice to
the Partnership of any Series A Non-Affiliate Transfer identifying the
transferee, the address of the transferee, the number of Series A Preferred
Units transferred and the date of the transfer.
(c) In the event of a Series A Non-Affiliate Conversion, the Partnership shall
deliver as promptly as practicable written notice to each Series A Non-Affiliate
specifying: (i) the Series B Conversion Date, (ii) the number of Series B
Preferred Units to be issued in respect of each Series A Preferred Unit that is
converted and (iii) the place or places where certificates for such Series A
Preferred Units are to be surrendered for issuance of certificates representing
Series B Preferred Units. Each certificate representing a Series A Preferred
Unit surrendered in a Series A Non-Affiliate Conversion shall be accompanied by
instruments of transfer, in form satisfactory to the Partnership, duly executed
by the Series A Transferor or such transferor"s duly authorized attorney and an
amount sufficient to pay any transfer or similar tax in accordance with Section
4.5(b).
(d) Any Series A Non-Affiliate Conversion shall be deemed to have been effected
at the close of business on the applicable Series B Conversion Date. At such
time: (i) the Series A Non-Affiliate in whose name any certificate or
certificates for Series B Preferred Units shall be issuable upon such Series A
Non-Affiliate Conversion shall be deemed to have become the Record Holder of the
Series B Preferred Units represented thereby at such time; (ii) such Series A
Preferred Units so converted shall no longer be deemed to be outstanding, and
(iii) if the Series A Non-Affiliate Conversion is a result of a Series A
Non-Affiliate Transfer, all rights of the Series A Transferor with respect to
such Series A Preferred Units shall immediately terminate; provided, however,
(A) that if such Series A Non-Affiliate Transfer occurs after a Series A
Distribution Record Date but before the corresponding Series A Distribution
Payment Date, such Series A Transferor shall be entitled to any Series A
Distributions on such Series A Preferred Units paid on such Series A
Distribution Payment Date, and (B) if such Series A Non-Affiliate Transfer
occurs before a Series A Distribution Record Date, any Series A Non-Affiliate
transferee who holds Series B Preferred Units as a result of such Series A
Non-Affiliate Conversion on the Series A Distribution Record Date shall be
entitled to any Series A Distribution on such Series A Preferred Units payable
on such Series A Distribution Payment Date as a result of the fact that such
Series B Distributions shall accrue from the immediately preceding Quarter in
accordance with Section 17.3(a)(ii).
 
123







--------------------------------------------------------------------------------





(e) Notwithstanding Section 16.12(a), each time that (i) the Partnership is
required to issue Series B Preferred Units pursuant to this Section 16.12 (such
issuance, a "New Series B Issuance"), (ii) other Series B Preferred Units
previously issued pursuant to this Section 16.12 remain Outstanding and (iii) at
the time of the New Series B Issuance, the Partnership is in Arrears with
respect to any previously issued Series B Preferred Units, then the General
Partner shall (a) adopt an amendment to this Agreement to provide for a new
series of Preferred Units (the "Other Preferred Units"), such Other Preferred
Units to have the same rights and preferences as the Series B Preferred Units
except that the distributions for such Other Preferred Units will accumulate
from the date of issuance of such Other Preferred Units and (b) in lieu of
issuing Series B Preferred Units in the New Series B Issuance, the Partnership
shall issue Other Preferred Units in an amount equal to the number of Series B
Preferred Units that would have otherwise been issued in such New Series B
Issuance pursuant to Section 16.12(a). Any Other Preferred Units to be issued
pursuant to any amendment to the Agreement pursuant to this Section 16.12(e)
shall be Parity Securities.
ARTICLE XVII
SERIES B PERPETUAL PREFERRED UNITS
Section 17.1 Designation. A series of Preferred Units to be known as "10% Series
B Fixed-to-Floating Cumulative Redeemable Perpetual Preferred Units" is hereby
designated and created. Each Series B Preferred Unit shall be identical in all
respects to every other Series B Preferred Unit, except as to the respective
dates from which Series B Distributions may begin accruing, to the extent such
dates may differ. Each Series B Preferred Unit represents a perpetual equity
interest in the Partnership and shall not give rise to a claim by the holder
thereof for payment of a principal amount at any particular date.
Section 17.2 Series B Preferred Units.
(a) The authorized number of Series B Preferred Units shall be unlimited. Any
Series B Preferred Units that are redeemed, purchased or otherwise acquired by
the Partnership shall be cancelled.
(b) The Series B Preferred Units may be evidenced by Certificates in such form
as the General Partner may approve and, subject to the satisfaction of (i) any
applicable legal or regulatory requirements and (ii) any applicable contractual
requirements governing the transfer by a Series B Holder of Series B Preferred
Units, may be assigned or transferred in a manner identical to the assignment
and transfer of other Partnership Interests; unless and until the General
Partner determines to assign the responsibility to another Person, the General
Partner will act as the registrar and Transfer Agent for the Series B Preferred
Units. Any Certificates evidencing Series B Preferred Units shall be separately
identified and shall not bear the same CUSIP number, if any, as the Certificates
evidencing Common Units or Series A Preferred Units.
 
124







--------------------------------------------------------------------------------





Section 17.3 Distributions.
(a) Except as otherwise provided herein, distributions on each Series B
Preferred Unit shall be cumulative and shall accrue at the Series B Distribution
Rate in each Quarter from and including (i) the first day of the Quarter in
which the applicable Series B Conversion Date for such Series B Preferred Unit
occurs, if such Series B Conversion Date occurs after the Series B Distribution
Record Date for the immediately preceding Quarter or, in the case of the first
Series B Conversion Date, the Series A Distribution Record Date for the
immediately preceding Quarter or (ii) the first day of the Quarter immediately
preceding the Quarter in which the applicable Series B Conversion Date for such
Series B Preferred Unit occurs, if such Series B Conversion Date occurs before
the Series B Distribution Record Date for such preceding Quarter or, in the case
of the first Series B Conversion Date, the Series A Distribution Record Date for
such preceding Quarter, and in each case, to and including the last day of each
succeeding Quarter, until such time as the Partnership (or, in the case of
Section 17.6, any Redeeming Party) pays the Series B Distribution or converts
all of the Outstanding Series B Preferred Units in accordance with Section 17.4
or a Redeeming Party purchases all of the Outstanding Series B Preferred Units
in accordance with Section 17.6, whether or not such Series B Distributions
shall have been declared, and distributions shall accumulate on the amount of
Series B Distributions in Arrears at the Series B Distribution Rate. Subject to
the Delaware Act and other applicable law, Series B Holders shall be entitled to
receive Series B Distributions from time to time at the Series B Distribution
Rate per Series B Preferred Unit, when, as, and if declared by the General
Partner. Distributions, to the extent declared by the General Partner to be paid
by the Partnership in accordance with this Section 17.3, shall be paid each
Quarter on the Series B Distribution Payment Date to Series B Holders on the
Record Date selected by the General Partner for the applicable Series B
Distribution (the "Series B Distribution Record Date") (except that in the case
of payments of Series B Distributions in Arrears, the Series B Distribution
Record Date with respect to such payment shall be such date as may be designated
by the General Partner in accordance with this Article XVII), and, unless
otherwise determined by the General Partner, shall be deemed to have been paid
out of Available Cash with respect to the Quarter immediately preceding the
Quarter in which such distribution was made. Series B Distributions for any
Quarter in the Fixed Rate Period shall be payable based on a 360-day year
consisting of twelve 30-day months. Series B Distributions for any Quarter in
the Floating Rate Period shall be payable based on a 360-day year consisting of
twelve 30-day months. All Series B Distributions payable by the Partnership
pursuant to this Section 17.3 shall be payable without regard to income of the
Partnership and shall be treated for federal income tax purposes as guaranteed
payments for the use of capital under Section 707(c) of the Code. Except in the
case of payments of Series B Distributions in Arrears, each Series B
Distribution Record Date will be the same as each Series A Distribution Date, if
any.
(b) Not later than 5:00 p.m., New York City time, on each Series B Distribution
Payment Date, the Partnership shall pay those Series B Distributions, if any,
that shall have been declared by the General Partner to Series B Holders on the
Series B Distribution Record Date. In the case of payments of Series B
Distributions in Arrears, the Series B Distribution Record Date with respect to
such payment shall be such date as may be designated by the General Partner in
accordance with this Article XVII. So long as the Series B Preferred Units are
held of record by the Depositary or a nominee of the Depositary, declared Series
B Distributions shall be paid to the Depositary in same-day funds on each Series
B Distribution Payment Date or other distribution payment date in the case of
payments for Series B Distributions in Arrears. No distribution shall be
declared or paid or set apart for payment on any Junior Securities with
 
125







--------------------------------------------------------------------------------





respect to any Quarter unless full cumulative distributions (whether or not such
distributions shall have been declared) have been or contemporaneously are being
paid or provided for on all Outstanding Series B Preferred Units and any Parity
Securities through such Quarter. No Junior Securities shall be purchased,
redeemed or otherwise acquired for consideration by the Partnership unless full
cumulative distributions (whether or not such distributions shall have been
declared) through such Quarter have been or contemporaneously are being paid or
provided for on all outstanding Series B Preferred Units during any Quarter.
Accumulated Series B Distributions in Arrears for any past Quarter may be
declared by the General Partner and paid on any date fixed by the General
Partner, whether or not a Series B Distribution Payment Date, to Series B
Holders on the record date for such payment, which may not be less than 10 days
nor more than 60 days before such payment date. Subject to the next succeeding
sentence, if all accumulated Series B Distributions in Arrears on all
Outstanding Series B Preferred Units and any Parity Securities shall not have
been declared and paid, or if sufficient funds for the payment thereof shall not
have been set apart, payment of accumulated distributions in Arrears shall be
made in order of their respective distribution payment dates, commencing with
the earliest. If less than all distributions payable with respect to all Series
B Preferred Units and any Parity Securities are paid, any partial payment shall
be made pro rata (treating any distributions on Parity Securities paid in units
of Parity Securities as being equivalent to a cash payment) with respect to the
Series B Preferred Units and any Parity Securities entitled to a distribution
payment at such time in proportion to the aggregate amounts remaining due in
respect of such Series B Preferred Units and Parity Securities at such time.
(c) The Three-Month LIBOR shall be determined by the Calculation Agent, as of
the applicable LIBOR Determination Date, and shall be the rate (expressed as an
annual percentage) for deposits in U.S. dollars for a three-month period as
appears on Bloomberg, L.P. page US0003M, as set by the British Bankers
Association at 11:00 a.m. (London time) on such LIBOR Determination Date. If the
appropriate page is replaced or service ceases to be available, the General
Partner, acting reasonably, may select another page or service displaying the
appropriate rate.
Section 17.4 Series B Change of Control.
(a) Subject to Section 17.4(d), upon the occurrence of a Series B Change of
Control that occurs while Series B Preferred Units are Outstanding, each Series
B Holder shall have the right to convert (a "Series B Change of Control
Conversion") such number of Series B Preferred Units held by such Series B
Holder on the Series B Change of Control Conversion Date as such Series B Holder
may elect in accordance with Section 17.4(g) into a number of Common Units per
Series B Preferred Units that is an amount equal to the Series B Conversion
Ratio (such number of Common Units, the "Series B Common Unit Conversion
Consideration"). The "Series B Change of Control Conversion Date" shall be the
date fixed by the General Partner, in its sole discretion, as the date the
Series B Preferred Units are to be converted to Conversion Common Units. Such
Series B Change of Control Conversion Date shall be a Business Day that is no
fewer than 20 days nor more than 35 days from the date on which the Partnership
provides the notice to Series B Holders pursuant to Section 17.4(e).
(b) Subject to Section 5.5, the "Series B Conversion Ratio" shall be calculated
as the lesser of: (i) the quotient obtained by dividing (x) the Series B
Liquidation Preference as of 5:00 p.m.,
 
126







--------------------------------------------------------------------------------





New York City time, on the Business Day immediately preceding the Series B
Change of Control Conversion Date (unless the Series B Change of Control
Conversion Date is after a Record Date for a Series B Distribution and prior to
the corresponding payment of such distribution, in which case any such declared
and unpaid distribution will be excluded from this amount) by (y) the Common
Unit Price, and (ii) the Unit Cap; provided that the amounts in Section
17.4(b)(i) and Section 17.4(b)(ii) shall be subject to pro rata adjustments for
any Unit Splits with respect to Common Units. The adjusted Unit Cap as the
result of a Unit Split will be the number of Common Units that is equal to the
product obtained by multiplying (i) the Unit Cap in effect immediately prior to
the Unit Split by (ii) a fraction, (a) the numerator of which is the number of
Common Units outstanding after giving effect to the Unit Split and (b) the
denominator of which is the number of Common Units outstanding immediately prior
to the Unit Split.
(c) In the case of a Series B Change of Control pursuant to which Common Units
will be converted into Alternative Conversion Consideration, each Series B
Holder electing to participate in the Series B Change of Control Conversion will
receive upon conversion of the Series B Preferred Units elected by such holder
the kind and amount of such Alternative Conversion Consideration on a per Unit
basis which such holder would have owned or been entitled to receive upon the
Series B Change of Control had such holder held a number of Common Units equal
to the Series B Common Unit Conversion Consideration immediately prior to the
effective time of the Series B Change of Control; provided, that, if the holders
of Common Units have the opportunity to elect the form of consideration to be
received in such Series B Change of Control, the consideration that the Series B
Holders electing to participate in the Series B Change of Control Conversion
will receive will be the form and proportion of the aggregate consideration
elected by the holders of Common Units who participate in the determination
(based on the weighted average of elections) and will be subject to any
limitations to which all holders of Common Units are subject, including, without
limitation, pro rata reductions applicable to any portion of the consideration
payable in the Series B Change of Control. No fractional Units will be issued
upon the conversion of the Series B Preferred Units. Instead, the Partnership
shall pay the cash value of such fractional Units.
(d) Notwithstanding anything to the contrary in this Agreement, if prior to the
Series B Change of Control Conversion Date, a Redeeming Party provides notice of
its election to purchase Series B Preferred Units pursuant to Section 17.6 of
this Agreement, Series B Holders shall not have any right to convert the Series
B Preferred Units that the Redeeming Party has elected to purchase, and any
Series B Preferred Units subsequently selected for purchase that have been
tendered for conversion shall be purchased on the Series B Redemption Date
instead of converted on the Series B Change of Control Conversion Date.
(e) Within 30 days following the occurrence of a Series B Change of Control, the
Partnership (or a third party with its prior written consent) shall provide to
Series B Holders a notice of occurrence of the Series B Change of Control that
describes the resulting Series B Change of Control Conversion Right and states:
(i) the events constituting the Series B Change of Control; (ii) the date of the
Series B Change of Control; (iii) the Series B Change of Control Conversion
Date; (iv) the last date on which the Series B Holders may exercise their Series
B Change of Control Conversion Right; (v) the method and period for calculating
the Series B Common Unit Conversion Consideration; (vi) that if, prior to the
Series B Change of Control
 
127







--------------------------------------------------------------------------------





Conversion Date, a Redeeming Party provides notice of its election to purchase
Series B Preferred Units pursuant to Section 17.6 of this Agreement, Series B
Holders shall not have any right to convert the Series B Preferred Units that
the Redeeming Party has elected to purchase, and any Series B Preferred Units
subsequently selected for purchase that have been tendered for conversion shall
be purchased on the Series B Redemption Date instead of converted on the Series
B Change of Control Conversion Date; (vii) if applicable, the type and amount of
Alternative Conversion Consideration entitled to be received per Series B
Preferred Unit; (viii) the name and address of the Paying Agent; and (ix) the
procedures that the Series B Holders must follow to exercise the Series B Change
of Control Conversion Right.
(f) The Partnership (or a third party with its prior written consent) will issue
a press release for publication through a news or press organization that is
reasonably expected to broadly disseminate the relevant information to the
public, or post notice on the website of the Partnership, in any event prior to
the opening of business on the first Business Day following any date on which
the Partnership (or a third party with its prior written consent) provides the
notice described above to the Series B Holders.
(g) Each Series B Holder electing to participate in the Series B Change of
Control Conversion will be required prior to the close of business on the third
Business Day preceding the Series B Change of Control Conversion Date, to notify
the Partnership in writing of the number of Series B Preferred Units held by
such Series B Holder on the Series B Change of Control Conversion Date that such
holder elects to be converted in the Series B Change of Control Conversion and
otherwise to comply with any applicable procedures of the Depositary for
effecting the conversion. The failure of any Series B Holder to timely deliver a
written notice in accordance with the immediately preceding sentence (or the
delivery by a Series B Holder of a timely notice of exercise for only a portion,
but not all, of the Series B Preferred Units held by such Series B Holder) shall
constitute an election by such Series B Holder to not participate in the Series
B Change of Control Conversion (or to not participate in the Series B Change of
Control Conversion as to the portion of the Series B Preferred Units held by
such Series B Holder as to which a timely notice of exercise was not delivered).
(h) Upon conversion, the rights of such participating Series B Holder as a
holder of the Series B Preferred Units shall cease with respect to such
converted Series B Preferred Units, and such Person shall continue to be a
Partner and have the rights of a holder of Common Units under this Agreement
with respect to its Conversion Common Units. Each Series B Preferred Unit shall,
upon its Series B Change of Control Conversion Date, be deemed to be transferred
to, and cancelled by, the Partnership in exchange for the issuance of the
Conversion Common Units.
(i) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Conversion
Common Units. However, the participating Series B Holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Conversion Common Units in a name other than such Series B Holder"s
name. The Transfer Agent may refuse to reflect the notation of book entry (or
the issuance of a Certificate) for Common Units being issued in a name other
than the Series B Holder"s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the Series B Holder"s name. Nothing herein
shall preclude any tax withholding required by law or regulation.
 
128







--------------------------------------------------------------------------------





(j) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Conversion Common Units and, if the Common Units
are then listed or quoted on a National Securities Exchange or other market,
shall list or cause to have quoted and keep listed and quoted the Conversion
Common Units to the extent permitted or required by the rules of such exchange
or market.
(k) Notwithstanding anything herein to the contrary, nothing herein shall give
to any Series B Holder any rights as a creditor in respect of its right to
conversion.
(l) The holder of a Conversion Common Unit shall not be issued a Common Unit
Certificate pursuant to Section 4.1 and shall not be permitted to transfer its
Conversion Common Unit to a Person that is not an Affiliate of the holder until
such time as the Partnership determines, based on advice of counsel, that a
Conversion Common Unit should have, as a substantive matter, like intrinsic
economic and U.S. federal income tax characteristics, in all material respects,
to the intrinsic economic and U.S. federal income tax characteristics of a
Common Unit then Outstanding. In connection with the condition imposed by this
Section 17.4(l), the Partnership shall take whatever steps are required to
provide economic uniformity to the Conversion Common Unit in preparation for a
transfer of such Conversion Common Unit, including the application of Section
6.1(d)(xi); provided, however, that no such steps may be taken that would have a
material adverse effect on the Unitholders holding Common Units represented by
Common Unit Certificates.
Section 17.5 Voting Rights.
(a) Notwithstanding anything to the contrary in this Agreement, the Series B
Preferred Units shall have no voting, consent or approval rights except as set
forth in this Section 17.5 or as otherwise required by the Delaware Act.
(b)
(i) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66 2⁄3% of the Outstanding Series B Preferred Units, voting as a
single class, no amendment to this Agreement shall be adopted that would or
could reasonably be expected to have a material adverse effect on the rights,
preferences, obligations or privileges of the Series B Preferred Units.
(ii) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66 2⁄3% of the class composed of the Outstanding Series B Preferred
Units and the holders of any other Outstanding Series A Preferred Units and
Outstanding Other Preferred Units, voting as a single class, the Partnership
shall not (x) create or issue any Parity Securities (other than Series B
Preferred Units or any Other Preferred Units issued upon conversion of the
Series A Preferred Units pursuant to Section 16.12 hereof) with proceeds in an
aggregate amount in excess of $700.0 million (y) create or issue any Senior
Securities.
 
129







--------------------------------------------------------------------------------





(iii) Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have (x) received the affirmative vote or consent of the
holders of at least 66 2⁄3% of the class composed of the Outstanding Series B
Preferred Units and the holders of the Outstanding Series A Preferred Units and
Outstanding Other Preferred Units, voting together as a single class, or
(y) agreed to purchase the Series B Preferred Units in accordance with Section
17.6, the Partnership shall not effect an Article XIV Merger; provided that such
agreement can be conditioned on the Article XIV Merger.
(c) For any matter described in this Section 17.5 in which the Series B Holders
are entitled to vote as a class with the Series A Preferred Units, such Series B
Holders shall be entitled to one vote per Series B Preferred Unit.
Section 17.6 Optional Redemption; Redemption Upon a NYSE Event, Series B Change
of Control, Article XIV Merger, Fungibility Event or Rating Event.
(a) At any time, and from time to time, (v) on or after a NYSE Event with
respect to the Series B Preferred Units or a Fungibility Event, (w) on or after
February 18, 2021, (x) upon a Series B Change of Control within 120 days after
the first date on which such Series B Change of Control occurred, (y) upon an
Article XIV Merger within 120 days after the first date on which such Article
XIV Merger occurred or (z) upon the occurrence of, or any time following the
occurrence of, a Rating Event, the Partnership or a Redeeming Party shall have
the right, at its option, subject to the Delaware Act and other applicable law,
to purchase the Series B Preferred Units (except with respect to a purchase
pursuant to clause (v), for which the Partnership or a third party must purchase
the Series B Preferred Units), in whole or in part (except with respect to a
purchase pursuant to clause (v) and (z), for which the Partnership or a third
party must (with respect to clause (v)) or may (with respect to clause (z))
purchase in whole but not in part), from any source of funds legally available
for such purpose. Any purchase pursuant to this Section 17.6 shall be subject to
compliance with the provisions of the documents governing the Partnership"s
Existing Indebtedness and any other agreements governing the Partnership"s
future or existing outstanding indebtedness. Any such purchase shall occur on a
date set by the Redeeming Party, (the "Series B Redemption Date"); provided that
in the case of clause (v), the Series B Redemption Date shall be no more than
120 days after the date of occurrence of such NYSE Event or such Fungibility
Event. Notwithstanding anything to the contrary herein, (i) the Series B
Redemption Date may be on the date of the Series B Change of Control or Article
XIV Merger, and any purchase pursuant to this Section 17.6 may be made
simultaneously with the Series B Change of Control or Article XIV Merger, as
applicable, and (ii) if, pursuant to clause (y) above, the Partnership does not
survive such Article XIV Merger, the Series B Redemption Date shall be the
effective date of the Article XIV Merger.
(b) Subject to the Delaware Act, the Redeeming Party shall effect any such
purchase pursuant to this Section 17.6 by paying on such Series B Redemption
Date cash for each Series B Preferred Unit to be purchased equal to $25.50 per
Series B Preferred Unit plus an amount equal to all accumulated and unpaid
distributions thereon (whether or not such distributions shall have been
declared) from the Series A Original Issue Date through the Series B Redemption
Date (the
 
130







--------------------------------------------------------------------------------





"Series B Redemption Price"). So long as the Series B Preferred Units are held
of record by the Depositary or a nominee of the Depositary, the Series B
Redemption Price shall be paid by the Paying Agent to the Depositary on the
Series B Redemption Date.
(c) The Redeeming Party shall give notice in accordance with Section 17.9 of its
election (or in the case of clause (v) of Section 17.6(a), its obligation) to
purchase Series B Preferred Units pursuant to this Section 17.6 not less than 30
days and not more than 60 days before the scheduled Series B Redemption Date, to
the Series B Holders of any Series B Preferred Units to be purchased as such
Series B Holders" names appear (as of 5:00 p.m. New York City time on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Series B Holders shown therein. Such
notice (the "Series B Redemption Notice") shall state: (i) the Series B
Redemption Date, (ii) the number of Series B Preferred Units to be purchased
and, if fewer than all Outstanding Series B Preferred Units are to be purchased,
the number (and, in the case of Units in certificated form, the identification)
of Units to be purchased from such Series B Holder, (iii) the Series B
Redemption Price, (iv) the place where any Series B Preferred Units in
certificated form are to be purchased and shall be presented and surrendered for
payment of the Series B Redemption Price therefor, (v) whether the purchase is
conditioned on the consummation of a Series B Change of Control or Article XIV
Merger and (vi) that distributions on the Series B Preferred Units to be
purchased shall cease to accumulate from and after such Series B Redemption
Date. The Redeeming Party may give the Series B Redemption Notice in advance of
a Series B Change of Control or Article XIV Merger if a definitive agreement is
in place for the Series B Change of Control or Article XIV Merger at the time of
giving the Series B Redemption Notice and such purchase may be conditioned on
the consummation of the Series B Change of Control or the Article XIV Merger.
(d) If the Redeeming Party elects to purchase fewer than all of the Outstanding
Series B Preferred Units pursuant to clause (w), (x) or (y) of Section 17.6(b),
the number of Series B Preferred Units to be purchased shall be determined by
the Redeeming Party, and such Series B Preferred Units shall be purchased by
such method of selection as the Depositary (or, in the case of any certificated
Series B Preferred Units, the General Partner) shall determine, either Pro Rata
or by lot, with adjustments to avoid purchase of fractional Series B Preferred
Units. So long as all Series B Preferred Units are held of record by the
Depositary or a nominee of the Depositary, the Redeeming Party shall give
notice, or cause notice to be given, to the Depositary of the number of Series B
Preferred Units to be purchased, and the Depositary shall determine the number
of Series B Preferred Units to be purchased from the account of each of its
participants holding such Series B Preferred Units in its participant account.
Thereafter, each participant shall select the number of Series B Preferred Units
to be purchased from each such beneficial owner for whom it acts (including the
participant, to the extent it holds Series B Preferred Units for its own
account). The Series B Preferred Units not purchased shall remain Outstanding
and entitled to all the rights and preferences provided in this Article XVI.
(e) If the Redeeming Party gives a Series B Redemption Notice, the Redeeming
Party shall deposit with the Paying Agent funds sufficient to purchase the
Series B Preferred Units as to which such Series B Redemption Notice shall have
been given, no later than 10:00 a.m. New York City time on the Series B
Redemption Date, and the Redeeming Party shall give the Paying Agent irrevocable
instructions and authority to pay the Series B Redemption Price to the Series B
 
131







--------------------------------------------------------------------------------





Holders to be purchased upon surrender or deemed surrender (which shall occur
automatically if the Certificate representing such Series B Preferred Units is
issued in the name of the Depositary or its nominee) of the Certificates
therefor as set forth in the Series B Redemption Notice. If the Series B
Redemption Notice shall have been given, then from and after the Series B
Redemption Date, unless the Redeeming Party defaults in providing funds
sufficient for such purchase at the time and place specified for payment
pursuant to the Series B Redemption Notice or, unless the purchase is
conditioned on the Series B Change of Control or the Article XIV Merger and such
Series B Change of Control or Article XIV Merger does not occur, all Series B
Distributions on such Series B Preferred Units to be purchased shall cease to
accumulate and all rights of holders of such Series B Preferred Units with
respect to such Series B Preferred Units shall cease, except the right to
receive the Series B Redemption Price, including any amount equal to accumulated
and unpaid distributions to the Series B Redemption Date (whether or not
declared), and such Series B Preferred Units shall not thereafter be transferred
on the books of the Transfer Agent or be deemed to be Outstanding for any
purpose whatsoever. The Redeeming Party shall be entitled to receive from the
Paying Agent the interest income, if any, earned on such funds deposited with
the Paying Agent (to the extent that such interest income is not required to pay
the Series B Redemption Price of the Series B Preferred Units to be purchased),
and the holders of any Series B Preferred Units so purchased shall have no claim
to any such interest income. Any funds deposited with the Paying Agent hereunder
by the Redeeming Party for any reason, including purchase of Series B Preferred
Units, that remain unclaimed or unpaid after two years after the applicable
Series B Redemption Date or other payment date, shall be, to the extent
permitted by law, repaid to the Redeeming Party upon its written request, after
which repayment the Series B Holders entitled to such purchase or other payment
shall have recourse only to the Redeeming Party. Notwithstanding any Series B
Redemption Notice, there shall be no purchase of any Series B Preferred Units
called for purchase until funds sufficient to pay the full Series B Redemption
Price of such Series B Preferred Units shall have been deposited by the
Redeeming Party with the Paying Agent.
(f) Any Series B Preferred Units that are purchased or otherwise acquired by the
Redeeming Party shall be canceled. If only a portion of the Series B Preferred
Units represented by a Certificate shall have been called for purchase, upon
surrender of the Certificate to the Paying Agent (which shall occur
automatically if the Certificate representing such Series B Preferred Units is
registered in the name of the Depositary or its nominee), the Partnership shall
issue and the Paying Agent shall deliver to the Series B Holders a new
Certificate (or adjust the applicable book-entry account) representing the
number of Series B Preferred Units represented by the surrendered Certificate
that have not been called for purchase.
Section 17.7 No Sinking Fund. The Series B Preferred Units shall not have the
benefit of any sinking fund.
Section 17.8 Record Holders. To the fullest extent permitted by applicable law,
the Partnership, the Transfer Agent and the Paying Agent may deem and treat any
Series B Holder as the true, lawful and absolute owner of the applicable Series
B Preferred Units for all purposes, and, to the fullest extent permitted by law,
neither the Partnership, the Transfer Agent nor the Paying Agent shall be
affected by any notice to the contrary.
 
132







--------------------------------------------------------------------------------





Section 17.9 Notices. All notices or other communications in respect of the
Series B Preferred Units shall be sufficiently given (i) if given in writing in
the English language and either delivered in person or sent by first class mail,
postage prepaid at the address shown in the Register for each Series B Holder,
or (ii) if given in such other manner as may be permitted in this Article XVII,
this Agreement or by applicable law. Any notice or other communication given to
a holder of a Series B Preferred Unit in book-entry form shall be given in the
manner prescribed by the Depositary, notwithstanding any contrary indication
herein.
Section 17.10 Other Rights; Liquidation Preference.
The Series B Preferred Units shall not have any voting powers, preferences or
relative, participating, optional or other special rights, or qualifications,
limitations or restrictions thereof, other than as set forth in this Article
XVII or as required by applicable law. Notwithstanding anything to the contrary
in this Agreement, in the event of any liquidation, dissolution or winding up of
the Partnership or the sale or disposition of all or substantially all of the
assets of the Partnership, either voluntary or involuntary, the Record Holders
holding Preferred Units shall be entitled to be paid, or have the Partnership
declare and set apart for payment, out of the assets of the Partnership
available for distribution to the Partners or any assignees, prior and in
preference to any distribution of any assets of the Partnership to the Record
Holders of any other class or series of Junior Securities, any accumulated and
unpaid Series B Distributions and the positive value in each such Record
Holder"s Capital Account in respect of such Preferred Units.
ARTICLE XVIII
GENERAL PROVISIONS
Section 18.1 Addresses and Notices; Written Communications.
(a) Except as otherwise provided in Section 16.9 in relation to the Series A
Preferred Units and in Section 17.9 in relation to the Series B Preferred Units,
any notice, demand, request, report or proxy materials required or permitted to
be given or made to a Partner under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of written communication to the Partner at
the address described below. Except as otherwise provided herein, any notice,
payment or report to be given or made to a Partner hereunder shall be deemed
conclusively to have been given or made, and the obligation to give such notice
or report or to make such payment shall be deemed conclusively to have been
fully satisfied, upon sending of such notice, payment or report to the Record
Holder of such Partnership Interests at his address as shown in the Register,
regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. Notwithstanding
the foregoing, if (i) a Partner shall consent to receiving notices, demands,
requests, reports or proxy materials via electronic mail or by the Internet or
(ii) the rules of the Commission shall permit any report or proxy materials to
be delivered electronically or made available via the Internet, any such notice,
demand, request, report or proxy materials shall be deemed given or made when
delivered or made available via such mode of delivery. An affidavit or
certificate of making of any notice, payment or report in
 
133







--------------------------------------------------------------------------------





accordance with the provisions of this Section 18.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing in the Register is returned by the United States Postal
Service marked to indicate that the United States Postal Service is unable to
deliver it, such notice, payment or report and any subsequent notices, payments
and reports shall be deemed to have been duly given or made without further
mailing (until such time as such Record Holder or another Person notifies the
Transfer Agent or the Partnership of a change in his address) if they are
available for the Partner at the principal office of the Partnership for a
period of one year from the date of the giving or making of such notice, payment
or report to the other Partners. Any notice to the Partnership shall be deemed
given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner or
other Person if believed by it to be genuine.
(b) The terms "in writing," "written communications," "written notice" and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 18.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 18.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 18.4 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
Section 18.5 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 18.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 18.7 Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.
Section 18.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding
 
134







--------------------------------------------------------------------------------





that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto or, in the case of a Person acquiring a Limited
Partner Interest, pursuant to Section 10.1(b) without execution hereof.
Section 18.9 Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial by
Jury.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b) Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i) irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a duty (including a
fiduciary duty) owed by any director, officer, or other employee of the
Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to any
provision of the Delaware Act or (E) asserting a claim governed by the internal
affairs doctrine shall be exclusively brought in the Court of Chancery of the
State of Delaware (or, if such court does not have subject matter jurisdiction,
any other court located in the State of Delaware with subject matter
jurisdiction), in each case regardless of whether such claims, suits, actions or
proceedings sound in contract, tort, fraud or otherwise, are based on common
law, statutory, equitable, legal or other grounds, or are derivative or direct
claims;
(ii) irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;
(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;
(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.
 
135





--------------------------------------------------------------------------------





Section 18.10 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 18.11 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 18.12 Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document (.pdf) or similar format
affixed in the name and on behalf of the transfer agent and registrar of the
Partnership on Certificates representing Units, Series A Preferred Units or
Series B Preferred Units is expressly permitted by this Agreement.
[Signature Pages Follow]
 
136







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 
 
GENERAL PARTNER:
 
ENABLE GP, LLC
 
 
By:
 
/s/ Rodney J. Sailor
Name:
 
Rodney J. Sailor
Title:
 
President and Chief Executive Officer
 
LIMITED PARTNERS:
 
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership.
 
By: Enable GP, LLC, General Partner, as attorney-in-fact for the Limited
Partners pursuant to the Powers of Attorney granted pursuant to Section 2.8 of
the Second Amended and Restated Agreement of Limited Partnership of Enable
Midstream Partners, LP
 
 
By:
 
/s/ Rodney J. Sailor
Name:
 
Rodney J. Sailor
Title:
 
President and Chief Executive Officer

 
Signature Page to Fourth Amended and Restated Partnership Agreement
of Limited Partnership of Enable Midstream Partners, LP







--------------------------------------------------------------------------------





EXHIBIT A
Certificate Evidencing Common Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
No.                                               
                                         
                                         
                                                       Common Units
In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of Enable Midstream Partners, LP, as amended, supplemented
or restated from time to time (the "Partnership Agreement"), Enable Midstream
Partners, LP, a Delaware limited partnership (the "Partnership"), hereby
certifies that                      (the "Holder") is the registered owner of
                     Common Units representing limited partner interests in the
Partnership (the "Common Units") transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement. Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at One
Leadership Square, 211 North Robinson Avenue, Suite 150, Oklahoma City, Oklahoma
73102. Capitalized terms used herein but not defined shall have the meanings
given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE THE
UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS). THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.







--------------------------------------------------------------------------------





The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
 
 
 
 
 
 
 
 
 
Dated:                     
 
 
 
Enable Midstream Partners, LP
 
 
 
 
Countersigned and Registered by:
 
 
 
By:
 
Enable GP, LLC
 
 
 
 
Wells Fargo Bank, National Association,
 
 
 
By:
 
 
As Transfer Agent and Registrar
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Secretary








--------------------------------------------------------------------------------





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
 
 
 
 
 
TEN COM - as tenants in common
  
UNIF GIFT/TRANSFERS MIN ACT
TEN ENT - as tenants by the entireties
  
                                   Custodian                     
JT TEN -
 
as joint tenants with right of survivorship and not as tenants in common
  
 
(Cust)                             (Minor)
 
  
Under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.
ASSIGNMENT OF COMMON UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED,                      hereby assigns, conveys, sells and
transfers unto





--------------------------------------------------------------------------------





 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
  
 
(Please insert Social Security or other identifying number of assignee)
 
                     Common Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint                      as its
attorney-in-fact with full power of substitution to transfer the same on the
books of Enable Midstream Partners, LP.
 
 
Date:                                          
                                                    
  
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
  
 
(Signature)
  
 
(Signature)
 
 
 
 
  
 
 
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.








--------------------------------------------------------------------------------





EXHIBIT B
Certificate Evidencing
10% Series A Fixed-to-Floating Non-Cumulative Redeemable Perpetual Preferred
Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
 
No.     
                     Series  A Preferred Units

In accordance with Section 16.2(b) of the Fourth Amended and Restated Agreement
of Limited Partnership of Enable Midstream Partners, LP, as amended,
supplemented or restated from time to time (the "Partnership Agreement"), Enable
Midstream Partners, LP, a Delaware limited partnership (the "Partnership"),
hereby certifies that                      (the "Holder") is the registered
owner of                      10% Series A Fixed-to-Floating Non-Cumulative
Redeemable Perpetual Preferred Units representing limited partner interests in
the Partnership (the "Series A Preferred Units") transferable on the books of
the Partnership, in person or by duly authorized attorney, upon surrender of
this Certificate properly endorsed. The rights, preferences and limitations of
the Series A Preferred Units are set forth in, and this Certificate and the
Series A Preferred Units represented hereby are issued and shall in all respects
be subject to the terms and provisions of, the Partnership Agreement. Copies of
the Partnership Agreement are on file at, and will be furnished without charge
on delivery of written request to the Partnership at, the principal office of
the Partnership located at One Leadership Square, 211 North Robinson Avenue,
Suite 150, Oklahoma City, Oklahoma 73102. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) PRESERVE THE UNIFORMITY OF THE SERIES A PREFERRED UNITS. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.







--------------------------------------------------------------------------------





The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
 
 
 
 
 
 
 
 
 
Dated:                     
 
 
 
Enable Midstream Partners, LP
 
 
 
 
Countersigned and Registered by:
 
 
 
By:
 
Enable GP, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Secretary








--------------------------------------------------------------------------------





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
 
 
 
 
 
TEN COM - as tenants in common
  
UNIF GIFT/TRANSFERS MIN ACT
TEN ENT - as tenants by the entireties
  
                                   Custodian                     
JT TEN -
 
as joint tenants with right of survivorship and not as tenants in common
  
 
(Cust)                             (Minor)
 
  
Under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.
ASSIGNMENT OF SERIES A PREFERRED UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED,                      hereby assigns, conveys, sells and
transfers unto
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
  
 
(Please insert Social Security or other identifying number of assignee)
 
                     Series A Preferred Units representing limited partner
interests evidenced by this Certificate, subject to the Partnership Agreement,
and does hereby irrevocably constitute and appoint                      as its
attorney-in-fact with full power of substitution to transfer the same on the
books of Enable Midstream Partners, LP.
 
 
Date:                                          
                                                    
  
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
  
 
(Signature)
  
 
(Signature)
 
 
 
 
  
 
 
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.






--------------------------------------------------------------------------------







EXHIBIT C
Certificate Evidencing
10% Series B Fixed-to-Floating Cumulative Redeemable Perpetual Preferred Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
 
No.     
                     Series  B Preferred Units

In accordance with Section 17.2(b) of the Fourth Amended and Restated Agreement
of Limited Partnership of Enable Midstream Partners, LP, as amended,
supplemented or restated from time to time (the "Partnership Agreement"), Enable
Midstream Partners, LP, a Delaware limited partnership (the "Partnership"),
hereby certifies that                      (the "Holder") is the registered
owner of                      10% Series B Fixed-to-Floating Cumulative
Redeemable Perpetual Preferred Units representing limited partner interests in
the Partnership (the "Series B Preferred Units") transferable on the books of
the Partnership, in person or by duly authorized attorney, upon surrender of
this Certificate properly endorsed. The rights, preferences and limitations of
the Series B Preferred Units are set forth in, and this Certificate and the
Series B Preferred Units represented hereby are issued and shall in all respects
be subject to the terms and provisions of, the Partnership Agreement. Copies of
the Partnership Agreement are on file at, and will be furnished without charge
on delivery of written request to the Partnership at, the principal office of
the Partnership located at One Leadership Square, 211 North Robinson Avenue,
Suite 150, Oklahoma City, Oklahoma 73102. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) PRESERVE THE UNIFORMITY OF THE SERIES B PREFERRED UNITS. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.







--------------------------------------------------------------------------------





The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
 
 
 
 
 
 
 
 
 
Dated:                     
 
 
 
Enable Midstream Partners, LP
 
 
 
 
Countersigned and Registered by:
 
 
 
By:
 
Enable GP, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Secretary








--------------------------------------------------------------------------------





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
 
 
 
 
 
TEN COM - as tenants in common
  
UNIF GIFT/TRANSFERS MIN ACT
TEN ENT - as tenants by the entireties
  
                                   Custodian                     
JT TEN -
 
as joint tenants with right of survivorship and not as tenants in common
  
 
(Cust)                             (Minor)
 
  
Under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.
ASSIGNMENT OF SERIES B PREFERRED UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED,                      hereby assigns, conveys, sells and
transfers unto
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
  
 
(Please insert Social Security or other identifying number of assignee)
 
                     Series B Preferred Units representing limited partner
interests evidenced by this Certificate, subject to the Partnership Agreement,
and does hereby irrevocably constitute and appoint                      as its
attorney-in-fact with full power of substitution to transfer the same on the
books of Enable Midstream Partners, LP.
 
 
Date:                                          
                                                    
  
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
 
 
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
  
 
(Signature)
  
 
(Signature)
 
 
 
 
  
 
 
No transfer of the Series B Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series B
Preferred Units to be transferred is surrendered for registration or transfer.




